Exhibit 10.1
(Multicurrency—Cross Border)
ISDA®
International Swap Dealers Association. Inc.
MASTER AGREEMENT
dated as of
March 17, 2006
And Amended and Restated as of January 3, 2008
between

         
J. ARON & COMPANY, a general
      CALUMET LUBRICANTS CO.,
partnership organized under the laws of
  and   LIMITED PARTNERSHIP, a limited
the State of New York (“Aron”)
      partnership organized under the laws of
 
      the State of Indiana (“Counterparty”)

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.
Accordingly, the parties agree as follows:—
1. Interpretation
(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.
(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.
(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.
2. Obligations
(a) General Conditions.
(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.
(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.
(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.
Copyright© 1992 by International Swap Dealers Association, Inc.

 



--------------------------------------------------------------------------------



 



(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.
(c) Netting. If on any date amounts would otherwise be payable:—
(i) in the same currency; and
(ii) in respect of the same Transaction,
by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.
(d) Deduction or Withholding for Tax.
(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—
(1) promptly notify the other party (“Y”) of such requirement;
(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—
(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or
(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
ISDA® 1992

2



--------------------------------------------------------------------------------



 



(ii) Liability. If:—
(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
(2) X does not so deduct or withhold; and
(3) a liability resulting from such Tax is assessed directly against X,
then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).
(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.
3. Representations
Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—
(a) Basic Representations.
(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;
(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;
(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
ISDA® 1992

3



--------------------------------------------------------------------------------



 



(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.
(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.
(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.
(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.
4. Agreements
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—
(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:—
(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;
(ii) any other documents specified in the Schedule or any Confirmation; and
(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.
(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.
(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.
(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,
ISDA® 1992

4



--------------------------------------------------------------------------------



 



organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.
5. Events of Default and Termination Events
(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:—
(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;
(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;
(iii) Credit Support Default.
(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;
(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or
(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;
(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);
(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however
ISDA® 1992

5



--------------------------------------------------------------------------------



 



described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);
(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—
(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or
(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:—
(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or
(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.
(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event

ISDA® 1992

6



--------------------------------------------------------------------------------



 



Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—
(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—
(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or
(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;
(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));
(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);
(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of X, such Credit Support
Provider or such Specified Entity, as the case may be, immediately prior to such
action (and, in such event, X or its successor or transferee, as appropriate,
will be the Affected Party); or
(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).
(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.
ISDA® 1992

7



--------------------------------------------------------------------------------



 



6. Early Termination
(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
(b) Right to Terminate Following Termination Event.
(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.
(ii) Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(l) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after notice is given under
Section 6(b)(i).
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.
(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(l) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.
(iv) Right to Terminate. If:—
(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or
(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,
either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then
ISDA® 1992

8



--------------------------------------------------------------------------------



 



continuing, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all Affected Transactions.
(c) Effect of Designation.
(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.
(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount if any, payable in respect
of an Early Termination Date shall be determined pursuant to Section 6(e).
(d) Calculations.
(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.
(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.
(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.
(i) Events of Default. If the Early Termination Date results from an Event of
Default:—
(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.
(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.
(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the
ISDA® 1992

9



--------------------------------------------------------------------------------



 



Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.
(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.
(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—
(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.
(2) Two Affected Parties. If there are two Affected Parties:—
(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and
(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).
If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.
(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).
(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.
ISDA® 1992

10



--------------------------------------------------------------------------------



 



7. Transfer
Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—
(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and
(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).
Any purported transfer that is not in compliance with this Section will be void.
8. Contractual Currency
(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into this Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.
(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such Party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.
(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.
(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.
ISDA ® 1992

11



--------------------------------------------------------------------------------



 



9. Miscellaneous
(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.
(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
(e) Counterparts and Confirmations.
(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.
(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.
(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.
(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.
10. Offices; Multibranch Parties
(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.
(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.
(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.
11. Expenses
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document
ISDA ® 1992

12



--------------------------------------------------------------------------------



 



to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.
12. Notices
(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—
(i) if in writing and delivered in person or by courier, on the date it is
delivered;
(ii) if sent by telex, on the date the recipient’s answerback is received;
(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);
(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or
(v) if sent by electronic messaging system, on the date that electronic message
is received,
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.
(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.
13. Governing Law and Jurisdiction
(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.
(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—
(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.
(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any
ISDA ® 1992

13



--------------------------------------------------------------------------------



 



reason any party’s Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.
(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
14. Definitions
As used in this Agreement:—
“Additional Termination Event” has the meaning specified in Section 5(b).
“Affected Party” has the meaning specified in Section 5(b).
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.
“Applicable Rate” means:—
(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;
(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and
(d) in all other cases, the Termination Rate.
“Burdened Party” has the meaning specified in Section 5(b).
“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.
“Credit Support Provider” has the meaning specified in the Schedule.
“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
ISDA ® 1992

14



--------------------------------------------------------------------------------



 



“Defaulting Party” has the meaning specified in Section 6(a).
“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).
“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
“Illegality” has the meaning specified in Section 5(b).
“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).
“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.
“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.
“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of Bargain, cost
of funding or, at the election of such parry but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
Practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.
“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such parry (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have
ISDA ® 1992

15



--------------------------------------------------------------------------------



 



been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.
“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.
“Non-defaulting Party” has the meaning specified in Section 6(a).
“Office” means a branch or office of a party, which may be such party’s head or
home office.
“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.
“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:—
(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and
(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.
“Specified Entity” has the meaning specified in the Schedule.
ISDA ® 1992

16



--------------------------------------------------------------------------------



 



“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, Cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.
“Stamp Tax” means any stamp, registration, documentation or similar tax.
“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
“Tax Event” has the meaning specified in Section 5(b).
“Tax Event Upon Merger” has the meaning specified in Section 5(b).
“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).
“Termination Currency” has the meaning specified in the Schedule.
“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be Selected in
good faith by that party and otherwise will be agreed by the parties.
“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.
“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market
ISDA ® 1992

17



--------------------------------------------------------------------------------



 



value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.
IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

                      J. ARON & COMPANY   CALUMET LUBRICANTS CO., LIMITED
  PARTNERSHIP
 
                   
By:
  /s/ Susan Rudov   By:   Calumet LP GP, LLC, its general partner        
 
                   
 
  Name: Susan Rudov                
 
  Title: Attorney In Fact   By:   Calumet Operating, LLC, its sole member      
 
 
  Date:                
 
      By:   Calumet Specialty Products Partners, L.P., its sole member        
 
                   
 
      By:   Calumet GP, LLC, its general partner        
 
                   
 
      BY:   /s/ R. Patrick Murray II    
 
               
 
          Name: R. Patrick Murray II    
 
          Title: VP & CFO    
 
          Date:    

ISDA®1992

18



--------------------------------------------------------------------------------



 



SCHEDULE
to the
ISDA MASTER AGREEMENT
dated as of
March 17, 2006
And Amended and Restated as of January 3, 2008
between
J. ARON & COMPANY,
a general partnership organized under the laws of the State of New York
(“Aron”),
And
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
(“Counterparty”).
Part 1. Termination Provisions

(a)   “Specified Entity”

  (i)   means, in relation to Aron, Goldman, Sachs & Co., Goldman Sachs Capital
Markets, L.P., Goldman Sachs International, Goldman Sachs (Japan) Ltd., Goldman
Sachs International Bank, Goldman Sachs (Asia) Finance, Goldman Sachs Financial
Markets, L.P., Goldman Sachs Paris Inc. et Cie, Goldman Sachs Mitsui Marine
Derivative Products, L.P., Goldman, Sachs & Co. oHG, J. Aron & Company
(Singapore) Pte., and J. Aron & Company (U.K.) for the purpose of
Section 5(a)(v), and shall not apply for purposes of Sections 5(a)(vi),
5(a)(vii) and 5(b)(iv); and     (ii)   means, in relation to Counterparty, for
the purpose of Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(iv),each of the
Domestic Entities. For purposes hereof, the “Domestic Entities” means
(i) Calumet Specialty Products Partners, L.P., (ii) Calumet LP GP, LLC,
(iii) Calumet Operating, LLC and (iv) each Subsidiary of Counterparty organized
under the laws of any political subdivision of the United States. For purposes
of the foregoing, “Subsidiary” of a person shall mean a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of capital stock having ordinary voting power
for the election of directors or other governing body (other than capital stock
having such power only by reason of the happening of a contingency) are at the
time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
person.

(b)   The Parties agree to add new clauses (g), (h) and (i) to Section 3 as
follows, with respect to Counterparty only:

  “(g)   Each representation set forth in Section 6.08 of the PP&E Credit
Agreement and Section 9.1.8 of the ABL Credit Agreement is accurate and true in
all respects.

 



--------------------------------------------------------------------------------



 



  (h)   There is no event, condition or circumstance which exists, or with the
passage of time, could reasonably be expected to have a Material Adverse
Effect.”     (i)   As of the Effective Date, and at all times from the Effective
Date until the Scheduled Maturity Date, the outstanding amount of funded
Indebtedness under the PP&E Credit Agreement is equal to or less than U.S.
$510,000,000.

(c)   “Specified Transaction”. The term “Specified Transaction” in Section 14 of
the Agreement is amended in its entirety as follows:       “Specified
Transaction” means, subject to the Schedule, (a) any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
one party to this Agreement (or any Credit Support Provider of such party or any
applicable Specified Entity of such party) and the other party to this Agreement
(or any Credit Support Provider of such other party or any applicable Specified
Entity of such other party) (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option,
commodity spot transaction, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, weather swap, weather
derivative, weather option, credit protection transaction, credit swap, credit
default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or forward purchase
or sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) that is currently, or in the future becomes, recurrently entered into
the financial markets (including terms and conditions incorporated by reference
in such agreement) and that is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, or economic
indices or measures of economic risk or value, (b) any combination of these
transactions and (c) any other transaction identified as a Specified Transaction
in this agreement or the relevant confirmation.”   (c)   The “Cross Default”
provisions of Section 5(a)(vi) will apply to Aron and will apply to
Counterparty, provided that (i) the phrase “or becoming capable at such time of
being declared” shall be deleted from clause (1) of such Section 5(a)(vi); and
(ii) the following language shall be added to the end thereof: “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay.”       “Specified Indebtedness” will have the meaning specified in
Section 14 of the Agreement. For the purpose of Section 5(a)(vi)(1), any
reference to Specified Indebtedness becoming, or being declared, due and
payable, shall in the case of Specified Indebtedness which is a Hedging
Transaction, be deemed to be a reference to Specified Indebtedness being
terminated by the other party to such Hedging Transaction. For purposes of
determining whether the aggregate amount of a Specified Indebtedness exceeds the
applicable Threshold Amount with respect to a Hedging Transaction for which a
default, event of default or other similar condition or event (however
described) has occurred, the amount owing by the defaulting party (“X”) in
respect of such Hedging Transaction shall be its mark-to-market value,
reasonably determined by the other party to this Agreement as of the date on
which such determination is being made, provided that the

2



--------------------------------------------------------------------------------



 



    amount owing by X in respect of such Hedging Transaction shall equal the
Netted Close-out Amount (as defined below) if such Hedging Transaction is
governed by a master agreement.       “Hedging Transaction” means any Specified
Transaction except that, for this purpose only and with respect to Counterparty
only, the words “and any other entity” shall be substituted for the words “and
the other party to this Agreement (or any Credit Support Provider of such other
party or any applicable Specified Entity of such other party)” where they appear
in the definition of Specified Transaction.       “Netted Close-out Amount”
means any amount payable or capable at such time of being declared due and
payable by X in respect of an Early Termination Date under any ISDA Master
Agreement or any other similar final netted amount payable by X under any
applicable master agreement.       “Threshold Amount” means in relation to Aron,
U.S. $50,000,000 (or its equivalent in another currency) and in relation to
Counterparty, U.S. $5,000,000 (or its equivalent in another currency).   (d)  
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to Aron
and will apply to Counterparty provided, however, that “Credit Event Upon
Merger” shall not have its meaning as defined in Section 5(b)(iv), but shall
mean, that (i) such Party (“X”), any Credit Support Provider of X or any
applicable Specified Entity of X consolidates or amalgamates with, or merges
into, or transfers all or substantially all its assets to, another entity (“Y”)
or Y merges into X, any Credit Support Provider of X or any applicable Specified
Entity of X, (ii) such action does not constitute an event described in Section
5(a)(viii), and (iii) (A) Standard and Poor’s Ratings Group, a division of The
McGraw-Hill Companies Inc. or any successor organization (“S&P”) or Moody’s
Investors Service, Inc. or any successor organization (“Moody’s”) rates the
creditworthiness of the resulting, surviving or transferee entity immediately
after such action below investment grade (investment grade being at least BBB-
for S&P and Baa3 for Moody’s), or (B) neither S&P nor Moody’s rates the
creditworthiness of the resulting, surviving or transferee entity immediately
after such action. For the purpose of the forgoing Termination Event, the
Affected Party will be either Party X or Party Y, as the case may be.   (e)  
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Aron and will not apply to Counterparty.   (f)   Payments on Early Termination.
For the purpose of Section 6(e):

  (i)   Close-Out Amount will apply.     (ii)   The Second Method will apply.

(g)   “Termination Currency” means United States Dollars.   (h)   The parties
agree to amend the following subsections of Section 5(a) as follows:

  (i)   clause (i): in the third line of this clause, delete the word “third”
and insert the word “first;”     (ii)   clause (ii): in the fifth line of this
clause, delete the word “thirtieth” and insert the word “fifth;” and

3



--------------------------------------------------------------------------------



 



  (iii)   clause (vii)(4): delete, following the word “liquidation” in line 9,
the clause beginning with “and, in the case of” and ending with the word
“thereof” in line 13; and in Clause (vii)(7): delete, following the word
“assets” in line 19, the clause beginning with “and such secured party” and
ending with the word “thereafter” in line 21, to eliminate the 30-day grace
period.     (iv)   The parties also agree to add a new clause (ix) as follows:

  (ix)   Adequate Assurance. A party (“X”) fails to provide adequate assurance
of its ability to perform all of its outstanding obligations hereunder to the
other party (“Y”) on or before 48 hours after a request for such assurance is
made by Y when Y has reasonable grounds for insecurity

(i)   Additional Events of Default with respect to Counterparty. Section 5(a) is
hereby amended by including the following as clauses (x), (xi), (xii), (xiii),
(xiv) and (xv) and the occurrence of one or more of the events or circumstances
set forth in such clause (x), (xi), (xii), (xiii), (xiv) or (xv) shall
constitute additional Events of Default to which Counterparty shall be the sole
Defaulting Party:

  “(x)   Each of the Events of Default (as such term is defined in the PP&E
Credit Agreement) (together with the relevant provisions of any other Section or
Sections to which such Events of Default refer, including definitions) of the
PP&E Credit Agreement is hereby incorporated herein by this reference and made a
part of this Agreement to the same extent as if the PP&E Credit Agreement were
set forth in full herein, provided that any reference in such Events of Default
to the “Lenders”, “Required Lenders” or the “Administrative Agent” shall be
deemed to be a reference to Aron. The occurrence at any time of any such Event
of Default under the PP&E Credit Agreement will constitute an Event of Default
with respect to Counterparty for the purposes of Section 5(a) of the Agreement.
Except with respect to (i) an Event of Default under Section 9.01(b) of the PP&E
Credit Agreement due to failure of a Loan Party (as defined in the PP&E Credit
Agreement) to perform or observe any term, covenant or agreement contained in
Sections 8.01 (Liens) and 8.05 (Dispositions) of the PP&E Credit Agreement and
(ii) an Event of Default under Section 9.01(c) of the PP&E Credit Agreement due
to failure of a Loan Party to perform or observe Section 7.07 (Maintenance of
Insurance) of the PP&E Credit Agreement, if the Required Lenders, or the
Lenders, as appropriate, amend, waive, suspend, supplement or modify any such
Event of Default, such Event of Default shall be deemed amended, waived,
suspended, supplemented or modified hereunder without need for any act by Aron.
If the Required Lenders, or the Lenders, as appropriate, amend, waive, suspend
or modify any covenant contained in the PP&E Credit Agreement (other than
Section 7.07 (Maintenance of Insurance), Section 8.01 (Liens) and Section 8.05
(Dispositions) of the PP&E Credit Agreement), then such covenant shall be deemed
so amended, waived, suspended, supplemented or modified hereunder without need
for any act by Aron. For the avoidance of doubt, if the Required Lenders, or the
Lenders, as appropriate, amend, waive, suspend, supplement or modify
Section 7.07 (Maintenance of Insurance), Section 8.01 (Liens) or Section 8.05
(Dispositions) of the PP&E Credit Agreement, such covenant will be deemed to be
incorporated herein as it existed immediately prior to such amendment, waiver,
suspension,

4



--------------------------------------------------------------------------------



 



      supplement or modification. If for any reason such PP&E Credit Agreement
should for any reason terminate, such Events of Default will be incorporated
herein as they existed immediately prior to such event;     (xi)   Failure by
Counterparty to deliver the Mandatory Additional Collateral as and when required
under Part 7(j)(a);     (xii)   Counterparty’s breach of the Volume Limitations
and such breach is not remedied (whether by unwinding or liquidating one or more
Covered Transactions or otherwise) within two (2) Local Business Days;    
(xiii)   Failure by Counterparty to comply with any of the other covenants or
agreements set forth in Part 7; and     (xiv)   The occurrence of an Involuntary
Disposition Prepayment Event in excess of US$50,000,000,000.

(j)   Additional Termination Event will apply. It will constitute an Additional
Termination Event hereunder upon the occurrence of any of the following events:

  (i)   Concurrent with the Effective Date, the failure of the Counterparty to
provide the Aron Letter of Credit;     (ii)   The occurrence of a Letter of
Credit Default;     (iii)   Any of the following occurs with respect to
Counterparty’s obligations to Aron under this Agreement:

  (A)   such obligations cease to be secured by a first priority lien on the
PP&E Collateral and a second priority lien on the ABL Collateral pursuant to the
Collateral Documents and the Intercreditor Agreement;     (B)   such obligations
cease to be equally and ratably secured and rank at least pari passu with
Counterparty’s obligations to the holders of the Secured Obligations holding a
first priority security interest in the PP&E Collateral;     (C)   such
obligations cease to be guaranteed pursuant to the Guaranty at any time for any
reason.

  (iv)   The PP&E Credit Agreement is refinanced or replaced by another credit
facility or amended and/or amended and restated to increase the funded
Indebtedness (from such amount as of the Effective Date) or Commitments or to
add borrowing tranches (whether pursuant to Section 11.01(b)(ii) of the PP&E
Credit Agreement or otherwise); provided, however, that such event shall not
constitute an Additional Termination Event in the following circumstances:
(i) if the terms of such replacement credit facility amendment or amendment and
restatement regarding hedge security and collateral are identical to or, with
respect to Aron, better than the terms, including without limitation the then
outstanding loan balances and amounts of other obligations, of such replaced
credit facility (as determined by Aron in its reasonable discretion) or (ii) if
the terms of such

5



--------------------------------------------------------------------------------



 



      replacement credit facility amendment or amendment and restatement
regarding hedge security and collateral are, with respect to Aron, worse than
the terms of such replaced credit facility (as determined by Aron), so long as
such terms are acceptable to Aron in its sole discretion.

          For the purpose of each of the foregoing Termination Events,
Counterparty shall be the sole Affected Party.

(k)   Early Termination. Notwithstanding anything to the contrary in Section
6(a) or Section 6(b), the parties agree that, except with respect to
Transactions (if any) that are subject to Automatic Early Termination under
Section 6(a), the Non-defaulting Party or the party that is not the Affected
Party (in a case where a Termination Event under Section 5(b)(iv), or an
Additional Termination Event for which there is a single Affected Party, has
occurred) is not required to terminate the Transactions on a single day, but
rather may terminate the Transactions over a commercially reasonable period of
time (not to exceed ten days) (the “Early Termination Period”). The last day of
the Early Termination Period shall be the Early Termination Date for purposes of
Section 6; provided, however, that interest shall accrue on the Transactions
terminated during the Early Termination Period prior to the Early Termination
Date at the Non-default Rate.

Part 2. Tax Representations

(a)   Payer Tax Representations. For the purposes of Section 3(e), Aron and
Counterparty make the following representation:       It is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under Section
2(e), 6(d)(ii), or 6(e) of this Agreement) to be made by it to the other party
under this Agreement. In making this representation, it may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of this Agreement, (ii) the satisfaction of the agreement contained in
Section 4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement, and (iii) the satisfaction of
the agreement of the other party contained in Section 4(d) of this Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.   (b)   Payee Tax Representations. For the purposes of
Section 3(f), Counterparty makes the following representations:

  (i)   It is not acting as an agent or intermediary for any foreign person with
respect to the payments received or to be received by it in connection with this
Agreement.     (ii)   It is a United States person within the meaning of Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended.

6



--------------------------------------------------------------------------------



 



Part 3. Agreement to Deliver Documents

(a)   For the purpose of Section 4(a), Tax forms, documents, or certificates to
be delivered are:

Tax forms, documents, or certificates to be delivered are:

          Party required to         deliver document  
Forms/Documents/Certificates   Date by which to be delivered
Aron and Counterparty
  United States Internal Revenue Service Form W-9, or any successor form.   (i)
On a date which is before the first Scheduled Payment Date under this Agreement,
(ii) promptly upon reasonable demand by the other party, and (iii) promptly upon
learning that any such form previously provided by the other party has become
obsolete, incorrect, or ineffective.

(b)   Other documents to be delivered are:

                          Covered by Party required       Date by which to be  
Section 3(d) to deliver   Form/Document/Certificate   delivered   Representation
Aron and Counterparty
  Evidence of authority of signatories   Upon or promptly following execution of
this Agreement   Yes
 
           
Counterparty
  Any Credit Support Document
specified in Part 4(f) herein   Upon execution of this Agreement and from time
to time thereafter as required under Part 7 below   No
 
           
Aron
  Any Credit Support Document
specified in Part 4(f) herein   Promptly after execution of this Agreement   No
 
           
Counterparty
  A copy of the resolution of each Credit Support Provider’s board of directors
(or other managers of such entity) approving the entering into of the applicable
Credit Support Document and a copy of each Credit Support Provider’s constituent
documents, each certified by an appropriately authorized officer of the Credit
Support Provider to the   Upon execution of this Agreement and with respect to
Counterparty only, from time to time thereafter as required under Part 7 below  
Yes

7



--------------------------------------------------------------------------------



 



                          Covered by Party required       Date by which to be  
Section 3(d) to deliver   Form/Document/Certificate   delivered   Representation
 
  effect that such documents are up to date and in full force and effect and
that Aron or Counterparty, as applicable may continue to rely thereon.        
 
           
Aron and Counterparty
  Most recent annual audited and quarterly financial statements of the party or,
with respect to Aron, its Credit Support Provider   Promptly following
reasonable demand
by the other party   Yes
 
           
Counterparty
  Such documents, reports and certificates as the Counterparty shall be required
to provide to the Administrative Agent under the PP&E Credit Agreement and the
Agent under the ABL Credit Agreement   At such times such documents, reports or
certificates, as the case may be, are required to be delivered by the
Counterparty under the PP&E Credit Agreement and the ABL Credit Agreement   Yes
 
           
Counterparty
  Each other document required under
Part 7 below   From time to time as required under Part 7 below   Yes, unless
otherwise expressly
stated in Part 7
below
 
           
Counterparty
  Certified resolutions of its board of directors or other governing body   Upon
execution of this Agreement   Yes

Aron and Counterparty agree that at such time as (i) Aron is granted access to
the Intralinks workspace on which the lenders under the PP&E Credit Agreement
obtain documents and other notices, and (ii) the form, document or certificate
required above is added to such Intralinks workspace, then such form, document
or certificate shall be deemed delivered to Aron.
Part 4. Miscellaneous

(a)   Addresses for Notices. For the purpose of Section 12(a):

  (i)   Address for notices or communications to Aron:

         
 
  Address:   J. Aron & Company
 
      85 Broad Street
 
      New York, New York 10004

8



--------------------------------------------------------------------------------



 



         
 
  Attention:   Energy Operations
 
       
 
  Telephone:   (212) 357-0326
 
       
 
  Facsimile:   (212) 493-9849

  (ii)   Address for notices or communications to Counterparty:

Address: 2780 Waterfront Pkwy. E. Dr., Suite 200
       Indianapolis, IN 46214
Attention: R. Patrick Murray, II
Telephone: 317-328-5660
Facsimile: 317-328-5676

(b)   Process Agent. For the purpose of Section 13(c):       Aron appoints as
its Process Agent, not applicable.       Counterparty appoints as its Process
Agent: in the Borough of Manhattan, City, County and State of New York:

C. T. Corporation System
111 Eighth Avenue
13th Floor
New York, New York 10011

(c)   Offices. The provisions of Section 10(a) will apply to this Agreement.  
(d)   Multibranch Party. For the purpose of Section 10(c):       Aron is not a
Multibranch Party.       Counterparty is not a Multibranch Party.   (e)  
Calculation Agent. The Calculation Agent is Aron.   (f)   Credit Support
Document. Any guaranty or other form of credit support provided on behalf of
Counterparty at any time shall constitute a Credit Support Document with respect
to the obligations of Counterparty. Details of any other Credit Support
Document, each of which is incorporated by reference in, and made part of, this
Agreement and each Confirmation (unless provided otherwise in a Confirmation) as
if set forth in full in this Agreement or such Confirmation:

  (i)   Guaranty by The Goldman Sachs Group, Inc. (“Goldman Group”), dated as of
March 17, 2006 in favor of Counterparty as beneficiary thereof shall constitute
a Credit Support Document with respect to the obligations of Aron.     (ii)  
The Collateral Documents and the Security Documents shall constitute Credit
Support Documents with respect to the obligations of Counterparty.

9



--------------------------------------------------------------------------------



 



  (iii)   The Intercreditor Agreement shall constitute a Credit Support Document
with respect to the obligations of Counterparty.     (iv)   The Aron Letter of
Credit shall constitute a Credit Support Document with respect to the
obligations of Counterparty.

(g)   Credit Support Provider.       Credit Support Provider means in relation
to Aron, Goldman Group.       Credit Support Provider means in relation to
Counterparty, the Guarantors and any party that at any time provides a guaranty
or other form of credit support on behalf of Counterparty.   (h)   Governing
Law. Section 13(a) is hereby replaced with the following:

  (a)   Governing Law. This Agreement and each Transaction entered into
hereunder will be governed by, and construed and enforced in accordance with,
the law of the State of New York without reference to its choice of law
doctrine.

(i)   Jurisdiction. Section 13(b) is hereby amended by:

  (i)   deleting in the second line of subparagraph (i) thereof the word “non-”;
and     (ii)   deleting the final paragraph thereof.

(j)   Netting of Payments. Subparagraph (ii) of Section 2(c) will not apply to
Transactions. Notwithstanding anything to the contrary in Section 2(c), unless
otherwise expressly agreed by the parties, the netting provided for in Section
2(c) will not apply separately to any pairings of branches or Offices through
which the parties make and receive payments or deliveries.

Part 5. Other Provisions

(a)   Accuracy of Specified Information. Section 3(d) is hereby amended by
adding in the third line thereof after the word “respect” and before the period,
the phrase “or, in the case of audited or unaudited financial statements, a fair
presentation of the financial condition of the relevant person.”   (b)   Scope
of Agreement. Any transaction outstanding between the parties at the date this
Agreement comes into force or entered into by the parties at or after the date
this Agreement comes into force that is: (1) an FX Transaction or a Currency
Option Transaction as defined in the 1998 FX and Currency Option Definitions
(the “FX Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”), the Emerging Markets Traders Association, and the
Foreign Exchange Committee, unless otherwise specified in the relevant
confirmation, and (2) a transaction between the parties of the type set forth in
the definition of “Specified Transaction” herein unless otherwise specified in
the relevant confirmation relating to such Specified Transaction or unless
otherwise agreed by the parties, will constitute a “Transaction” for the
purposes of this Agreement. Transactions of the type set forth in (1) above will
be deemed to incorporate the FX Definitions.

10



--------------------------------------------------------------------------------



 



(c)   Additional Representations. The parties agree to amend Section 3 by adding
new Sections 3(g), (h), (i), and (j) as follows:

  (g)   Eligible Contract Participant. It is an “eligible contract participant”
as defined in the U.S. Commodity Exchange Act.     (h)   Non-Reliance. It is
acting for its own account, and it has made its own independent decisions to
enter into that Transaction and as to whether that Transaction is appropriate or
proper for it based upon its own judgment and upon advice from such advisers as
it has deemed necessary. It is not relying on any communication (written or
oral) of the other party as investment advice or as a recommendation to enter
into that Transaction; it being understood that information and explanations
related to the terms and conditions of a Transaction shall not be considered
investment advice or a recommendation to enter into that Transaction. No
communication (written or oral) received from the other party shall be deemed to
be an assurance or guarantee as to the expected results of that Transaction.    
(i)   Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.     (j)   Status of Parties. The other party is not acting as a
fiduciary for or an adviser to it in respect of that Transaction.

(d)   Transfer. The following amendments are hereby made to Section 7:

  (i)   In the third line, insert the words “which consent will not be
arbitrarily withheld or delayed,” immediately before the word “except”; and    
(ii)   in clause (a), insert the words “or reorganization, incorporation,
reincorporation, or reconstitution into or as,” immediately before the word
“another.”

(e)   Consent to Recording. Each party consents to the recording of telephone
conversations between the trading, marketing and other relevant personnel of the
parties, with or without the use of a warning tone, and their Affiliates in
connection with this Agreement or any potential Transaction.   (f)  
Definitions. The following amendments are hereby made to Section 14:

  (i)   For purposes of (a) the Exposure Fee and (b) amounts owed to Aron by
Counterparty under Section 6 of the Agreement and Part 7(f) of the Agreement, as
applicable, upon an Early Termination Date as a result of the occurrence of
(i) an event listed in Part 1(i) (Additional Events of Default with respect to
Counterparty), (ii) an event listed in Part 1(j) (Additional Termination Events)
or (iii) any other Event of Default for which Counterparty is the sole
Defaulting Party (each of (i), (ii) and (iii), subject to any applicable cure
periods, referred to herein as a “Trigger Event”), the definition of “Default
Rate” in Section 14 is hereby amended by deleting it in its entirety and
replacing it with the following:         “Default Rate” means (i) from the date
of the Trigger Event until the date which is one (1) month after such Trigger
Event, the Initial Default Rate and (ii) from the date beginning one (1) month
after such Trigger Event until payment of any amount

11



--------------------------------------------------------------------------------



 



      calculated to be due by Counterparty to Aron under Section 6 of the
Agreement upon an Early Termination Date as resulting from a Trigger Event, the
Modified Default Rate; provided, that each of the Initial Default Rate and the
Modified Default Rate shall be subject to the Default Rate Cap, and provided
further, that the Default Rate shall be no longer apply immediately upon the
date that a Trigger Event is no longer in effect or is otherwise cured, until
such time as a Trigger Event occurs subsequently.         For purposes of the
foregoing, the following terms shall have the following meanings,        
“Default Rate Cap” means twenty-five percent (25%) of any amount calculated to
be due by Counterparty to Aron under Section 6 of the Agreement as a result of a
Trigger Event.         “Initial Default Rate” means a monthly rate equal to
LIBOR plus 8%.         “LIBOR” means the rate (expressed as a percentage per
annum) for overnight deposits in Dollars that appears on Telerate Page 3750 as
of 11:00 a.m., London time, on the relevant date. If Telerate Page 3750 does not
include such a rate or is unavailable on the relevant date, then Aron shall
advise Counterparty of the London Interbank Offered Rate for overnight deposits
on the relevant date         “Modified Default Rate” means a rate equal to the
Initial Default Rate, escalated monthly by 2%.     (ii)   The definition of
“Termination Currency Equivalent” in Section 14 is hereby amended by deleting in
its entirety the text after the first three lines thereof and replacing it with
the following:         “by the party making the relevant determination in any
commercially reasonable manner as being required to purchase such amount of such
Other Currency as at the relevant Early Termination Date, or, if the relevant
amount determined in accordance with Section 6(e) is determined as of a later
date, that later date, for value on the date the payment or settlement payment
is due.”     (iii)   “Close-out Amount” means, with respect to each Terminated
Transaction or each group of Terminated Transactions and a Determining Party,
the amount of the losses or costs of the Determining Party that are or would be
incurred under then prevailing circumstances (expressed as a negative number) in
replacing, or in providing for the Determining Party the economic equivalent of,
(a) the material terms of that Terminated Transaction or group of Terminated
Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that date (assuming satisfaction of
the conditions precedent in Section 2(a)(iii)) and (b) the option rights of the
parties in respect of that Terminated Transaction or group of Terminated
Transactions.         Any Close-out Amount will be determined by the Determining
Party (or its agent), which will act in good faith and use commercially
reasonable procedures in order to produce a commercially reasonable result. The
Determining Party may determine a Close-out Amount for any group of Terminated
Transactions or any individual Terminated Transaction but, in the aggregate, for
not less than all Terminated Transactions. Each Close-out Amount will be
determined as of the Early Termination Date or, if that would

12



--------------------------------------------------------------------------------



 



      not be commercially reasonable, as of the date or dates following the
Early Termination Date as would be commercially reasonable.         Unpaid
Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.         In
determining a Close-out Amount, the Determining Party may consider any relevant
information, including, without limitation, one or more of the following types
of information:-

(i) quotations (either firm or indicative) for replacement transactions supplied
by one or more third parties that may take into account the creditworthiness of
the Determining Party at the time the quotation is provided and the terms of any
relevant documentation, including credit support documentation, between the
Determining Party and the third party providing the quotation;
(ii) information consisting of relevant market data in the relevant market
supplied by one or more third parties including, without limitation, relevant
rates, prices, yields, yield curves, volatilities, spreads, correlations or
other relevant market data in the relevant market; or
(iii) information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.
The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilized. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.
Without duplication of amounts calculated based information described in clause
(i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).
Commercially reasonable procedures used in determining a Close-out Amount may
include the following:-

13



--------------------------------------------------------------------------------



 



(1) application to relevant market data from third parties pursuant to clause
(ii) above or information from internal sources pursuant to clause (iii) above
of pricing or other valuation models that are, at the time of the determination
of the Close-out Amount, used by the Determining Party in the regular course of
its business in pricing or valuing transactions between the Determining Party
and unrelated third parties that are similar to the Terminated Transaction or
group of Terminated Transactions; and
(2) application of different valuation methods to Terminated Transactions or
groups of Terminated Transactions depending on the type, complexity, size or
number of the Terminated Transactions or group of Terminated Transactions.

(g)   Set-off. The parties agree to amend Section 6 by adding a new Section 6(f)
as follows:       “(f) Upon the occurrence of an Event of Default or Termination
Event under Section 5(b)(iv) with respect to a party (“X”), the other party
(“Y”) will have the right (but not be obliged) without prior notice to X or any
other person to set-off or apply any matured payment obligation of X owed to Y
(or any Affiliate of Y) (whether or not arising under this Agreement, and
regardless of the currency, place of payment or booking office of the
obligation) against any obligation of Y (or any Affiliate of Y) owed to X
(whether or not arising under this Agreement, and regardless of the currency,
place of payment or booking office of the obligation). Y will give notice to the
other party of any set-off effected under this Section 6(f). X will give notice
to the other party of any setoff effected under this Section 6(f).       Amounts
(or the relevant portion of such amounts) subject to set-off may be converted by
Y into the Termination Currency at the rate of exchange at which such party
would be able, acting in a reasonable manner and in good faith, to purchase the
relevant amount of such currency.       If any obligation is unascertained, Y
may in good faith estimate that obligation and set-off in respect of the
estimate, subject to the relevant party accounting to the other when the
obligation is ascertained.       Nothing in this Section 6(f) shall be effective
to create a charge or other security interest. This Section 6(f) shall be
without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”   (h)  
Definitions. This Agreement, each Confirmation and each Transaction is subject
to the 2005 ISDA Commodity Derivatives Definitions, as published by ISDA
(together, the “Definitions”), and will be governed in all respects by the
Definitions (except that references to “Swap Transactions” in the Definitions
will be deemed to be references to “Transactions”). The Definitions are
incorporated by reference in, and made part of, this Agreement and each
Confirmation as if set forth in full in this Agreement and such Confirmations.
In the event of any inconsistency between the provisions of this Agreement and
the Definitions, this Agreement will prevail. Subject to Section 1(b), in the
event of any inconsistency between the provisions of any Confirmation, this
Agreement, and the Definitions, such Confirmation will prevail for the purpose
of the relevant Transaction.   (i)   Waiver of Trial by Jury. Each party hereby
irrevocably waives any and all right to trial by jury in any Proceeding.

14



--------------------------------------------------------------------------------



 



(j)   Confirmations. Counterparty shall be deemed to have agreed to the terms
contained in any Confirmation (as amended and revised) sent by Aron to
Counterparty unless Counterparty objects to such terms within three (3) Business
Days of receipt.

Part 6. Disruption Fallbacks

(a)   The following “Disruption Fallbacks” specified in Section 7.5(c) of the
Definitions shall apply, in the following order, except as otherwise specified
in the relevant Confirmation:

  (i)   “Fallback Reference Dealers”;     (ii)   “Postponement”, with two
(2) Commodity Business Days as the Maximum Days of Disruption;     (iii)  
“Fallback Reference Price”;     (iv)   “Negotiated Fallback”; and     (v)  
“Calculation Agent Determination”.

(b)   Section 7.5(e) of the Commodity Definitions is hereby deleted in its
entirety.   (c)   Section 6.2(b) of the Commodity Definitions is hereby amended
by deleting the words “, as determined on the Trade Date of the Transaction as
of the time of execution of the Transaction”.

Part 7. Covered Transaction Provisions

(a)   Preliminary Statements. Counterparty wishes to enter into certain Crack
Spread Hedge Agreements with Aron from time to time, and Aron has agreed to
provide pricing to Counterparty for such transactions, all on and subject to the
terms and conditions set forth herein. To induce Aron to enter into this
Agreement, Counterparty has agreed to provide credit support to Aron in the form
of mortgages, guaranties and other security documents as set forth in this
Agreement. Accordingly, Aron and Counterparty hereby agree to the following
terms and conditions.   (b)   Certain Definitions. Certain terms used in this
Agreement have the meanings assigned to them in clause (n) below.   (c)   Scope
of Master Agreement. This Agreement shall apply to all Covered Transactions and
shall not apply to any other Transactions entered into between Aron and
Counterparty.   (d)   Certain Conditions for Entering into Covered Transactions.
The parties acknowledge and agree that subject to the Maximum Total Capacity,
Aron and Counterparty may enter into Covered Transactions with each other at any
time and from time to time during the Trading Period (if each of Aron and
Counterparty mutually agree in their sole discretion to do so), provided that
each of the following conditions are satisfied (or if not satisfied, waived by
Aron in its sole discretion) both prior to and after giving effect to such
Transaction:

15



--------------------------------------------------------------------------------



 



  (1)   the Covered Transactions Mark-to-Market Amount does not exceed the sum
of (i) the Required LC Amount and (ii) the Optional Additional Collateral by
more than U.S. $50,000,000; provided, that the foregoing condition shall apply
only with respect to Transactions that have or fix a price for a term including
the period between January 2011 and the Scheduled Maturity Date, or any portion
thereof’     (2)   the Consolidated Leverage Ratio is equal to or less than 4.00
to 1.00 (or 3.75 to 1.0 after June 30, 2009);     (3)   the Volume Limitations
are not exceeded;     (4)   no Transaction has, or fixes a price for, a term
including any month later than sixty (60) calendar months from the first day of
the month immediately following the month such Transaction is entered into;    
(5)   with respect to Transactions accepted by Aron from third-party dealers
pursuant to the terms of any tri-party arrangement between Aron, Counterparty
and another counterparty, the following conditions shall apply: (i) the volume
of such Transactions accepted by Aron does not exceed (A) 15,000 U.S. Barrels
per day of Crack Spread Hedges for the current calendar month and the
twenty-three (23) calendar months immediately following the month such
Transaction is entered into and (B) 10,000 U.S. Barrels per day of Crack Spread
Hedges thereafter; (ii) the limitations and other requirements set forth in such
tri-party arrangement (including relevant timeframes for accepting Transactions)
shall have been satisfied or waived by Aron in its sole discretion and (iii) for
Transactions relating to the period referenced in (i)(B) of this clause (5), if
at any time Counterparty determines to enter into a Crack Spread Hedge Agreement
with a third party other than Aron, Counterparty shall have (1) notified Simon
Collier or Aimee Carroll, or their respective designees provided to Counterparty
in writing, of such determination by telephone at (212) 902-0776 or in person
prior to entering into such Crack Spread Hedge Agreement with such third party
and (2) provided Aron with a reasonable timeframe after such notification for
providing pricing with respect to such Crack Spread Hedge Agreement (such
timeframe not to exceed fifteen (15) minutes from the time of notification by
Counterparty to Aron); provided, that such notification shall be deemed
effective only to the extent made by Counterparty to Aron on a Local Business
Day between the hours of 10:00 A.M. and 2:30 P.M. Eastern Prevailing Time;
provided, further, that subject to the timeframe set forth therein, with respect
to clause (2), Aron shall make reasonable efforts to provide pricing as
expeditiously as possible after notification by Counterparty to Aron. In the
event that Aron provides the pricing equivalent to such third party for such
Crack Spread Hedge Agreement, Counterparty shall enter into the Crack Spread
Hedge Agreement with Aron.         For the avoidance of doubt, failure to
satisfy the conditions set forth in this clause (5) shall not otherwise prevent
Aron and Counterparty from entering into Covered Transactions pursuant to this
Agreement;     (6)   each representation of Counterparty set forth herein is
true and correct on such date as if made on and as of such date; and     (7)  
no Event of Default or Potential Event of Default has occurred and is then
continuing.

16



--------------------------------------------------------------------------------



 



    Except with respect to the Initial Transactions, Aron and Counterparty agree
not to enter into any Transaction under this Agreement that includes a swap
that, evaluated in isolation from any other components of such Transaction
(including options, other swaps, floors, collars and the like), is not based on
“costless” swap prices prevailing at the time of such Transaction. For the
avoidance of doubt, it is understood that Counterparty may from time to time
request Aron to enter into one or more Transactions under this Agreement with
swap prices above or below the “costless” swap prices prevailing at the time
such Transaction is entered into and if such adjustment to such swap prices
results from an embedded option (sold or purchased) included in such Transaction
then such Transactions (and other similar transactions) are expressly permitted
under this Agreement. For the purpose of determining whether a Transaction is
based on “costless” swap prices, Aron will exclude any adjustment to the strike
price of such Transaction arising from the application of the Facility Fee.  
(e)   Voluntary Termination. Upon not less than sixty (60) days’ prior written
notice to Aron, Counterparty may terminate the Trading Period (and, accordingly,
terminate the ability of the parties to enter into further Covered Transactions
hereunder and the obligations of Aron under clause (d) above) without any
penalty or other damage payment to Aron other than as set forth in this Part
7(e) (such termination, the “Voluntary Trading Period Termination”, and the
effective date of such termination, the “Voluntary Trading Period Termination
Date”), provided that:

  (1)   Counterparty shall assign and novate its rights and obligations arising
under the Covered Transactions hereunder in whole or in part to one or more
counterparties acceptable to J. Aron with prior written notice to J. Aron;
provided, that in connection with such assignment and novation, in no event
shall J. Aron be responsible for the payment of any amounts to Counterparty or
the party to whom the assignment and novation is made in consideration of or in
relation to the assignment and novation specifically, or     (2)   Counterparty
shall enter into an agreement with J. Aron to terminate and settle, in whole or
in part, this Agreement and the Covered Transactions hereunder.

(f)   Secured Trading Line Fees. Counterparty hereby agrees to pay to Aron the
following fees:

  (1)   Facility Fees. Except with respect to the Initial Transactions,
Counterparty shall pay Aron a fee (the “Facility Fee”) equal to U.S. $0.10 per
Barrel for each Covered Transaction which is accepted by Aron pursuant to the
terms of any tri-party agreement entered into between Aron, Counterparty and
another counterparty; provided, that (i) in the case of the Initial
Transactions, the Facility Fee shall be equal to U.S. $0.05 per Barrel and
(ii) in the case of Covered Transactions which are swap transactions,
Counterparty may elect to pay Aron such Facility Fee over the term of such
Transaction by entering into an amendment with Aron to such Transaction to amend
the strike price by an amount equal to U.S. $0.10 in favor of Aron, such
amendment to be acceptable to Aron in its sole discretion.         “Initial
Transactions” means the transactions set forth on Exhibit 1 which may be
accepted by Aron subject to (i) the terms of tri-party agreements to be entered
into between Aron, Counterparty and such other counterparties identified on
Exhibit 1, such agreements to be mutually agreed among Aron, Counterparty and
such third party and (ii) confirmations between (a) Counterparty and such other
counterparties identified on

17



--------------------------------------------------------------------------------



 



      Exhibit 1, (b) Aron and Counterparty and (c) Aron and such other
counterparties identified on Exhibit 1, each of which are acceptable to Aron;
provided that such transactions shall constitute Initial Transactions only to
the extent such transactions are assigned to Aron within sixty (60) days of the
March 17, 2006.     (2)   Exposure Fees. On the first Local Business Day of each
month following the Exposure Fee Accrual Period, Counterparty shall pay to Aron
an exposure fee (the “Exposure Fees”) in an amount equal to:

  (x)   the Daily Average Covered Transactions Mark-to-Market Amount for such
Exposure Fee Accrual Period; multiplied by     (y)   the Default Rate.

      As used herein:               “Daily Average Covered Transactions
Mark-to-Market Amount” means, for any Exposure Fee Accrual Period, the average,
for each Local Business Day during such Exposure Fee Accrual Period, of the
greater of (1) the Covered Transactions Mark-to-Market Amount for such Local
Business Day and (2) zero.               “Exposure Fee Accrual Period” means
each period, beginning on the date of a Trigger Event and ending on the date on
which Counterparty indefeasibly pays in full all amounts owing to Aron pursuant
to Section 6 of the Agreement.     (3)   Fees Non-Refundable. All Exposure Fees,
once paid, are non-refundable.

(g)   Volume Limitations. Counterparty hereby agrees that it shall not enter
into, or have outstanding, any Crack Spread Hedge Agreements other than Crack
Spread Hedge Agreements entered into with the purpose and effect of hedging
price risk on fuels expected to be produced and sold by the Counterparty,
provided that at all times:

  (1)   the Net Contract Volume for each single day (determined, in the case of
Crack Spread Hedge Agreements that are not settled on a daily basis, by a daily
proration acceptable to Aron) is greater than zero and less than the Maximum
Total Capacity; and     (2)   the Net Volume for each single future month
(determined, in the case of Crack Spread Hedge Agreements that are not settled
on a monthly basis, by a monthly proration acceptable to Aron) is greater than
zero and less than or equal to 80% of Counterparty’s estimated fuels production
for such month.

     The restrictions set forth in this clause (g) are referred to herein as the
“Volume Limitations”.

(h)   Volume Reports. Counterparty hereby agrees to deliver to Aron, promptly
following (but in any event no later than 60 days after) June 30 in each year
(commencing with June 30, 2006, a report as of such June 30 certified by an
appropriately authorized officer of Counterparty, each such report, a “Volume
Report”) setting forth in reasonable detail the volumes of fuel covered by each
Crack Spread Hedge Agreement to which Counterparty is a party, broken out
monthly and separately identifying Net Volumes and Net Contract Volumes for
Counterparty for such month, volumes for Long Price Hedges and Short Price
Hedges for such month (each broken out for Crack Spread Hedge Agreements under
this Agreement and Crack Spread Hedge Agreements not

18



--------------------------------------------------------------------------------



 



    under this Agreement) and volumes of estimated fuels for such month, all in
form, scope and detail satisfactory to Aron and setting forth such supporting
detail as Aron may request. Each Volume Report shall be addressed to Aron and
shall be accompanied by a certificate of a Financial Officer of Counterparty to
the effect that such Volume Report is a true and correct copy thereof. In
addition, Counterparty shall from time to time deliver to Aron all other
information, reports and data which Aron has requested in connection with the
Volume Reports.   (i)   Certain Conditions Precedent. No Covered Transaction, or
any extension or renewal thereof, may be entered into, and the obligations of
Aron under clause (d) of this Part 7 shall not become effective, until the date
on which Aron shall have received, reviewed or completed each of the following,
each satisfactory to it in form and substance:

  (1)   Executed Counterparts. From Counterparty,

  (a)   an executed counterpart of this Agreement (including the Schedule to
this Agreement) signed on behalf of Counterparty, and     (b)   executed copies
of the PP&E Credit Agreement, the ABL Credit Agreement, the Security Agreement
(as defined in the PP&E Credit Agreement), the other Loan Documents and all
other documents relating to the PP&E Credit Agreement, the ABL Credit Agreement
and any other financing arrangements, in form and substance satisfactory to Aron
and certified as true, correct and complete copies by a Financial Officer of
Counterparty,     (c)   executed and notarized copies of all Mortgage
Instruments, Mortgage Policies and other documents required to be delivered to
the Administrative Agent under Section 5.01(d) of the PP&E Credit Agreement and
the Agent under Section 6.1(d) of the ABL Credit Agreement,     (d)   (i) copies
of insurance policies or certificates of insurance evidencing liability,
casualty insurance and business interruption insurance meeting the requirements
set forth in Section 5.01(e) of the PP&E Credit Agreement, which shall be
satisfactory to Aron, including, but not limited to, naming Aron as additional
insured and loss payee, and (ii) a certificate, dated the Effective Date, of a
Financial Officer of Counterparty setting forth the insurance obtained by it in
accordance with the requirements of this Part 7 and stating that such insurance
is in full force and effect and that all premiums then due and payable thereon
have been paid, and     (e)   executed copies of each Material Agreements. For
purposes of the foregoing, “Material Agreements” means any agreement or
arrangement to which Counterparty or any Domestic Entity is a party (i) that is
deemed to be a material contract under any securities law applicable to
Counterparty or any Domestic Entity, including the Securities Act of 1933, as
amended.

  (2)   Part 3 Documents. Each document referred to in Part 3 that is required
to be delivered upon execution of this Agreement.     (3)   Opinion of Counsel
to Counterparty. A reliance letter (addressed to Aron and dated the Effective
Date) of Fulbright & Jaworski L.L.P., counsel for Counterparty and the Credit
Support Providers, in form and substance satisfactory to Aron, with respect to
(i) the

19



--------------------------------------------------------------------------------



 



    opinion letter, dated as of January 3, 2008 and delivered by Fulbright &
Jaworski L.L.P. to Bank of America, N.A., as Agent for each of the lenders party
to the PP&E Credit Agreement and (ii) the opinion letter, dated as of January 3,
2008 and delivered by Fulbright & Jaworski L.L.P. to Bank of America, N.A., as
Agent for each of the lenders party to the ABL Credit Agreement.     (4)  
Corporate and Partnership Documents. Such documents and certificates as Aron may
reasonably request relating to the organization, existence and good standing of
Counterparty, each Credit Support Provider and of Counterparty’s general
partner, the authorization of the transactions contemplated hereby and any other
legal matters relating to Counterparty and the Credit Support Providers and
Counterparty’s general partner, this Agreement, the other Secured Trading Line
Documents or the transactions contemplated hereby and thereby as Aron may
reasonably request, all in form and substance satisfactory to Aron.     (5)  
Officer’s Certificate. A certificate, dated the Effective Date and signed by a
Financial Officer of each Counterparty, acting for and on behalf of each
Counterparty, confirming that each representation of Counterparty set forth
herein and in Section 3 of the Agreement, incorporated by reference herein in
each case with respect to each of the documents referred to in Part 3, is true
and correct on such date as if made on and as of such date and that no Event of
Default or Potential Event of Default has occurred and is then continuing.    
(6)   UCC, Tax Lien and Judgment Searches. Reports, dated as of a date
substantially contemporaneous with the PP&E Credit Agreement and reasonably
satisfactory to Aron listing the results of Uniform Commercial Code filing, tax
lien, and judgment searches prepared by one or more firms satisfactory to Aron
with respect to each Counterparty in each jurisdiction in which it maintains its
principal place of business or in which any of the PP Collateral is located.    
(7)   Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Credit Support
Documents or under law or reasonably requested by Aron to be filed, registered
or recorded in order to create in favor of Aron a perfected Lien on the
collateral described therein, and each such document shall be in proper form for
filing, registration or recordation. In addition, Counterparty shall have taken
such other action as Aron shall have requested in order to perfect the security
interests created under the Collateral Documents and the Security Documents.    
(8)   Operational and Environmental Reports. Aron shall have received the
following reports, each in form and substance satisfactory to the Aron: (i) an
operational report prepared in connection with the PP&E Credit Agreement by
Purvin & Gertz with respect to the Refinery Properties and (ii) and
environmental report prepared in connection with the PP&E Credit Agreement by
Arcadis covering the Refinery Properties and such other Real Properties as
requested by Aron.     (9)   Solvency. A Solvency Certificate of Counterparty
and each other initial Credit Support Provider dated as of the Effective Date.  
  (10)   Fees. Such other fees and expenses as Counterparty shall have agreed in
writing to pay to Aron in connection herewith.

20



--------------------------------------------------------------------------------



 



  (11)   Other Documents. Such other documents as Aron may reasonably request.

(j)   Additional Collateral.

  (a)   Mandatory Additional Collateral. If on any date the Consolidated
Leverage Ratio is greater than or equal to 4:00 to 1.0 (or 3.75 to 1.0 after
June 30, 2009), then, upon request from Aron, Counterparty shall, at its own
cost and expense, promptly (and in any event within one Local Business Day after
the date of such request) deliver to Aron Eligible Collateral having an
aggregate Value equal to the excess, if any, of the Covered Transactions
Mark-to-Market Amount over the sum of the following: (i) the Required LC Amount;
(ii) the Optional Additional Collateral, if any; and (iii) U.S.$25,000,000 (such
collateral, the “Mandatory Additional Collateral”).     (b)   Optional
Additional Collateral. If on any date, the Covered Transactions Mark-to-Market
Amount exceeds U.S. $100,000,000, Counterparty may elect to deliver to Aron
Eligible Collateral in order to facilitate additional Covered Transactions under
this Agreement (such collateral, the “Optional Additional Collateral”), subject
to Counterparty and Aron entering into a Credit Support Annex, the terms of
which shall be satisfactory to Aron in its sole discretion.

(k)   Additional Covenants.

  (a)   Counterparty covenants and agrees, for the benefit of Aron, to:

  (1)   deliver to Aron all of the statements, certificates, notices and other
information delivered to any Lender or Required Lender or the Administrative
Agent under Sections 7.01, 7.02 and 7.03 of the PP&E Credit Agreement; provided,
that concurrent with the deliverables required pursuant to Section 7.02(b),
Counterparty shall deliver to Aron a certificate of a Financial Officer of
Counterparty stating the current outstanding amount of funded Indebtedness under
the PP&E Credit Agreement as of such date;     (2)   except as set forth in
clause (k)(1), perform, comply with and be bound by each of its covenants,
agreements and obligations contained in Articles 7 and 8 of the PP&E Credit
Agreement (other than (i) Sections 7.11, 7.12, 8.10 and 8.16 and (ii) those
subsections referred to in clause (1) above);     (3)   notify Aron of each
proposed amendment, modification and supplement to, and waiver of any provision
under, the PP&E Credit Agreement, the ABL Credit Agreement and the other Loan
Documents; and     (4)   provide Aron with annual updates relating to each
Material Contract, including, but not limited to amendments, waivers,
modifications or additional Material Contracts.

  (b)   Counterparty covenants and agrees, for the benefit of Aron, that it
shall not, without the consent of Aron, (A) amend, change, waive, discharge or
terminate either Section 9.03 of the PP&E Credit Agreement or Section 9 of the
Security Agreement so as to alter the manner of application of any payment of
proceeds of Collateral so as to provide for

21



--------------------------------------------------------------------------------



 



      distributions in respect of the obligations under the Crack Spread Hedge
Agreement to any such Approved Counterparty on a basis less favorable than
ratably with the principal obligations under the Term Loans, (B) change the
definition of “Approved Counterparties” set forth in Section 1.01 of the PP&E
Credit Agreement in a manner adverse to any such Approved Counterparty,
(C) change the definition of “Secured Obligations” set forth in the Security
Agreement so as to exclude any obligations of the applicable Consolidated
Party(ies) existing under any Secured Crack Spread Hedge Agreement to which any
such Approved Counterparty is a party that would have been included prior to
such change or (D) amend, change, waive discharge or terminate
Section 11.01(a)(v) of the PP&E Credit Agreement. Notwithstanding anything
herein to the contrary, for purposes of this clause (b) of Part 7(k), the terms
“Collateral”, “Crack Spread Hedge Agreement”, “Approved Counterparty”, “Term
Loans”, “Consolidated Party(ies)”, “Security Agreement”, “Secured Crack Spread
Hedge Agreement” shall have the meanings ascribed to such terms in the PP&E
Credit Agreement.

    Without limiting the generality of the foregoing, the provisions of the PP&E
Credit Agreement referred to in clauses (a)(2) and (b)(1) above, together with
related definitions and ancillary provisions and schedules and exhibits, are
hereby incorporated herein by reference, as if set forth herein in full, mutatis
mutandis; provided that, as incorporated herein (unless the context otherwise
requires):

  (i)   each reference therein to “this Agreement”, “the Loans”, “the Term
Loans”, “the Commitments”, “the Obligations”, “the Credit-Linked Letters of
Credit” or “the Loans” or any other like term shall be deemed to be a reference
to this Agreement and the Transactions hereunder, as the case may be;     (ii)  
each reference therein to any “Administrative Agent”, any “Lender” or the
“Required Lenders” or the “Secured Parties” or the “PP&E Secured Parties” or any
other like term shall be deemed to be a reference to Aron hereunder;     (iii)  
each reference therein to the “Loan Documents” or the like shall be deemed to be
a reference to the Secured Trading Line Documents; and     (iv)   each reference
therein to the “Collateral” or the like shall be deemed to be a reference to the
Collateral as defined herein.

(l)   Guarantors. Without limiting the provisions of Section 7.13 of the PP&E
Credit Agreement, if any domestic Subsidiary is created or acquired after the
Effective Date by Counterparty, Counterparty shall promptly cause such
Subsidiary to become a Guarantor under the Guaranty (and, accordingly, a Credit
Support Provider of Counterparty hereunder), and to take such actions and
execute and deliver to Aron such documents with respect to such Subsidiary that
are consistent with the actions taken and documents delivered with respect to
Counterparty pursuant to clause (i) of this Part 7.   (m)   Further Assurances.
Counterparty shall from time to time execute and deliver, or cause to be
executed and delivered by Counterparty, such additional mortgages, deeds of
trust, chattel mortgages, security agreements, financing statements, reports,
instruments, legal opinions, certificates or documents, all in form and
substance satisfactory to Aron, and take all such actions as may be requested
hereunder or as Aron may reasonably request, in each case for the purposes of
implementing or further effectuating the provisions of this Agreement and the
other Secured Trading Line Documents, or of more fully perfecting or renewing
the rights of Aron with respect

22



--------------------------------------------------------------------------------



 



    to the Collateral (or with respect to any additions thereto or replacements
or proceeds thereof or with respect to any other property or assets hereafter
acquired by Counterparty or any Subsidiary Guarantor which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by Aron of
any power, right, privilege or remedy pursuant to this Agreement or the other
Secured Trading Line Documents that requires any consent, approval, recording
qualification or authorization of any governmental authority, the Counterparty
shall execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
Aron may be required to obtain from the Counterparty or any of the Subsidiary
Guarantors for such governmental consent, approval, recording, qualification or
authorization.   (n)   Certain Definitions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The term “date hereof” refers to the date of this Agreement first
above written. Unless the context requires otherwise (1) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth therein or herein), (2) references to any law, constitution, statute,
treaty, regulation, rule or ordinance, including any section or other part
thereof (each, for purposes of this paragraph, a “law”), shall refer to that law
as amended from time to time and shall include any successor law, (3) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (4) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (5) all
references herein to Sections, Parts, Annexes, Schedules and Exhibits shall be
construed to refer to Sections and Parts of, and Annexes, Schedules and Exhibits
to, this Agreement.       As used herein, the following terms have the meanings
given to them below:                  “ABL Collateral” means the “Working
Capital Collateral” as defined in the Intercreditor Agreement.                 
“ABL Credit Agreement” means that certain Credit Agreement, dated as of
January 3, 2008, among the Counterparty, Calumet Shreveport, LLC, Calumet
Shreveport Lubricants & Waxes, LLC, and Calumet Shreveport Fuels, LLC, as
Borrowers, Certain Financial Institutions party thereto, as Lenders and Bank of
America, N.A., as Agent and Banc of America Securities LLC, as Sole Lead
Arranger and Sole Book Manager, after giving immediate effect to any amendments,
modifications or supplements thereto, or waiver thereof, after the date the ABL
Credit Agreement becomes effective, without necessity for any act by Aron.      
           “Aron Letter of Credit” one or more Letters of Credit naming Aron (or
an Affiliate thereof designated by Aron) as beneficiary in an initial stated
amount of $50,000,000.                  “Cash” means the lawful currency of the
United States of America..                  “Calumet Company” means Counterparty
and each of its Subsidiaries.

23



--------------------------------------------------------------------------------



 



               “Collateral” means, collectively, the PP&E Collateral, the ABL
Collateral and all other collateral pledged by Counterparty and the Credit
Support Providers to Aron under the Secured Trading Line Documents.      
           “Collateral Documents” has the meaning set forth in the PP&E Credit
Agreement.                  “Consolidated Leverage Ratio” has the meaning set
forth in the PP&E Credit Agreement.                  “Covered Transaction”
means, individually and in the aggregate, all Transactions which are Specified
Crack Spread Transactions entered into between Aron and Counterparty (so long as
the conditions set forth in clauses (d) and (i) of Part 7 of this Agreement are
satisfied (and with respect to clause (i) of Part 7, both prior to and after
giving effect to such Transaction); provided, however, that Aron may, in its
sole discretion, elect to include a Transaction which is not a Covered
Transaction evidenced by long form Confirmations within the scope of this
Agreement under terms, including extraordinary credit terms to be set by Aron,
to be agreed by Aron and Counterparty.                  “Covered Transactions
Mark-to-Market Amount” means the aggregate mark-to-market position of all
Covered Transactions as determined by the Calculation Agent in a commercially
reasonable manner at the close of each Local Business Day. If such position is
in favor of Aron, the Covered Transactions Mark-to-Market Amount will be stated
as a positive number. If such position is in favor of Counterparty (to be
construed in the aggregate), the Covered Transactions Mark-to-Market Amount will
be stated as a negative number.                  “Crack Spreads” means the
spread created by the purchase of crude oil for delivery in the future and the
sale of gasoline and/or diesel, jet fuel and heating oil under contract for
future delivery.                  “Crack Spread Hedge” means a cash-settled
commodity transaction (including an option, swap, floor, cap, collar, forward
sale or forward purchase) which is provided for the purpose of managing its risk
with respect to the spread created by the purchase by a party of crude oil for
delivery in the future and the sale by such party of gasoline and/or diesel, jet
fuel and heating oil under contract for future delivery (regardless of whether
such transaction is effected by means of a futures contract or an
over-the-counter hedging agreement).                  “Crack Spread Hedge
Agreement” means any agreement (including each Confirmation) evidencing a Crack
Spread Hedge.                  “Credit Support Provider” means, collectively:

  (a)   each Counterparty; and     (b)   each Calumet Company (other than
Counterparty) that is a mortgagor under a Mortgage Instrument or a Guarantor
under the Guaranty.

               “Daily Average Covered Transactions Mark-to-Market Amount” has
the meaning set forth in Part 7(f)(3).                  “Effective Date” means
January 3, 2008.

24



--------------------------------------------------------------------------------



 



      “Eligible Collateral” means Cash or Letters of Credit.

               “Eligible Financial Institution” means a U.S. commercial bank or
a foreign bank with a U.S. branch with such bank having a credit rating of at
least A- from S&P or A3 from Moody’s.

      “Exposure Fee” has the meaning set forth in Part 7(f)(3) of this
Agreement.         “Exposure Fee Accrual Period” has the meaning set forth in
Part 7(f)(3) of this Agreement.         “Facility Fee” has the meaning set forth
in Part 7(f)(2) of this Agreement.         “Facility Termination Date” means the
earlier of:

  (a)   the Scheduled Maturity Date; and     (b)   the first day following the
Voluntary Trading Period Termination Date (if any) on which no Covered
Transaction is outstanding.

          ”Financial Officer” means, as to any Counterparty or any of the Credit
Support Providers, the chief financial officer, treasurer or other officer
thereof acceptable to Aron.
          “Guarantors” means “Guarantor” as defined in the PP&E Credit Agreement
and “Guarantor” as defined in the ABL Credit Agreement.
          “Guaranty” has the meaning set forth in the PP&E Credit Agreement.
          “Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of January 3, 2008, among the Counterparty, as the Company and as a
Grantor and certain affiliates of the Company, as Grantor, and Bank of America,
N.A., as the Working Capital Agent and Bank of America, N.A., as the Term Loan
Agent and Bank of America, N.A., as the Control Agent which is attached as Annex
A hereto, without giving effect to any amendments, modifications or supplements
thereto, or waiver or termination thereof, after the date the Intercreditor
Agreement becomes effective; provided that if Aron (in its sole discretion)
consents to such amendment, modification, supplement or waiver of the
Intercreditor Agreement on or after the date the Intercreditor Agreement becomes
effective, then the term “Intercreditor Agreement” shall refer to the
Intercreditor Agreement as so amended, modified, supplemented or waived.
          “Involuntary Disposition Prepayment Event has the meaning set forth in
the PP&E Credit Agreement.
          “Letters of Credit” means one or more irrevocable, transferable
standby letters of credit which are in a form and substance acceptable to Aron
in its sole discretion and are issued by an Eligible Financial Institution for
the account of Counterparty or one of its Affiliates and for the benefit of
Aron. Costs of the Aron Letter of Credit shall be borne by Counterparty. For
purposes of determining the amount of the Aron Letter of Credit, the amount of
such Aron Letter of Credit shall equal its face value at the time of valuation
unless it expires within twenty (20) days of such time, in which case its value
shall be zero and Aron shall be entitled to draw down the Letter of Credit up to
its full face amount to hold as Credit Support.

25



--------------------------------------------------------------------------------



 



          “Letter of Credit Default” means, with respect to any Letter of
Credit, the related issuing bank (a) becomes subject to any event analogous to
an event specified in Section 5(a)(vii) of this Agreement, (b) fails to comply
with or perform its obligations under such Letter of Credit if such failure
shall continue after the lapse of any applicable grace period, (c) shall
disaffirm, disclaim, repudiate or reject, in whole or in part, or challenge the
validity of such Letter of Credit or (d) ceases to be an Eligible Financial
Institution.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
          “Loan Documents” means the “Loan Documents” as defined in the PP&E
Credit Agreement .
          “Mandatory Additional Collateral” has the meaning set forth in
Part 7(j)(a) of this Agreement.
          “Material Adverse Effect” means “Material Adverse Effect” as defined
in the PP&E Credit Agreement; provided that references to “Loan Documents” shall
be deemed to be references to this Agreement.
          “Maximum Total Capacity” means (i) 25 thousand U.S. Barrels per day of
Crack Spread Hedges for the current calendar month and the subsequent
twenty-three (23) calendar months, or (ii) 20 thousand U.S. Barrels per day of
Crack Spread Hedges for the period thereafter.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Net Contract Volume” means, for each month as at any date of
determination, an amount (which may be less than zero) equal to:

  (x)   the aggregate notional quantity or volume of Crack Spreads for that
month under all outstanding Short Price Hedges under this Agreement; minus

          (y) the aggregate notional quantity or volume of Crack Spreads for
that month under all outstanding Long Price Hedges under this Agreement.
          “Net Volume” means, for each month as at any date of determination, an
amount (which may be less than zero) equal to:

  (x)   the aggregate notional quantity or volume of Crack Spreads for that
month under all outstanding Short Price Hedges; minus     (y)   the aggregate
notional quantity or volume of Crack Spreads for that month under all
outstanding Long Price Hedges.

          “Optional Additional Collateral” has the meaning set forth in
Part 7(j)(b) of this Agreement.

26



--------------------------------------------------------------------------------



 



          “Person” means an individual, corporation (including a business
trust), partnership, limited liability company, limited liability partnership,
joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated association or government or any agency or
political subdivision thereof.
          “Platts” means Platts Oilgram Price Report.
          “PP&E Collateral” means the Term Loan Collateral” as defined in the
Intercreditor Agreement.
          “PP&E Credit Agreement” means that certain Credit Agreement, dated as
of January 3, 2008, among the Counterparty, as Borrower, The Subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent and
Credit-Linked L/C Issuer and Banc of America Securities LLC, as Sole Lead
Arranger and Sole Book Manager, without giving effect to any termination
thereof, but after giving immediate effect to any amendments, modifications or
supplements thereto without necessity for any further act by Aron, after the
date the PP&E Credit Agreement becomes effective, other than (i) such
amendments, modifications, waivers or supplements to Section 7.07 (Maintenance
of Insurance), Section 8.01 (Liens) or Section 8.05 (Dispositions) of the PP&E
Credit Agreement and (ii) such amendments, modifications, waivers or supplements
that release any material part of the PP&E Collateral,; provided, that if Aron
(in its sole discretion) consents to such amendment, modification, supplement or
waiver of the PP&E Credit Agreement described in (i) and (ii) above on or after
the date the PP&E Credit Agreement becomes effective, then the term “PP&E Credit
Agreement” shall refer to the PP&E Credit Agreement as so amended, modified,
supplemented or waived; and provided, further, that PP&E Credit Agreement shall
refer to such agreement after giving immediate effect to any waivers of Events
of Default thereunder, except with respect to (i) an Event of Default under
Section 9.01(b) of the PP&E Credit Agreement due to failure of a Loan Party (as
defined in the PP&E Credit Agreement) to perform or observe any term, covenant
or agreement contained in Sections 8.01 (Liens) and 8.05 (Dispositions) of the
PP&E Credit Agreement and (ii) an Event of Default under Section 9.01(c) of the
PP&E Credit Agreement due to failure of a Loan Party to perform or observe
Section 7.07 (Maintenance of Insurance) of the PP&E Credit Agreement.
          “Price Hedge” means each Crack Spread Hedge Agreement. A Price Hedge
is referred to herein as a “Long Price Hedge” if Counterparty would benefit from
an increase in Crack Spreads thereunder and as a “Short Price Hedge” if
Counterparty would benefit from a decrease in Crack Spreads thereunder.
          “Real Properties” has the meaning set forth in the PP&E Credit
Agreement.
          “Refinery Properties” has the meaning set forth in the PP&E Credit
Agreement.
          “Required LC Amount” means U.S. $50,000,000.
          “Security Agreement” means that certain Security and Pledge Agreement,
dated as of January 3, 2008, among the Counterparty, as Borrower, the Domestic
Subsidiaries and other affiliates of the Borrower from time to time party
thereto, as Guarantor and Obligors and Bank of America, N.A., in its capacity as
Administrative Agent for the holders of the Secured Obligations, without giving
effect to any amendments, modifications or supplements thereto, or waiver or
termination thereof, after the date the Security Agreement becomes effective;
provided that if Aron (in its sole discretion) consents to such amendment,
modification, supplement or waiver of

27



--------------------------------------------------------------------------------



 



the Security Agreement on or after the date the Security Agreement becomes
effective, then the term “Security Agreement” shall refer to the Security
Agreement as so amended, modified, supplemented or waived.
          “Scheduled Maturity Date” means January 3, 2015, provided that the
Scheduled Maturity Date may be extended at any time and from time to time to
December 31 in any subsequent year if Aron and Counterparty so agree (it being
understood that no party shall be obligated to agree to any such extension of
the Scheduled Maturity Date, and may withhold its consent to any such extension
in its sole discretion).
          “Secured Obligations” has the meaning set forth in the Security
Agreement.
          “Secured Trading Line Documents” means this Agreement (including the
Schedule) and all Confirmations of Covered Transactions and the Credit Support
Documents.
          “Security Documents” has the meaning set forth in the ABL Credit
Agreement.
          “Solvency Certificate” means a certificate of Counterparty or one if
its Affiliates (as applicable), addressed to Aron, certifying that, as of the
date of such certificate, Counterparty or such Affiliate (as applicable) is
Solvent.
          “Solvent” means that, as of any date of determination as to any
Person, (a) the amount of the “present fair saleable value” of the assets of
such Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (1) “debt” means liability on a “claim”, and (2)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
          “Specified Crack Spread Transaction” means any Transaction between
Aron and Counterparty that satisfies (in the good faith judgment of the
Calculation Agent) each of the following conditions:

  (a)   such Transaction is a Crack Spread Hedge;     (b)   the effective date
of such Transaction falls during the Trading Period; and     (c)   no part of
the term of such Transaction falls after the Scheduled Maturity Date.

          “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.
          “Subsidiary” has the meaning set forth in the PP&E Credit Agreement.

28



--------------------------------------------------------------------------------



 



          “Term” means the period beginning on the Effective Date and ending on
the Scheduled Maturity Date.
          “Trading Period” means the period from and including the Effective
Date to but excluding the earlier of (a) the Scheduled Maturity Date and (b) the
Voluntary Trading Period Termination Date.
          “Value” means, as of any date of determination:

  (a)   with respect to Cash, the amount thereof;     (b)   with respect to a
Letter of Credit, the amount then available to be drawn by Aron under the terms
of such Letter of Credit when the conditions for drawing thereunder (if any) are
satisfied;     (c)   with respect to any other property, U.S.$0.

          “Volume Limitations” has the meaning set forth in Part 7(g) of this
Agreement.
          “Volume Reports” has the meaning set forth in Part 7(h) of this
Agreement.
          “Voluntary Trading Period Termination” has the meaning set forth in
Part 7(e) of this Agreement.
          “Voluntary Trading Period Termination Date” has the meaning set forth
in Part 7(e) of this Agreement.
[signature page follows]

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

                  J. ARON & COMPANY   CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP
 
                        By: CALUMET LP GP, LLC, Its General Partner
 
               
 
      By:        
 
             
Name:
      Name:        
 
               
Title:
      Title:        
 
               
Date:
      Date:        

30



--------------------------------------------------------------------------------



 



EXHIBIT 1
INITIAL TRANSACTIONS

31



--------------------------------------------------------------------------------



 



ANNEX A
INTERCREDITOR AGREEMENT

32



--------------------------------------------------------------------------------



 



(Bilateral Form)   (ISDA Agreements Subject to New York Law Only)

ISDA®
International Swaps and Derivatives Association, Inc.
CREDIT SUPPORT ANNEX
to the Schedule to the
 
dated as of                                                            
between
J. Aron & Company and Calumet Lubricants Co., Limited Partnership

      (“Party A”)
(“Party B”)

This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.
Accordingly, the parties agree as follows:—
Paragraph 1. Interpretation
(a) Definitions and Inconsistency. Capitalized terms not otherwise defined
herein or elsewhere in this Agreement have the meanings specified pursuant to
Paragraph 12, and all references in this Annex to Paragraphs are to Paragraphs
of this Annex. In the event of any inconsistency between this Annex and the
other provisions of this Schedule, this Annex will prevail, and in the event of
any inconsistency between Paragraph 13 and the other provisions of this Annex,
Paragraph 13 will prevail.
(b) Secured Party and Pledgor. All references in this Annex to the “Secured
Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.
Paragraph 2. Security Interest
Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party hereunder.
Upon the Transfer by the Secured Party to the Pledgor of Posted Collateral, the
security interest and lien granted hereunder on that Posted Collateral will be
released immediately and, to the extent possible, without any further action by
either party.
Copyright © 1994 by International Swaps and Derivatives Association, Inc.

 



--------------------------------------------------------------------------------



 



Paragraph 3. Credit Support Obligations
(a) Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Secured Party on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Pledgor’s Minimum Transfer Amount,
then the Pledgor will Transfer to the Secured Party Eligible Credit Support
having a Value as of the date of Transfer at least equal to the applicable
Delivery Amount (rounded pursuant to Paragraph 13). Unless otherwise specified
in Paragraph 13, the “Delivery Amount” applicable to the Pledgor for any
Valuation Date will equal the amount by which:
(i) the Credit Support Amount
exceeds
(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.
(b) Return Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Pledgor on or promptly following a Valuation Date, if the Return Amount for that
Valuation Date equals or exceeds the Secured Party’s Minimum Transfer Amount,
then the Secured Party will Transfer to the Pledgor Posted Credit Support
specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the
“Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:
(i) the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party
exceeds
(ii) the Credit Support Amount.
“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.
Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions
(a) Conditions Precedent. Each Transfer obligation of the Pledgor under
Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii), 5 and
6(d) is subject to the conditions precedent that:
(i) no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and
(ii) no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.
(b) Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwise
specified, if a demand for the Transfer of Eligible Credit Support or Posted
Credit Support is made by the Notification Time, then the relevant Transfer will
be made not later than the close of business on the next Local Business Day; if
a demand is made after the Notification Time, then the relevant Transfer will be
made not later than the close of business on the second Local Business Day
thereafter.
(c) Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time. The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).
ISDA® 1994

2



--------------------------------------------------------------------------------



 



(d) Substitutions.
(i) Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of Posted Credit Support to be exchanged, the Pledgor may,
on any Local Business Day, Transfer to the Secured Party substitute Eligible
Credit Support (the “Substitute Credit Support”); and
(ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in
Paragraph 13 (the “Substitution Date”); provided that the Secured Party will
only be obligated to Transfer Posted Credit Support with a Value as of the date
of Transfer of that Posted Credit Support equal to the Value as of that date of
the Substitute Credit Support.
Paragraph 5. Dispute Resolution
If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:
(i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:
(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;
(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction); and
(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.
(ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.
Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.
ISDA® 1994

3



--------------------------------------------------------------------------------



 



Paragraph 6. Holding and Using Posted Collateral
(a) Care of Posted Collateral. Without limiting the Secured Party’s rights under
Paragraph 6(c), the Secured Party will exercise reasonable care to assure the
safe custody of all Posted Collateral to the extent required by applicable law,
and in any event the Secured Party will be deemed to have exercised reasonable
care if it exercises at least the same degree of care as it would exercise with
respect to its own property. Except as specified in the preceding sentence, the
Secured Party will have no duty with respect to Posted Collateral, including,
without limitation, any duty to collect any Distributions, or enforce or
preserve any rights pertaining thereto.
(b) Eligibility to Hold Posted Collateral; Custodians.
(i) General. Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party. Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor’s obligations to make any
Transfer will be discharged by making the Transfer to that Custodian. The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.
(ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian fails
to satisfy any conditions for holding Posted Collateral, then upon a demand made
by the Pledgor, the Secured Party will, not later than five Local Business Days
after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.
(iii) Liability. The Secured Party will be liable for the acts or omissions of
its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.
(c) Use of Posted Collateral. Unless otherwise specified in Paragraph 13 and
without limiting the rights and obligations of the parties under Paragraphs 3,
4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting Party or an
Affected Party with respect to a Specified Condition and no Early Termination
Date has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the Secured Party, then the Secured Party
will, notwithstanding Section 9-207 of the New York Uniform Commercial Code,
have the right to:
(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and
(ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.
For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.
(d) Distributions and Interest Amount.
(i) Distributions. Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).
ISDA® 1994

4



--------------------------------------------------------------------------------



 



(ii) Interest Amount. Unless otherwise specified in Paragraph 13 and subject to
Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party will
Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.
Paragraph 7. Events of Default
For purposes of Section 5(a)(iii)(l) of this Agreement, an Event of Default will
exist with respect to a party if:
(i) that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;
(ii) that party fails to comply with any restriction or prohibition specified in
this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or
(iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.
Paragraph 8. Certain Rights and Remedies
(a) Secured Party’s Rights and Remedies. If at any time (1) an Event of Default
or Specified Condition with respect to the Pledgor has occurred and is
continuing or (2) an Early Termination Date has occurred or been designated as
the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:
(i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral held by the Secured Party;
(ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;
(iii) the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and
(iv) the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.
Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.
ISDA® 1994

5



--------------------------------------------------------------------------------



 



(b) Pledgor’s Rights and Remedies. If at any time an Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Secured Party, then (except in the case of an
Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):
(i) the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;
(ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;
(iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and
(iv) to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:
(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and
(B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.
(c) Deficiencies and Excess Proceeds. The Secured Party will Transfer to the
Pledgor any proceeds and Posted Credit Support remaining after liquidation,
Set-off and/or application under Paragraphs 8(a) and 8(b) after satisfaction in
full of all amounts payable by the Pledgor with respect to any Obligations; the
Pledgor in all events will remain liable for any amounts remaining unpaid after
any liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b).
(d) Final Returns. When no amounts are or thereafter may become payable by the
Pledgor with respect to any Obligations (except for any potential liability
under Section 2(d) of this Agreement), the Secured Party will Transfer to the
Pledgor all Posted Credit Support and the Interest Amount, if any.
Paragraph 9. Representations
Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:
(i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;
(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;
(iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and
(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.
ISDA® 1994

6



--------------------------------------------------------------------------------



 



Paragraph 10. Expenses
(a) General. Except as otherwise provided in Paragraphs 10(b) and 10(c), each
party will pay its own costs and expenses in connection with performing its
obligations under this Annex and neither party will be liable for any costs and
expenses incurred by the other party in connection herewith.
(b) Posted Credit Support. The Pledgor will promptly pay when due all taxes,
assessments or charges of any nature that are imposed with respect to Posted
Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party’s rights under
Paragraph 6(c).
(c) Liquidation/Application of Posted Credit Support. All reasonable costs and
expenses incurred by or on behalf of the Secured Party or the Pledgor in
connection with the liquidation and/or application of any Posted Credit Support
under Paragraph 8 will be payable, on demand and pursuant to the Expenses
Section of this Agreement, by the Defaulting Party or, if there is no Defaulting
Party, equally by the parties.
Paragraph 11. Miscellaneous
(a) Default Interest. A Secured Party that fails to make, when due, any Transfer
of Posted Collateral or the Interest Amount will be obligated to pay the Pledgor
(to the extent permitted under applicable law) an amount equal to interest at
the Default Rate multiplied by the Value of the items of property that were
required to be Transferred, from (and including) the date that Posted Collateral
or Interest Amount was required to be Transferred to (but excluding) the date of
Transfer of that Posted Collateral or Interest Amount. This interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed.
(b) Further Assurances. Promptly following a demand made by a party, the other
party will execute, deliver, file and record any financing statement, specific
assignment or other document and take any other action that may be necessary or
desirable and reasonably requested by that party to create, preserve, perfect or
validate any security interest or lien granted under Paragraph 2, to enable that
party to exercise or enforce its rights under this Annex with respect to Posted
Credit Support or an Interest Amount or to effect or document a release of a
security interest on Posted Collateral or an Interest Amount.
(c) Further Protection. The Pledgor will promptly give notice to the Secured
Party of, and defend against, any suit, action, proceeding or lien that involves
Posted Credit Support Transferred by the Pledgor or that could adversely affect
the security interest and lien granted by it under Paragraph 2, unless that
suit, action, proceeding or lien results from the exercise of the Secured
Party’s rights under Paragraph 6(c).
(d) Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.
(e) Demands and Notices. All demands and notices made by a party under this
Annex will be made as specified in the Notices Section of this Agreement, except
as otherwise provided in Paragraph 13.
(f) Specifications of Certain Matters. Anything referred to in this Annex as
being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.
ISDA® 1994

7



--------------------------------------------------------------------------------



 



Paragraph 12. Definitions
As used in this Annex:—
“Cash” means the lawful currency of the United States of America.
“Credit Support Amount” has the meaning specified in Paragraph 3.
“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.
“Delivery Amount” has the meaning specified in Paragraph 3(a).
“Disputing Party” has the meaning specified in Paragraph 5.
“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.
“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.
“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of “Market Quotation”).
“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.
“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:
(x) the amount of that Cash on that day; multiplied by
(y) the Interest Rate in effect for that day; divided by
(z) 360.
“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.
“Interest Rate” means the rate specified in Paragraph 13.
“Local Business Day”, unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.
ISDA® 1994

8



--------------------------------------------------------------------------------



 



“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.
“Notification Time” has the meaning specified in Paragraph 13.
“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.
“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.
“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).
“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.
“Posted Credit Support” means Posted Collateral and Other Posted Support.
“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to die resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.
“Resolution Time” has the meaning specified in Paragraph 13.
“Return Amount” has the meaning specified in Paragraph 3(b).
“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.
“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.
“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.
“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:
(i) in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;
(ii) in the case of certificated securities that cannot be paid or delivered by
book-entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;
(iii) in the case of securities that can be paid or delivered by book-entry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective transfer
of the relevant interest to the recipient; and
(iv) in the case of Other Eligible Support or Other Posted Support, as specified
in Paragraph 13.
ISDA® 1994

9



--------------------------------------------------------------------------------



 



“Valuation Agent” has the meaning specified in Paragraph 13.
“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.
“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.
“Valuation Time” has the meaning specified in Paragraph 13.
“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:
(i) Eligible Collateral or Posted Collateral that is:
(A) Cash, the amount thereof; and
(B) a security, the bid price obtained by the Valuation Agent multiplied by the
applicable Valuation Percentage, if any;
(ii) Posted Collateral that consists of items that are not specified as Eligible
Collateral, zero; and
(iii) Other Eligible Support and Other Posted Support, as specified in
Paragraph 13.
ISDA® 1994

10



--------------------------------------------------------------------------------



 



CREDIT SUPPORT ANNEX
to the Schedule to the
Master Agreement
dated as of March 17, 2006,
And Amended and Restated as of January 3, 2007
between
J. ARON & COMPANY (“Aron”)
and
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
(“Counterparty”).
Paragraph 13. Elections and Variables
(a) Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes the following additional obligations:

    With respect to Aron.: Not applicable.       With respect to Counterparty:
Not applicable.

(b) Credit Support Obligations.

  (i)   This Annex is amended to delete the definition of (and all references
to) “Credit Support Amount” therein. This Annex is further amended by restating
Paragraph 3 thereof to read in its entirety as follows         “Paragraph 3.
Credit Support Obligations

  (A)   “Delivery Amount”.

- 1 -



--------------------------------------------------------------------------------



 



  (i)   With respect to Mandatory Additional Collateral. Subject to Paragraphs 4
and 5, within two (2) Local Business Days of request by Aron under clause (j)(a)
of Part 7, then Counterparty shall Transfer to Aron Eligible Collateral or Other
Eligible Support (collectively, “Eligible Credit Support”) having an aggregate
Value as of the date of Transfer at least equal to the excess, if any, of the
Covered Transactions Mark-to-Market Amount over the sum of the following:
(i) the Required LC Amount; (ii) the Optional Additional Collateral, if any; and
(iii) U.S.$25,000,000.     (ii)   With respect to Optional Additional
Collateral. Subject to Paragraphs 4 and 5, at Counterparty’s election,
Counterparty shall Transfer to Aron Eligible Credit Support in an amount
sufficient order to facilitate additional Covered Transactions under
Part 7(d)(1).

  (B)   “Return Amount”

  (i)   With respect to Mandatory Additional Collateral. If on any date the
ratio of Consolidated Funded Indebtedness to Consolidated EBITDA is less than or
equal to 3:75 to 1.0, then Aron will, within two (2) Local Business Days after
receiving demand therefore (such demand to be accompanied by a certificate of a
Financial Officer of Counterparty attesting to the ratio of Consolidated Funded
Indebtedness to Consolidated EBITDA), Transfer to Counterparty Posted Credit
Support specified by Counterparty in a demand having a Value equal to the
Delivery Amount provided by Counterparty in Paragraph 3, Clause (A)(i).     (ii)
  With respect to Optional Additional Collateral. Not applicable.

For purposes of this Credit Support Annex, terms used herein but not otherwise
defined shall have the meanings ascribed to such terms in the ISDA Master
Agreement, dated as of March 17, 2006, between Aron and Counterparty.”
(ii) Eligible Collateral. The following items will qualify as “Eligible
Collateral” for the party specified:

- 2 -



--------------------------------------------------------------------------------



 



                                      Counterparty   Valuation                  
  Percentage   (A )  
Cash
    þ       100 %        
 
                  (B )  
Letters of credit from an Eligible Financial Institution in the form set forth
in Annex A hereto or such other form acceptable to Aron
    þ       100 %        
 
                  (C )  
Negotiable debt obligations issued by the U.S. Treasury Department having an
original maturity at issuance of not more than one year (“Treasury Bills”) and
maturing not more than 180 days from the date of Transfer by the Pledgor to the
Secured Party
    þ       98.5 %

(iii) Other Eligible Support. Any other mutually acceptable collateral will
qualify as “Other Eligible Support” for either party.
(iv) Thresholds.
(A) “Independent Amount” means with respect to Counterparty: US$0.00
(B) “Threshold” means with respect to Counterparty: Not Applicable
(C) “Minimum Transfer Amount” means with respect to Counterparty: US$25,000.
(D) Rounding. The Delivery Amount and the Return Amount will be rounded up and
down to the nearest integral multiple of US$10,000, respectively.

(c)  Valuation and Timing.

(i) “Value” with respect to Eligible Credit Support shall be the “Value” thereof
determined in accordance with the definition of such term in Part 7.
(ii) “Valuation Agent” means, for the purposes of Paragraphs 3 and 5, the party
making the demand under Paragraph 3, and for the purposes of Paragraph 6(d), the
Secured Party receiving or deemed to receive the Distributions or the Interest
Amount, as applicable; provided however, that in all cases, if an Event of
Default has occurred and is continuing with respect to the party designated as
the Valuation Agent, then in such case, and for so long as the Event of Default
continues, the Non-defaulting Party (either Aron or Counterpary) will be the
Valuation Agent.

- 3 -



--------------------------------------------------------------------------------



 



(ii) “Valuation Date” means each New York Business Day (as defined below) which,
if treated as a Valuation Date, would result in a Delivery Amount or a Return
Amount. A notice of the Valuation Agent’s calculations may be combined with a
demand for a Delivery Amount or a Return Amount.
(iii) “Valuation Time” means the close of business in New York City on the
Valuation Date; provided that the calculations of Value and Exposure will be
made as of approximately the same time on the same date.
(iv) “Notification Time” means 12:00 noon, New York time, on a New York Business
Day. Notwithstanding Paragraph 4(b), if on any New York Business Day a demand
for Transfer of Eligible Credit Support or Posted Credit Support is made by the
Notification Time, then the relevant Transfer will be made by the close of
business on that New York Business Day and, if any such demand is made after the
Notification Time, the relevant Transfer will be made by the close of business
on the next New York Business Day.
(v) “New York Business Day” means a Local Business Day in New York City.
(d) Conditions Precedent and Secured Party’s Rights and Remedies. The following
Termination Event(s) will be a “Specified Condition” for the party specified
(that party being the Affected Party if the Termination Event occurs with
respect to that party):

                      Aron   Counterparty
Illegality
    þ       þ  
 
               
Tax Event
    o       o  
 
               
Tax Event Upon Merger
    o       o  
 
               
Credit Event Upon Merger
    þ       þ  
 
               
Additional Termination Event(s):
    o       o  

(e) Substitution.
(i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
(ii) Consent. If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable.
(f) Dispute Resolution.
(i) “Resolution Time” means 1:00 p.m., New York time, on the Local Business Day

- 4 -



--------------------------------------------------------------------------------



 



following the date on which notice of the dispute is given under Paragraph 5.
(ii) “Value”. For purposes of Paragraphs 5(i)(c) and 5(ii), disputes over Value
will be resolved by the Valuation Agent seeking three mid-market quotes as of
the relevant Valuation Date or date of Transfer from parties that regularly act
as dealers in the securities or other property in question. The Value will be
the arithmetic mean of the quotes received by the Valuation Agent.
(iii) “Alternative”. The provisions of Paragraph 5 will apply; provided,
however, that pending the resolution of the dispute, Transfer of the undisputed
Value of Eligible Credit Support or Posted Credit Support involved in the
relevant demand will be due as provided in paragraph 5 if the demand is given by
the Notification Time but will be due on the Second Local Business Day after the
demand if the demand is given after the Notification Time. The parties agree
that the mechanisms herein providing for resolution of disputes shall not be
used if the amount in dispute does not exceed US$500,000.
(g) Holding and Using Posted Collateral.
(i) Eligibility to Hold Posted Collateral; Custodians. Aron and its Custodian
will be entitled to hold Posted Collateral pursuant to Paragraph 6(b); provided
that the following conditions applicable to it are satisfied:
(1) Aron is not a Defaulting Party and there is no Specified Condition that has
occurred or is continuing with respect to Aron.
(2) Posted Collateral may be held only in the United States.
Initially, the Custodian for Aron is Goldman Sachs & Co.
(ii) Use of Posted Collateral. The provisions of Paragraph 6(c) will apply to
each party.
(h) Distributions and Interest Amount.
(i) Interest Rate. The “Interest Rate” will be the Federal Funds (Effective)
rate minus 25 basis points as displayed on Telerate page 120. Notwithstanding
anything herein to the contrary, each calendar month shall be an “Interest
Period.”
(ii) Transfer of Interest Amount. The Transfer of the Interest Amount will be
made on the third New York Business Day following the end of each Interest
Period and on termination pursuant to Section 6 of this Agreement.
(iii) Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will
apply.
(i) Additional Representations. none.

- 5 -



--------------------------------------------------------------------------------



 



(j) Other Eligible Support and Other Posted Support. Not applicable.
(k) Demands and Notices.
All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, unless otherwise specified here:

         
 
  Aron:   as specified in Part 4 of the Schedule to the Agreement.
 
       
 
  Counterparty:   as specified in Part 4 of the Schedule to the Agreement.

(1) Addresses for Transfers.

         
 
  Aron:   as notified in writing from time to time.
 
       
 
  Counterparty:   as notified in writing from time to time.

(m) Other Provisions.
(i) In Paragraph 4(d)(ii), the phrase “(or less than, but as close as
practicable to)” shall be inserted in the second-to-last line after the words
“equal to.”
(ii) Paragraph 7 is amended as follows: In clause (iii), the words “under this
Annex” are inserted on line 1 after the words “or obligation” and the reference
to “30 days” shall be “15 days.”
(iii) Paragraph 8(a) is amended as follows: In the second line, the words “Early
Termination Period has commenced or an” are inserted before the term “Early
Termination Date,” and on the fourth-from-last line, the words “or commodities”
are inserted after the phrase “in the form of securities.”
(iv) Paragraph 1(b) is deleted and replaced by the following:
     “(b) Secured Party and Pledgor. All references in this Annex to the
‘Secured Party’ will be to Aron and all corresponding references to the
‘Pledgor’ will be to Counterparty; provided, however, that if Other Posted
Support is held by a party to this Annex, all references herein to that party as
the Secured Party with respect to that Other Posted Support will be to that
party as the beneficiary thereof and will not subject that support or that party
as beneficiary thereof to provisions of law generally relating to security
interest and secured parties.”
(v) Modifications to Paragraph 12. The following definitions of “Pledgor” and
“Secured

- 6 -



--------------------------------------------------------------------------------



 



Party” are substituted for the definitions of those terms contained in
Paragraph 12 of this Annex:
     ‘Pledgor’ means Counterparty, when that party (i) receives a demand for or
is required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).
     ‘Secured Party’ means Aron, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Collateral.”
(vi) Counterparty, Aron and Goldman, Sachs & Co. (“GS&Co.”) hereby agree that
Posted Credit Support may be held by GS&Co. as agent and securities intermediary
on behalf of Aron. Counterparty acknowledges and GS&Co. agrees that GS&Co. will
take only such actions with respect to such Posted Credit Support as Aron shall
direct (including, but not limited to, instructions from Aron directing transfer
of Posted Credit Support in circumstances prescribed by the provisions of this
Annex), and in no event shall any consent of Counterparty be required for the
taking of any such action by GS&Co.

- 7 -



--------------------------------------------------------------------------------



 



     
 
  CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
   
J. ARON & COMPANY
  By:      CALUMET LP GP, LLC, Its General Partner
 
   
 
  By:      Calumet Operating, LLC, its sole member
 
   
 
  By:      Calumet Specialty Products Partners, L.P., its sole member
 
   
 
  By:      Calumet GP, LLC, its general partner
 
   

                      /s/ Susan Rudov       By: /s/ R. Patrick Murray II        
             
Name :
  Susan Rudov       Name: /s/ R. Patrick Murray II    
Title:
  Attorney In Fact       Title: VP & CFO    
Date:
          Date:        

-8-



--------------------------------------------------------------------------------



 



Annex A
(Form of Letter of Credit Attached)

-9-



--------------------------------------------------------------------------------



 



Form of Letter of Credit
IRREVOCABLE STANDBY LETTER OF CREDIT
[Insert Issuing Bank Letterhead]
[DATE], 2006
IRREVOCABLE STANDBY LETTER OF CREDIT NO.[—]
[Insert Name of Party B]
[Insert Party B Address]
Ladies and Gentlemen:
          At the request, on the instructions and for the account of Calumet
Lubricants Co., Limited Partnership, a limited liability company organized under
the laws of the State of Delaware (the “Company”), we hereby establish this
Irrevocable Standby Letter of Credit No.                    , for a sum not
exceeding                                          (the “Stated Amount”) in your
favor, effective immediately and expiring at 4:00 p.m., New York City time on
                                        , [insert month and year], or any
automatic extension period provided for in the next paragraph (the dates
referred to in the foregoing clauses (i) and (ii) being hereinafter referred to
as the “Expiration Date”).
          This Letter of Credit shall be automatically extended without
amendment from the current expiry date for a period of one year and from each
successive future expiry date for additional one year periods unless we notify
you in writing, registered mail, return receipt requested, or overnight courier
service (to the above addressee or the transferee at the address set forth in
such Annex B) at least 90 days prior to the then current expiry date, that we
elect not to extend this Letter of Credit, provided however, that the Expiration
Date shall not be extended beyond                                          (the
“Final Expiry Date”). If any expiry date for this Letter of Credit falls on a
day which is not a business day, this Letter of Credit shall expire on the next
succeeding business day. The term “business day” means any day other than a
Saturday, Sunday or legal holiday in the State of New York or a day on which
banks in New York, New York are authorized or required to be closed. Upon your
request, we agree to deliver a notice confirming the automatic extended
expiration date.
          Multiple and partial drawings are permitted hereunder, provided
however, that the aggregate drawing amount does not exceed the Letter of Credit
Amount, and each such partial drawing shall reduce the then available balance of
the Letter of Credit.

1



--------------------------------------------------------------------------------



 



          Subject to the foregoing and the further provisions of this Letter of
Credit, a demand for payment may be made by you by presentation to us at 1000
West Temple Street, 7th Floor, Mail Code: CA9-705-07-05, Los Angeles, CA
90012-1514, Attn: Standby Letter of Credit Dept;, of your drawing certificate in
the form of Annex A attached hereto. Such certificate, which forms an integral
part of this Letter of Credit, shall have all blanks appropriately filled in and
shall be signed by one of your officers (each an “Authorized Office”), and
delivered along with this Letter of Credit to us.
          Demand for payment may be made by you under this Letter of Credit
prior to the Expiration Date hereof at our address set forth above on any
business day. If demand for payment is made by you hereunder on a business day
on or prior to 1:00 p.m., New York time, and your drawing certificate conforms
to the terms and conditions hereof, payment shall be made to you on the next
immediately succeeding business day. If demand for payment is made by you
hereunder on a business day after 1:00 p.m., New York time, and your drawing
certificate conforms to the terms and conditions hereof, payment shall be made
to you on the second immediately succeeding business day.
          Demands for payment hereunder honored by us shall not, in the
aggregate, exceed the Stated Amount in effect at the time, and each such drawing
shall reduce pro tanto the Stated Amount of this Letter of Credit.
          Upon the earliest of (i) the honoring by us of the final drawing of
all amounts available hereunder, and (ii) the Expiration Date hereof, this
Letter of Credit shall automatically terminate.
          This Letter of Credit sets forth in full the terms of our undertaking,
and this undertaking shall not in any way be modified, amended, amplified or
limited by reference to any document, instrument or agreement referred to herein
or in which this Letter of Credit is referred to or to which this Letter of
Credit relates, and any such reference shall not be deemed to incorporate herein
by reference any document, instrument or agreement.
          This Letter of Credit is transferable in whole, but not in part, in
connection with an assignment of your entire right, title and interest in and
to, and all of your obligations under, the ISDA Master Agreement, dated as of
March [      ], 2006, by and between J. Aron & Company and the Company and each
confirmation and cover sheet issued thereunder, the “Agreement”) upon delivery
to us of this Letter of Credit accompanied by a properly completed Notice of
Transfer in the form of Annex B attached hereto. This Letter of Credit will not
be transferred to any entity or person who is subject to sanctions issued by the
U.S. Department of Commerce or to whom such transfer is prohibited by the
Foreign Assets Control Regulations or any other United States regulations or
laws. Upon such presentation and payment of our transfer charges in the amount
of $500.00, we shall forthwith endorse such transfer on the reverse hereof to
the transferee designated in such Notice. Upon any transfer of this Letter of
Credit, all references herein, and in any annex hereto, to “you” and to the
“Beneficiary” shall refer to the transferee designated in the notice delivered
to us in the form of Annex B.
          We shall not be responsible for the content or verification of any
statement presented pursuant to this Letter of Credit nor the authorization of
any signer of any such statement.

2



--------------------------------------------------------------------------------



 



          Upon the payment to you or your account of the amount specified in the
drawing certificate, we shall be fully discharged on our obligation under this
Letter of Credit with respect to such drawing, and we shall not thereafter be
obligated to make any further payments under this Letter of Credit in respect of
such drawing to you or to any other person.
          All charges related to this Letter of Credit are for the Company’s
account.
          This Letter of Credit shall be governed by, and construed in
accordance with, the terms of the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500
(the “Uniform Customs”). If this credit expires during an interruption of
business as described in Article 17 of said Uniform Customs, the bank hereby
specifically agrees to effect payment if the credit is drawn against within
10 days after the resumption of our business. As to matters not governed by the
Uniform Customs, this Letter of Credit shall be governed by and construed in
accordance with Article 5 of the Uniform Commercial Code as in effect in the
State of New York.
          Communications with respect to this Letter of Credit shall be in
writing and be addressed to us at [                                         ],
specifically referring to the number of this Letter of Credit.
Very truly yours,

[                                         ]

                  By:           Title:             

3



--------------------------------------------------------------------------------



 



Annex A
DRAWING CERTIFICATE
 [Insert Name of Issuing Bank]
 [Insert Address of Issuing Bank]
 Ladies and Gentlemen:
          [                                         ] (the “Beneficiary”) hereby
certifies to [                                         ] (the “Bank”), with
reference to the Bank’s Irrevocable Standby Letter of Credit No. [     ] dated
                                         (the “Letter of Credit”) in favor of
                     or the transferee of the Letter of Credit,) that:
     1. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to such terms in the Letter of Credit.
     2. The Beneficiary is making a demand for payment under the Letter of
Credit of the sum of $[      ], which amount does not exceed either (i) the
current Stated Amount of the Letter of Credit, or (ii) the undrawn portion of
the Letter of Credit.
     3. An Event of Default, Additional Event of Default, Additional Termination
Event or Letter of Credit Default (as defined in the Agreement) has occurred and
is continuing with respect to the Company.
     4. A copy of this certificate has, concurrently with the delivery hereof to
the Bank, been sent by telecopy and by email to the chief financial officer and
to the chief executive officer of the Company, using the telecopy and email
information last provided to the Beneficiary by the Company.
     5. You are hereby directed to pay the amount so demanded to: [Insert wire
transfer instruction with respect to bank account of the beneficiary of the
Letter of Credit]
          IN WITNESS WHEREOF, the Beneficiary has executed and delivered this
Certificate as of the [      ] day of [month], [year].
Very truly yours,

[                                         ]

                  By:           Name:           Title:        

4



--------------------------------------------------------------------------------



 



Annex B
NOTICE OF TRANSFER
[Insert Name of Issuing Bank]
[Insert Address of Issuing Bank]
Attention: Letter of Credit Unit
Ladies and Gentlemen:
          [                                        ] (the “Transferor”) hereby
provides this Notice of Transfer to [                                        ]
(the “Bank”), with reference to the Bank’s Irrevocable Standby Letter of Credit
No.                      dated                     (the “Letter of Credit”;) in
favor of                      or the transferee of the Letter of Credit, that:
          1. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to such terms in the Letter of Credit.
2. Transferor has transferred its entire right, title and interest in and to the
Letter of Credit, which is attached hereto, to [—— ] (the “Transferee”), and you
are hereby requested to endorse the Letter of Credit to the Transferee as the
new Beneficiary thereof. Transferor, by execution and delivery of this Notice of
Transfer, hereby certifies that the transfer of the Letter of Credit has been
made in connection and coincident with the assignment to the Transferee by
Transferor of Transferor’s entire right, title and interest in and to, and all
of its obligations under, the Agreement.
3. By this transfer all our rights as the transferor, including all rights to
make drawings under the Letter of Credit, go to the transferee. The transferee
shall have sole rights as beneficiary, whether existing now or in the future,
including sole rights to agree to any amendments, including increases or
extensions or other changes. All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.
We enclose the original letter of credit and any amendments. Please indicate
your acceptance of our request for the transfer by endorsing the letter of
credit and sending it to the transferee with your customary notice of transfer.
For your transfer fee of $500.00

*   Enclosed is our check for
$                                                               *   You may
debit my/our Account No.                                        

5



--------------------------------------------------------------------------------



 



We also agree to pay you on demand any expenses which may be incurred by you in
connection with this transfer.
     The signature and title at the right conform with those shown in our files
as authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).

     
 
NAME OF BANK
   
 
   
 
AUTHORIZED SIGNATURE AND TITLE
   
 
   
 
PHONE NUMBER
     
 
NAME OF TRANSFEROR
   
 
   
 
NAME OF AUTHORIZED SIGNER AND TITLE
   
 
   
 
AUTHORIZED SIGNATURE
   

6



--------------------------------------------------------------------------------



 



Execution Version
AMENDED AND RESTATED SCHEDULE
to the
ISDA MASTER AGREEMENT
dated as of
March 17, 2006
(the “Agreement”)
and Amended and Restated as of April 21, 2011
between
J. ARON & COMPANY,
a general partnership organized under the laws of the State of New York
(“Aron”),
and
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
a limited partnership organized under the laws of the State of Indiana
(“Counterparty”)
As of the Restatement Effective Date (as defined in Part 7(e)), this Amended and
Restated Schedule to the Agreement supersedes and replaces in its entirety the
Amended and Restated Schedule dated as of January 3, 2008 to the Agreement.
Until the Restatement Effective Date, the Amended and Restated Schedule dated as
of January 3, 2008 to the Agreement shall continue to remain in full force and
effect.
Part 1. Termination Provisions

(a)   “Specified Entity”

  (i)   means, in relation to Aron, Goldman, Sachs & Co., Goldman Sachs Capital
Markets, L.P., Goldman Sachs International, Goldman Sachs (Japan) Ltd., Goldman
Sachs International Bank, Goldman Sachs (Asia) Finance, Goldman Sachs Financial
Markets, L.P., Goldman Sachs Paris Inc. et Cie, Goldman Sachs Mitsui Marine
Derivative Products, L.P., Goldman, Sachs & Co. oHG, J. Aron & Company
(Singapore) Pte., and J. Aron & Company (U.K.) for the purpose of
Section 5(a)(v), and shall not apply for purposes of Sections 5(a)(vi),
5(a)(vii) and 5(b)(iv); and     (ii)   means, in relation to Counterparty, for
the purpose of Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(iv), each of the
Domestic Entities. For purposes hereof, the “Domestic Entities” means
(i) Calumet Specialty Products Partners, L.P., (ii) Calumet LP GP, LLC,
(iii) Calumet Operating, LLC and (iv) each Subsidiary of Counterparty organized
under the laws of any political subdivision of the United States. For purposes
of the foregoing, “Subsidiary” of a person shall mean a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of capital stock having ordinary voting power
for the election of directors or other governing body (other than capital stock
having such power only by reason of the happening of a contingency) are at the
time beneficially owned, or the management of which is otherwise controlled,
directly or indirectly, through one or more intermediaries, or both, by such
person.

- 1 -



--------------------------------------------------------------------------------



 



(b)   “Specified Transaction”. The term “Specified Transaction” in Section 14 of
the Agreement is amended in its entirety as follows:       “Specified
Transaction” means, subject to the Schedule, (a) any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
one party to this Agreement (or any Credit Support Provider of such party or any
applicable Specified Entity of such party) and the other party to this Agreement
(or any Credit Support Provider of such other party or any applicable Specified
Entity of such other party) (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option,
commodity spot transaction, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, weather swap, weather
derivative, weather option, credit protection transaction, credit swap, credit
default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or forward purchase
or sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) that is currently, or in the future becomes, recurrently entered into
the financial markets (including terms and conditions incorporated by reference
in such agreement) and that is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, or economic
indices or measures of economic risk or value, (b) any combination of these
transactions and (c) any other transaction identified as a Specified Transaction
in this agreement or the relevant confirmation.”   (c)   The “Cross Default”
provisions of Section 5(a)(vi) will apply to Aron and will apply to
Counterparty, provided that (i) the phrase, “or becoming capable at such time of
being declared,” shall be deleted from clause (1) of such Section 5(a)(vi); and
(ii) the following language shall be added to the end thereof: “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay;”       “Specified Indebtedness” will have the meaning specified in
Section 14 of the Agreement. For the purpose of Section 5(a)(vi)(1), any
reference to Specified Indebtedness becoming, or being declared, due and
payable, shall in the case of Specified Indebtedness which is a Specified
Transaction (as defined below), be deemed to be a reference to Specified
Indebtedness being terminated by the other party to such Specified Transaction.
For purposes of determining whether the aggregate amount of a Specified
Indebtedness exceeds the applicable Threshold Amount with respect to a Specified
Transaction for which a default, event of default or other similar condition or
event (however described) has occurred, the amount owing by the defaulting party
(“X”) in respect of such Specified Transaction shall be its mark-to-market
value, reasonably determined by the other party to this Agreement as of the date
on which such determination is being made, provided that the amount owing by X
in respect of such Specified Transaction shall equal the Netted Close-out Amount
(as defined below) if such Specified Transaction is governed by a master
agreement.       “Netted Close-out Amount” means any amount payable or capable
at such time of being declared due and payable by X in respect of an Early
Termination Date under any ISDA Master

- 2 -



--------------------------------------------------------------------------------



 



    Agreement or any other similar final netted amount payable by X under any
applicable master agreement.       “Threshold Amount” means in relation to Aron,
U.S.$50,000,000 (or its equivalent in another currency) and in relation to
Counterparty, U.S.$5,000,000 (or its equivalent in another currency).   (d)  
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to Aron
and will apply to Counterparty; provided, however, that “Credit Event Upon
Merger” shall not have its meaning as defined in Section 5(b)(iv), but shall
mean, that (i) such Party (“X”), any Credit Support Provider of X or any
applicable Specified Entity of X consolidates or amalgamates with, or merges
into, or transfers all or substantially all its assets to, another entity (“Y”)
or Y merges into X, any Credit Support Provider of X or any applicable Specified
Entity of X, (ii) such action does not constitute an event described in
Section 5(a)(viii), and (iii) (A) Standard and Poor’s Ratings Group, a division
of The McGraw-Hill Companies Inc. or any successor organization (“S&P”) or
Moody’s Investors Service, Inc. or any successor organization (“Moody’s”) rates
the creditworthiness of the resulting, surviving or transferee entity
immediately after such action below investment grade (investment grade being at
least BBB- for S&P and Baa3 for Moody’s), or (B) neither S&P nor Moody’s rates
the creditworthiness of the resulting, surviving or transferee entity
immediately after such action. For the purpose of the forgoing Termination
Event, the Affected Party will be either Party X or Party Y, as the case may be.
  (e)   The “Automatic Early Termination” provision of Section 6(a) will not
apply to Aron and will not apply to Counterparty.   (f)   Payments on Early
Termination. For the purpose of Section 6(e):

  (i)   Close-Out Amount (as defined in Part 5(f)) will apply.     (ii)   The
Second Method will apply.

(g)   “Termination Currency” means United States Dollars.   (h)   The parties
agree to amend the following subsections of Section 5(a) as follows:

  (i)   clause (i): in the third line of this clause, delete the word “third”
and insert the word “first;”     (ii)   clause (ii): in the fifth line of this
clause, delete the word “thirtieth” and insert the word “fifth;” and     (iii)  
clause (vii)(4): delete, following the word “liquidation” in line 9, the clause
beginning with “and, in the case of” and ending with the word “thereof” in line
13; and in Clause (vii)(7): delete, following the word “assets” in line 19, the
clause beginning with “and such secured party” and ending with the word
“thereafter” in line 21, to eliminate the 30-day grace period.     (iv)   The
parties also agree to add a new clause (ix) as follows:

  (ix)   Adequate Assurance. A party (“X”) fails to provide adequate assurance
of its ability to perform all of its outstanding obligations hereunder to the
other party

- 3 -



--------------------------------------------------------------------------------



 



      (“Y”) on or before 48 hours after a request for such assurance is made by
Y when Y has reasonable grounds for insecurity.

(i)   Additional Events of Default with respect to Counterparty. Section 5(a) is
hereby amended by including the following as clauses (x), (xi) and (xii) and the
occurrence of one or more of the events or circumstances set forth in such
clause (x), (xi) or (xii) shall constitute additional Events of Default to which
Counterparty shall be the sole Defaulting Party; provided that the following
clauses (x), (xi) and (xii) shall have no further force or effect from and after
the Lien Annex Termination Date (as defined in the Lien Annex):

  (x)   Failure by Counterparty to comply with any of the other covenants or
agreements set forth in Part 7;     (xi)   The occurrence of an Involuntary
Disposition Non-Reinvestment Event with respect to Net Cash Proceeds in excess
of U.S.$50,000,000; and     (xii)   The occurrence of any of the events set
forth in Paragraph 4 of the Lien Annex attached hereto.

(j)   Additional Termination Event will apply. It will constitute an Additional
Termination Event hereunder upon the occurrence of any of the following events:

  (i)   The failure of Counterparty to provide the Aron Letter of Credit no
later than the Restatement Effective Date;     (ii)   The occurrence of a Letter
of Credit Default; and     (iii)   Prior to the Lien Annex Termination Date, any
of the following occurs with respect to Counterparty’s obligations to Aron under
this Agreement:

  (A)   such obligations cease to be secured by a first priority lien on
Collateral pursuant to the Collateral Documents (except as provided therein);  
  (B)   such obligations cease to be equally and ratably secured and rank at
least pari passu with Counterparty’s obligations to the holders of the Secured
Hedge Obligations; or     (C)   such obligations cease to be guaranteed pursuant
to the Subsidiary Guaranties at any time for any reason.

    For the purpose of each of the foregoing Termination Events, Counterparty
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.   (k)   Early Termination. Notwithstanding anything to the
contrary in Section 6(a) or Section 6(b), the parties agree that, except with
respect to Transactions (if any) that are subject to Automatic Early Termination
under Section 6(a), the Non-defaulting Party or the party that is not the
Affected Party (in a case where a Termination Event under Section 5(b)(iv), or
an Additional Termination Event for which there is a single Affected Party, has
occurred) is not required to terminate the Transactions on a single day, but
rather may terminate the Transactions over a commercially reasonable period of
time (not to exceed ten days) (the “Early Termination Period”). The last day of
the Early Termination Period shall be the Early Termination Date for

- 4 -



--------------------------------------------------------------------------------



 



    purposes of Section 6; provided, however, that interest shall accrue on the
Transactions terminated during the Early Termination Period prior to the Early
Termination Date at the Non-default Rate.

Part 2. Tax Representations

(a)   Payer Tax Representations. For the purposes of Section 3(e), Aron and
Counterparty make the following representation:       It is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of this Agreement) to be made by it to the other
party under this Agreement. In making this representation, it may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement, and (iii) the satisfaction of
the agreement of the other party contained in Section 4(d) of this Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.   (b)   Payee Tax Representations. For the purposes of
Section 3(f), Aron and Counterparty make the following representations:

  (i)   It is not acting as an agent or intermediary for any foreign person with
respect to the payments received or to be received by it in connection with this
Agreement.     (ii)   It is a United States person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

Part 3. Agreement to Deliver Documents

(a)   For the purpose of Section 4(a), Tax forms, documents, or certificates to
be delivered are:

          Party required to         deliver document  
Forms/Documents/Certificates   Date by which to be delivered
Aron and Counterparty
  United States Internal Revenue Service Form W-9, or any successor form.   (i)
On a date which is before the first Scheduled Payment Date under this Agreement,
(ii) promptly upon reasonable demand by the other party, and (iii) promptly upon
learning that any such form previously provided by the other party has become
obsolete, incorrect, or ineffective.

- 5 -



--------------------------------------------------------------------------------



 



(b)   Other documents to be delivered are:

                          Covered by Party required       Date by which to be  
Section 3(d) to deliver   Form/Document/Certificate   Delivered   Representation
Aron and Counterparty
  Evidence of authority of signatories   Upon or promptly following execution of
this Agreement   Yes
 
           
Counterparty
  Any Credit Support Document
specified in Part 4(f) herein   Upon execution of this Agreement and from time
to time thereafter as required under Part 7 below   No
 
           
Aron
  Any Credit Support Document
specified in Part 4(f) herein   Promptly after execution of this Agreement   No
 
           
Counterparty
  A copy of the resolution of each Credit Support Provider’s board of directors
(or other managers of such entity) approving the entering into of the applicable
Credit Support Document and a copy of each Credit Support Provider’s constituent
documents, each certified by an appropriately authorized officer of the Credit
Support Provider to the effect that such documents are up to date and in full
force and effect and that Aron or Counterparty, as applicable may continue to
rely thereon.   Upon execution of this Agreement and with respect to
Counterparty only, from time to time thereafter as required under Part 7 below  
Yes
 
           
Aron and Counterparty
  Most recent annual audited and quarterly financial statements of the party or,
with respect to Aron, its Credit Support Provider   As soon as available and in
any event within 120 days after the end of each fiscal year of the delivering
party   Yes
 
           
Counterparty
  Prior to the Lien Annex Termination Date, any quarterly compliance certificate
or notice of default or event of default as Counterparty shall be required to
provide to the administrative agent under the ABL Credit Agreement   At such
times such certificate or notice, as the case may be, are required to be
delivered by Counterparty under the ABL Credit Agreement   Yes
 
           
Counterparty
  Each other document required under
Part 7 below   From time to time as required under Part 7 below   Yes, unless
otherwise
expressly stated in
Part 7 below

- 6 -



--------------------------------------------------------------------------------



 



                          Covered by Party required       Date by which to be  
Section 3(d) to deliver   Form/Document/Certificate   Delivered   Representation
Counterparty
  Certified resolutions of its board of directors or other governing body   Upon
execution of this Agreement   Yes

Aron and Counterparty agree that at such time as the financial statements and
documents required under Part 7 (as mentioned above) are required to be
delivered by Aron or Counterparty shall have been made available on “EDGAR” (or
any successor thereto) or on its home page on the worldwide web (which page is,
as of the date of this Agreement, located at www.gs.com and
www.calumetspecialty.com, respectively), then such financial statement or
document shall be deemed delivered to Aron or Counterparty, respectively.
Part 4. Miscellaneous

(a)   Addresses for Notices. For the purpose of Section 12(a):

  (i)   Address for notices or communications to Aron:

         
 
  Address:   J. Aron & Company
 
      85 Broad Street
 
      New York, New York 10004
 
       
 
  Attention:   Energy Operations
 
      Telephone:     (212) 357-0326
 
      Facsimile:     (212) 493-9849

  (ii)   Address for notices or communications to Counterparty:

         
 
  Address:   2780 Waterfront Pkwy. E. Dr., Suite 200
 
      Indianapolis, IN 46214
 
      Attention: R. Patrick Murray, II
 
      Telephone: 317-328-5660
 
      Facsimile: 317-328-5676

(b)   Process Agent. For the purpose of Section 13(c):       Aron appoints as
its Process Agent, not applicable.       Counterparty appoints as its Process
Agent: in the Borough of Manhattan, City, County and State of New York:       C
T Corporation System
111 Eighth Avenue New York,
New York 10011   (c)   Offices. The provisions of Section 10(a) will apply to
this Agreement.

- 7 -



--------------------------------------------------------------------------------



 



(d)   Multibranch Party. For the purpose of Section 10(c):       Aron is not a
Multibranch Party.       Counterparty is not a Multibranch Party.   (e)  
Calculation Agent. The Calculation Agent is Aron.   (f)   Credit Support
Document. Any guaranty or other form of credit support provided on behalf and at
the request of Counterparty at any time shall constitute a Credit Support
Document with respect to the obligations of Counterparty. Each of the following
also constitutes a Credit Support Document, each of which is incorporated by
reference in, and made part of, this Agreement and each Confirmation (unless
provided otherwise in a Confirmation) as if set forth in full in this Agreement
or such Confirmation:

  (i)   Guaranty by The Goldman Sachs Group, Inc. (“Goldman Group”), delivered
no later than 45 days after the Restatement Effective Date, in favor of
Counterparty as beneficiary thereof shall constitute a Credit Support Document
with respect to the obligations of Aron.     (ii)   Each Subsidiary Guaranty
shall constitute a Credit Support Document with respect to the obligations of
Counterparty; provided that no such Subsidiary Guaranty shall constitute a
Credit Support Document from and after the Lien Annex Termination Date.    
(iii)   The Collateral Documents shall constitute Credit Support Documents with
respect to the obligations of Counterparty; provided that no Collateral Document
shall constitute a Credit Support Document from and after the Lien Annex
Termination Date.     (iv)   The Aron Letter of Credit shall constitute a Credit
Support Document with respect to the obligations of Counterparty.     (v)   The
Credit Support Annex attached to the Agreement, and any Letter of Credit
delivered thereunder, shall constitute a Credit Support Document with respect to
the obligations of Counterparty.

(g)   Credit Support Provider.       Credit Support Provider means in relation
to Aron, Goldman Group.       Credit Support Provider means in relation to
Counterparty, each Guarantor (as defined in the Lien Annex) and any party that
at any time provides a guaranty or other form of credit support on behalf and at
the request of Counterparty.   (h)   Governing Law. Section 13(a) is hereby
replaced with the following:

  (a)   Governing Law. This Agreement and each Transaction entered into
hereunder will be governed by, and construed and enforced in accordance with,
the law of the State of New York without reference to its choice of law
doctrine.

- 8 -



--------------------------------------------------------------------------------



 



(i)   Jurisdiction. Section 13(b) is hereby amended by:

  (i)   deleting in the second line of subparagraph (i) thereof the word “non-”;
and     (ii)   deleting the final paragraph thereof.

(j)   Netting of Payments. Subparagraph (ii) of Section 2(c) will not apply to
Transactions. Notwithstanding anything to the contrary in Section 2(c), unless
otherwise expressly agreed by the parties, the netting provided for in Section
2(c) will not apply separately to any pairings of branches or Offices through
which the parties make and receive payments or deliveries.   Part 5. Other
Provisions   (a)   Accuracy of Specified Information. Section 3(d) is hereby
amended by adding in the third line thereof after the word “respect” and before
the period, the phrase “or, in the case of audited or unaudited financial
statements, a fair presentation of the financial condition of the relevant
person.”   (b)   Scope of Agreement. Any transaction outstanding between the
parties at the date this Agreement comes into force or entered into by the
parties at or after the date this Agreement comes into force that is: (1) an FX
Transaction or a Currency Option Transaction as defined in the 1998 FX and
Currency Option Definitions (the “FX Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), the Emerging
Markets Traders Association, and the Foreign Exchange Committee, unless
otherwise specified in the relevant confirmation, and (2) a transaction between
the parties of the type set forth in the definition of “Specified Transaction”
herein unless otherwise specified in the relevant confirmation relating to such
Specified Transaction or unless otherwise agreed by the parties, will constitute
a “Transaction” for the purposes of this Agreement. Transactions of the type set
forth in (1) above will be deemed to incorporate the FX Definitions.   (c)  
Additional Representations. The parties agree to amend Section 3 by adding new
Sections 3(g),

         (h), (i), (j), (k) and (l) as follows:     (g)   Material Adverse
Effect. There is no event, condition or circumstance which exists, or with the
passage of time, could reasonably be expected to have a Material Adverse Effect.
    (h)   Eligible Contract Participant. It is an “eligible contract
participant” as defined in the         U.S. Commodity Exchange Act.     (i)  
Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

- 9 -



--------------------------------------------------------------------------------



 



  (j)   Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.     (k)   Status of Parties. The other party is not acting as a
fiduciary for or an adviser to it in respect of that Transaction.     (l)   Lien
Annex Representations. Counterparty makes each of the representations set forth
in Paragraph 2 of the Lien Annex attached hereto; provided, however, that this
Section 3(l) shall not be applicable on or after the Lien Annex Termination
Date.

(d)   Transfer. The following amendments are hereby made to Section 7:

  (i)   In the third line, insert the words “which consent will not be
arbitrarily withheld or delayed,” immediately before the word “except”; and    
(ii)   in clause (a), insert the words “or reorganization, incorporation,
reincorporation, or reconstitution into or as,” immediately before the word
“another.”

(e)   Consent to Recording. Each party consents to the recording of telephone
conversations between the trading, marketing and other relevant personnel of the
parties, with or without the use of a warning tone, and their Affiliates in
connection with this Agreement or any potential Transaction.   (f)  
Definitions. The following amendments are hereby made to Section 14:

  (i)   For purposes of (a) the Exposure Fee and (b) amounts owed to Aron by
Counterparty under Section 6 of the Agreement, upon an Early Termination Date as
a result of the occurrence of (i) an event listed in Part 1(i) (Additional
Events of Default with respect to Counterparty), (ii) an event listed in Part
1(j) (Additional Termination Events) or (iii) any other Event of Default for
which Counterparty is the sole Defaulting Party (each of (i), (ii) and (iii),
subject to any applicable cure periods, referred to herein as a “Trigger
Event”), the definition of “Default Rate” in Section 14 is hereby amended by
deleting it in its entirety and replacing it with the following:        
“Default Rate” means (i) from the date of the Trigger Event until but excluding
the date which is one (1) month after such Trigger Event, the Initial Default
Rate and (ii) from the date beginning one (1) month after such Trigger Event
until but excluding the date of payment of any amount calculated to be due by
Counterparty to Aron under Section 6 of the Agreement upon an Early Termination
Date as resulting from a Trigger Event, the Modified Default Rate; provided,
that each of the Initial Default Rate and the Modified Default Rate shall be
subject to the Default Rate Cap, and provided further, that the Default Rate
shall no longer apply from and after the date that a Trigger Event is no longer
in effect or is otherwise cured, until such time as a Trigger Event occurs
subsequently.         For purposes of the foregoing, the following terms shall
have the following meanings,         “Default Rate Cap” means twenty-five
percent (25%) of any amount calculated to be due by Counterparty to Aron under
Section 6 of the Agreement as a result of a Trigger Event.

- 10 -



--------------------------------------------------------------------------------



 



      “Initial Default Rate” means a monthly rate equal to LIBOR plus 8%.      
  “LIBOR” means the rate (expressed as a percentage per annum) for overnight
deposits in Dollars that appears on Telerate Page 3750 as of 11:00 a.m., London
time, on the relevant date. If Telerate Page 3750 does not include such a rate
or is unavailable on the relevant date, then Aron shall advise Counterparty of
the London Interbank Offered Rate for overnight deposits on the relevant date  
      “Modified Default Rate” means a rate equal to the Initial Default Rate,
escalated monthly by 2%.     (ii)   The definition of “Termination Currency
Equivalent” in Section 14 is hereby amended by deleting in its entirety the text
after the first three lines thereof and replacing it with the following:        
“by the party making the relevant determination in any commercially reasonable
manner as being required to purchase such amount of such Other Currency as at
the relevant Early Termination Date, or, if the relevant amount determined in
accordance with Section 6(e) is determined as of a later date, that later date,
for value on the date the payment or settlement payment is due.”     (iii)  
“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a negative number) in replacing, or
in providing for the Determining Party the economic equivalent of, (a) the
material terms of that Terminated Transaction or group of Terminated
Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that date (assuming satisfaction of
the conditions precedent in Section 2(a)(iii)) and (b) the option rights of the
parties in respect of that Terminated Transaction or group of Terminated
Transactions.         Any Close-out Amount will be determined by the Determining
Party (or its agent), which will act in good faith and use commercially
reasonable procedures in order to produce a commercially reasonable result. The
Determining Party may determine a Close-out Amount for any group of Terminated
Transactions or any individual Terminated Transaction but, in the aggregate, for
not less than all Terminated Transactions. Each Close-out Amount will be
determined as of the Early Termination Date or, if that would not be
commercially reasonable, as of the date or dates following the Early Termination
Date as would be commercially reasonable.         Unpaid Amounts in respect of a
Terminated Transaction or group of Terminated Transactions and legal fees and
out-of-pocket expenses referred to in Section 11 are to be excluded in all
determinations of Close-out Amounts.         In determining a Close-out Amount,
the Determining Party may consider any relevant information, including, without
limitation, one or more of the following types of information:         (i)
quotations (either firm or indicative) for replacement transactions supplied by
one or more third parties that may take into account the creditworthiness of the
Determining Party at the time the quotation is provided and the terms of any
relevant

- 11 -



--------------------------------------------------------------------------------



 



      documentation, including credit support documentation, between the
Determining Party and the third party providing the quotation;         (ii)
information consisting of relevant market data in the relevant market supplied
by one or more third parties including, without limitation, relevant rates,
prices, yields, yield curves, volatilities, spreads, correlations or other
relevant market data in the relevant market; or         (iii) information of the
types described in clause (i) or (ii) above from internal sources (including any
of the Determining Party’s Affiliates) if that information is of the same type
used by the Determining Party in the regular course of its business for the
valuation of similar transactions.         The Determining Party will consider,
taking into account the standards and procedures described in this definition,
quotations pursuant to clause (i) above or relevant market data pursuant to
clause (ii) above unless the Determining Party reasonably believes in good faith
that such quotations or relevant market data are not readily available or would
produce a result that would not satisfy those standards. When considering
information described in clause (i), (ii) or (iii) above, the Determining Party
may include costs of funding, to the extent costs of funding are not and would
not be a component of the other information being utilized. Third parties
supplying quotations pursuant to clause (i) above or market data pursuant to
clause (ii) above may include, without limitation, dealers in the relevant
markets, end-users of the relevant product, information vendors, brokers and
other sources of market information.         Without duplication of amounts
calculated based information described in clause (i), (ii) or (iii) above, or
other relevant information, and when it is commercially reasonable to do so, the
Determining Party may in addition consider in calculating a Close-out Amount any
loss or cost incurred in connection with its terminating, liquidating or
re-establishing any hedge related to a Terminated Transaction or group of
Terminated Transactions (or any gain resulting from any of them).        
Commercially reasonable procedures used in determining a Close-out Amount may
include the following:         (1) application to relevant market data from
third parties pursuant to clause (ii) above or information from internal sources
pursuant to clause (iii) above of pricing or other valuation models that are, at
the time of the determination of the Close-out Amount, used by the Determining
Party in the regular course of its business in pricing or valuing transactions
between the Determining Party and unrelated third parties that are similar to
the Terminated Transaction or group of Terminated Transactions; and         (2)
application of different valuation methods to Terminated Transactions or groups
of Terminated Transactions depending on the type, complexity, size or number of
the Terminated Transactions or group of Terminated Transactions.

(g)   Set-off. The parties agree to amend Section 6 by adding a new Section 6(f)
as follows:       “(f) Upon the occurrence of an Event of Default or Termination
Event under Section 5(b)(iv) with respect to a party (“X”), the other party
(“Y”) will have the right (but not be obliged) without prior notice to X or any
other person to set-off or apply any matured payment obligation

- 12 -



--------------------------------------------------------------------------------



 



    of X owed to Y (or any Affiliate of Y) (whether or not arising under this
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y (or any Affiliate of Y) owed to X
(whether or not arising under this Agreement, and regardless of the currency,
place of payment or booking office of the obligation). Y will give notice to the
other party of any set-off effected under this Section 6(f).       Amounts (or
the relevant portion of such amounts) subject to set-off may be converted by Y
into the Termination Currency at the rate of exchange at which such party would
be able, acting in a reasonable manner and in good faith, to purchase the
relevant amount of such currency.       If any obligation is unascertained, Y
may in good faith estimate that obligation and set-off in respect of the
estimate, subject to the relevant party accounting to the other when the
obligation is ascertained.       Nothing in this Section 6(f) shall be effective
to create a charge or other security interest. This Section 6(f) shall be
without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”   (h)  
Definitions. This Agreement, each Confirmation and each Transaction is subject
to the 2005 ISDA Commodity Derivatives Definitions, as published by ISDA
(together, the “Definitions”), and will be governed in all respects by the
Definitions (except that references to “Swap Transactions” in the Definitions
will be deemed to be references to “Transactions”). The Definitions are
incorporated by reference in, and made part of, this Agreement and each
Confirmation as if set forth in full in this Agreement and such Confirmations.
In the event of any inconsistency between the provisions of this Agreement and
the Definitions, this Agreement will prevail. In the event of any inconsistency
between the provisions of any Confirmation, this Agreement, and the Definitions,
such Confirmation will prevail for the purpose of the relevant Transaction.  
(i)   Waiver of Trial by Jury. Each party hereby irrevocably waives any and all
right to trial by jury in any Proceeding.   (j)   Confirmations. Counterparty
shall be deemed to have agreed to the terms contained in any       Confirmation
(as amended and revised) sent by Aron to Counterparty unless Counterparty
objects to such terms within three (3) Business Days of receipt.

Part 6. Disruption Fallbacks

(a)   The following “Disruption Fallbacks” specified in Section 7.5(c) of the
Definitions shall apply, in the following order, except as otherwise specified
in the relevant Confirmation:

  (i)   “Fallback Reference Dealers”;     (ii)   “Postponement”, with two
(2) Commodity Business Days as the Maximum Days of Disruption;     (iii)  
“Fallback Reference Price”;     (iv)   “Negotiated Fallback”; and

- 13 -



--------------------------------------------------------------------------------



 



  (v)   “Calculation Agent Determination”

(b)   Section 7.5(e) of the Definitions is hereby deleted in its entirety.   (c)
  Section 6.2(b) of the Definitions is hereby amended by deleting the words “,
as determined on the Trade Date of the Transaction as of the time of execution
of the Transaction”.

Part 7. Additional Provisions

(a)   Preliminary Statements. To induce Aron to enter into this Agreement,
Counterparty has agreed to provide credit support to Aron in the form of
mortgages, guaranties and other security documents as set forth in this
Agreement. Accordingly, Aron and Counterparty hereby agree to the following
terms and conditions. From and after the Lien Annex Termination Date, this
Part 7 shall have no further force or effect, except for the definitions of
“Restatement Effective Date” and “Aron Letter of Credit”, and such other
definitions required to give meaning thereto.   (b)   Certain Definitions.
Certain terms used in this Agreement have the meanings assigned to them in
clause (i) below.   (c)   Secured Trading Line Fees. Counterparty hereby agrees
to pay to Aron the following fees

  (1)   Exposure Fees. On the first Local Business Day of each month following
the Exposure Fee Accrual Period, Counterparty shall pay to Aron an exposure fee
(the “Exposure Fees”) in an amount equal to:

  (x)   the Daily Average Covered Transactions Mark-to-Market Amount for such
Exposure Fee Accrual Period; multiplied by     (y)   the Default Rate.

      As used herein:

     “Daily Average Covered Transactions Mark-to-Market Amount” means, for any
Exposure Fee Accrual Period, the average, for each Local Business Day during
such Exposure Fee Accrual Period, of the greater of (1) the Covered Transactions
Mark-to-Market Amount for such Local Business Day and (2) zero.
     “Exposure Fee Accrual Period” means each period, beginning on the date of a
Trigger Event (as defined in Part 5(f)(i)) and ending on the date on which
Counterparty indefeasibly pays in full all amounts owing to Aron pursuant to
Section 6 of the Agreement.

  (2)   Fees Non-Refundable. All Exposure Fees, once paid, are non-refundable.

(d)   Volume Reports. Counterparty hereby agrees to deliver to Aron, promptly
following (but in any event no later than 60 days after) the end of each fiscal
year and the month of each other calendar quarter, a report as of the last day
of such fiscal year or calendar quarter certified by an appropriately authorized
officer of Counterparty (each such annual and quarterly report, a “Volume
Report”) setting forth in reasonable detail the commodities and quantities
(notional or physical) of such commodities for all Secured Hedge Agreements,
broken out monthly and separately identifying, for each commodity, Net Volumes
and Net Contract Volumes for such

- 14 -



--------------------------------------------------------------------------------



 



    month, volumes for Long Price Hedges and Short Price Hedges for such month
(each broken out for Secured Hedge Agreements under this Agreement and Secured
Hedge Agreements not under this Agreement) and volumes of estimated fuels for
such month, all in form, scope and detail reasonably satisfactory to Aron and
setting forth such supporting detail as Aron may reasonably request. Each Volume
Report shall be addressed to Aron and shall be accompanied by a certificate of a
Financial Officer of Counterparty to the effect that such Volume Report is a
true and correct copy thereof. In addition, Counterparty shall from time to time
deliver to Aron all other information, reports and data which Aron has
reasonably requested in connection with the Volume Reports; provided that such
quarterly Volume Reports shall be deemed delivered to Aron to the extent that
(i) such quarterly Volume Reports are available to Aron on “EDGAR” (or any
successor thereto) or on its home page on the worldwide web (which page is, as
of the date of this Agreement, located at www.calumetspecialty.com) and
(ii) Counterparty’s hedge disclosure practices in such filings have not
materially changed from such disclosure practices as they existed in the two
most recent reporting quarters before the Restatement Effective Date.   (e)  
Restatement Effective Date. The “Restatement Effective Date” shall occur on the
date on which Aron shall have received, reviewed or completed all of the
following, each reasonably satisfactory to it in form and substance:

  (1)   Executed Counterparts. From Counterparty:

  (a)   an executed counterpart of this Agreement (including the Schedule to
this Agreement) signed on behalf of Counterparty,     (b)   executed copies of
the Collateral Trust Agreement,     (c)   executed and notarized copies of all
Mortgage Instruments,     (d)   executed copies of the Security Agreement,    
(e)   executed copies of each other Credit Support Document (other than the
consents, intellectual property filings and account control agreement described
in clauses (b), (c) and (d) of Paragraph 3.6 to the Lien Annex, respectively),
and     (f)   (i) copies of insurance policies or certificates of insurance
evidencing casualty insurance meeting the requirements set forth in the
Collateral Trust Agreement, naming the Administrative Agent under the Collateral
Trust Agreement, for the benefit of the secured parties thereunder, as
additional insured and loss payee, and (ii) a certificate, dated the Restatement
Effective Date, of a Financial Officer of Counterparty setting forth the
insurance obtained by it in accordance with the requirements of the Collateral
Trust Agreement and stating that such insurance is in full force and effect and
that all premiums then due and payable thereon have been paid.

  (2)   Part 3 Documents. Each document referred to in Part 3 that is required
to be delivered upon execution of this Agreement.     (3)   Opinion of Counsel
to Counterparty. An opinion letter (addressed to Aron and dated the Restatement
Effective Date) of Fulbright & Jaworski L.L.P., counsel for Counterparty and the
Credit Support Providers, in form and substance reasonably satisfactory to Aron.

- 15 -



--------------------------------------------------------------------------------



 



  (4)   Corporate and Partnership Documents. Such documents and certificates as
Aron may reasonably request relating to the organization, existence and good
standing of Counterparty and each Credit Support Provider, the authorization of
the transactions contemplated hereby and any other legal matters relating to
Counterparty and the Credit Support Providers, this Agreement, the other
Transaction Documents or the transactions contemplated hereby and thereby as
Aron may reasonably request.     (5)   Officer’s Certificate. A certificate,
dated the Restatement Effective Date and signed by a Financial Officer of
Counterparty, acting for and on behalf of Counterparty, confirming that each
representation of Counterparty set forth herein and in Section 3 of the
Agreement, incorporated by reference herein in each case with respect to each of
the documents referred to in Part 3, is true and correct on such date as if made
on and as of such date and that no Event of Default or Potential Event of
Default has occurred and is then continuing.     (6)   UCC, Tax Lien and
Judgment Searches. Reports, dated as of a date substantially contemporaneous
with the execution hereof listing the results of Uniform Commercial Code filing,
tax lien, and judgment searches prepared by one or more firms reasonably
satisfactory to Aron with respect to Counterparty and each Guarantor in each
jurisdiction in which Counterparty or such Guarantor maintains its principal
place of business or in which any of the Collateral is located.     (7)  
Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Credit Support Documents or
under law or reasonably requested by Aron to be filed, registered or recorded in
order to create in favor of Aron a perfected Lien on the collateral described
therein, and each such document shall be in proper form for filing, registration
or recordation. In addition, Counterparty shall have taken such other action as
Aron shall have reasonably requested in order to perfect the security interests
created under the Collateral Documents.     (8)   Solvency. A Solvency
Certificate of Counterparty and each other initial Credit Support Provider dated
as of the Restatement Effective Date.     (9)   Fees. Such other fees and
expenses as Counterparty shall have agreed in writing to pay to Aron in
connection herewith.     (9)   Aron Letter of Credit. The Aron Letter of Credit.

(f)   Additional Covenants.

  (a)   Counterparty covenants and agrees, for the benefit of Aron, to:

  (1)   notify Aron of each proposed amendment, modification and supplement to,
and waiver of any provision under, the ABL Credit Agreement and the other Loan
Documents; and     (2)   comply with each covenant set forth in Paragraph 3 of
the Lien Annex attached hereto.

(g)   Further Assurances. Counterparty shall from time to time execute and
deliver, or cause to be executed and delivered by Counterparty, such additional
mortgages, deeds of trust, chattel

- 16 -



--------------------------------------------------------------------------------



 



    mortgages, security agreements, financing statements, reports, instruments,
legal opinions, certificates or documents, all in form and substance reasonably
satisfactory to Aron, and take all such actions as Aron may reasonably request,
in each case for the purposes of implementing or further effectuating the
provisions of this Agreement and the other Transaction Documents, or of more
fully perfecting or renewing the rights of Aron with respect to the Collateral
(or with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by Counterparty
or any Subsidiary Guarantor are part of the Collateral) pursuant hereto or
thereto. Upon the exercise by Aron of any power, right, privilege or remedy
pursuant to this Agreement or the other Transaction Documents that requires any
consent, approval, recording, qualification or authorization of any governmental
authority, Counterparty shall execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that Aron may be required to obtain from Counterparty or
any of the Subsidiary Guarantors for such governmental consent, approval,
recording, qualification or authorization.   (h)   References to ABL Credit
Agreement. In the event the ABL Credit Agreement is amended, modified or
replaced, references herein to particular provisions and defined terms of the
ABL Credit Agreement shall be deemed to be references to the equivalent
provisions and defined terms, as the case may be, included in the ABL Credit
Agreement, as so amended, modified or replaced. If such an equivalent provision
or defined term does not exist in the ABL Credit Agreement, as so amended,
modified or replaced (or if the ABL Credit Agreement is terminated and not
replaced), then references herein to particular provisions and defined terms of
the ABL Credit Agreement shall be deemed to be references to such provisions and
defined terms, as the case may be, as they existed in the ABL Credit Agreement
immediately prior to such amendment, modification, replacement or termination
without replacement. For the avoidance of doubt, any amendments, modifications
or replacements of provisions or defined terms of the ABL Credit Agreement that
are not referenced herein shall have no affect on the provisions herein.   (i)  
Certain Definitions. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The term
“date hereof” refers to the date of this Agreement first above written. Unless
the context requires otherwise (1) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth therein or
herein), (2) references to any law, constitution, statute, treaty, regulation,
rule or ordinance, including any section or other part thereof (each, for
purposes of this paragraph, a “law”), shall refer to that law as amended from
time to time and shall include any successor law, (3) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (4) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (5) all references herein to Sections,
Parts, Annexes, Schedules and Exhibits shall be construed to refer to Sections
and Parts of, and Annexes, Schedules and Exhibits to, this Agreement.       As
used herein, the following terms have the meanings given to them below:

     “ABL Credit Agreement” means that certain Credit Agreement, dated as of
January 3, 2008, among Counterparty, Calumet Shreveport, LLC, Calumet Shreveport
Lubricants & Waxes,

- 17 -



--------------------------------------------------------------------------------



 



LLC, and Calumet Shreveport Fuels, LLC, as Borrowers, certain financial
institutions party thereto, as lenders, and Bank of America, N.A., as agent, and
Banc of America Securities LLC, as Sole Lead Arranger and Sole Book Manager,
after giving immediate effect to any amendments, modifications or supplements
thereto, or waiver thereof, after the date the ABL Credit Agreement becomes
effective, without necessity for any act by Aron.
     “Aron Letter of Credit” means one or more Letters of Credit naming Aron (or
an Affiliate thereof designated by Aron) as beneficiary in an initial stated
amount of the Required LC Amount.
     “Collateral” has the meaning set forth in the Lien Annex attached hereto.
     “Collateral Documents” has the meaning set forth in the Lien Annex attached
hereto.
     “Covered Transactions Mark-to-Market Amount” means the aggregate
mark-to-market position of all Transactions as determined by the Calculation
Agent in a commercially reasonable manner at the close of each Local Business
Day. If such position is in favor of Aron, the Covered Transactions
Mark-to-Market Amount will be stated as a positive number. If such position is
in favor of Counterparty (to be construed in the aggregate), the Covered
Transactions Mark-to-Market Amount will be stated as a negative number.
     “Daily Average Covered Transactions Mark-to-Market Amount” has the meaning
set forth in Part 7(c)(1).
     “Exposure Fee” has the meaning set forth in Part 7(c)(1) of this Agreement.
     “Exposure Fee Accrual Period” has the meaning set forth in Part 7(c)(1) of
this Agreement.
     “Financial Officer” means, as to any Counterparty, the chief financial
officer, treasurer or other officer thereof acceptable to Aron.
     “Involuntary Disposition Non-Reinvestment Event” has the meaning set forth
in the Lien Annex attached hereto.
     “Letters of Credit” has the meaning set forth in the Credit Support Annex
attached hereto.
     “Letter of Credit Default” has the meaning set forth in the Credit Support
Annex attached hereto.
     “Lien” has the meaning set forth in the Lien Annex attached hereto.
     “Lien Annex Termination Date” has the meaning set forth in the Lien Annex
attached hereto.
     “Loan Documents” means the “Loan Documents” as defined in the ABL Credit
Agreement.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the condition or value of the Collateral, (b) a
material impairment of ability of Counterparty or any Guarantor to perform its
obligations under any Transaction Document to

- 18 -



--------------------------------------------------------------------------------



 



which it is a party, or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against Counterparty or any Guarantor
of any Transaction Document to which it is a party.
     “Net Cash Proceeds” has the meaning set forth in the Lien Annex attached
hereto.
     “Net Contract Volume” means, for each month and each commodity as at any
date of determination, an amount (which may be less than zero) equal to:

  (x)   the aggregate notional quantity or volume of such commodity for that
month under all outstanding Short Price Hedges under this Agreement; minus    
(y)   the aggregate notional quantity or volume of such commodity for that month
under all outstanding Long Price Hedges under this Agreement.

     “Net Volume” means, for each month as at any date of determination, an
amount (which may be less than zero) equal to:

  (x)   the aggregate notional quantity or volume of each commodity for that
month under all outstanding Short Price Hedges; minus     (y)   the aggregate
notional quantity or volume of each commodity for that month under all
outstanding Long Price Hedges.

     “Person” means an individual, corporation (including a business trust),
partnership, limited liability company, limited liability partnership, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), unincorporated association or government or any agency or political
subdivision thereof.
     “Price Hedge” means each Secured Hedge Agreement. A Price Hedge is referred
to herein as a “Long Price Hedge” if Counterparty would benefit, under such
Secured Hedge Agreement, from an increase in the market price of the commodity
traded thereunder and as a “Short Price Hedge” if Counterparty would benefit,
under such Secured Hedge Agreement, from a decrease in market price of the
commodity traded thereunder.
     “Required LC Amount” means U.S.$25,000,000.
     “Secured Hedge Agreement” has the meaning set forth in the Lien Annex
attached hereto.
     “Secured Hedge Obligation” has the meaning set forth in the Lien Annex
attached hereto.
     “Solvency Certificate” means a certificate of Counterparty or one if its
Affiliates (as applicable), addressed to Aron, certifying that, as of the date
of such certificate, Counterparty or such Affiliate (as applicable) is Solvent.
     “Solvent” means that, as of any date of determination as to any Person,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing

- 19 -



--------------------------------------------------------------------------------



 



determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (1) “debt” means liability on a “claim”, and (2)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
     “Transaction Documents” has the meaning set forth in the Lien Annex
attached hereto.
     “Value” has the meaning set forth in the Credit Support Annex attached
hereto.
     “Volume Reports” has the meaning set forth in Part 7(d) of this Agreement.
[signature page follows]

- 20 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

     
J. ARON & COMPANY
  CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
  By: CALUMET LP GP, LLC, Its General Partner
 
  By: Calumet Operating, LLC, its sole member
 
  By: Calumet Specialty Products Partner LP., its sole member
 
  By: Calumet GP, LLC, its general partner
 
   
/s/ Greg Agran
   
 
   
Name: Greg Agran
  Name:
Title: Managing Director
  Title:
Date:
  Date:

[Signature Page to Amended and Restated ISDA Schedule]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

     
J. ARON & COMPANY
  CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
  By: Calumet LP GP, LLC, Its general partner
 
  By: Calumet Operating, LLC, its sole member
 
  By: Calumet Specialty Products Partner, LP., its sole member
 
  By: Calumet GP, LLC, its general partner
 
   
 
  /s/ R. Patrick Murray, II
 
   
Name:
  Name: R. Patrick Murray, II
Title:
  Title: VP & CFO
Date:
  Date:

[Signature Page to Amended and Restated ISDA Schedule]

 



--------------------------------------------------------------------------------



 



Execution Version
LIEN ANNEX
to the Amended and Restated Schedule
dated as of April 21, 2011
to the ISDA MASTER AGREEMENT
dated as of March 17, 2006 (the “Agreement”)
Dated as of
April 21, 2011
between
J. ARON & COMPANY,
a general partnership organized under the laws of the State of New York
(“Aron”)
and
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
a limited partnership organized under the laws of the State of Indiana
(“Counterparty”)
This Lien Annex supplements, forms part of and is subject to, the
above-referenced Agreement, is part of its Schedule and is a Credit Support
Document under the Agreement with respect to Counterparty.
PARAGRAPH 1. DEFINITIONS AND INTERPRETATION.
     1.1 Definitions. Capitalized terms used in this Lien Annex without further
definition have the meanings ascribed to such terms in Exhibit A attached
hereto, and in the Agreement, including the Schedule thereto.
     1.2 Interpretation. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The term
“date hereof” refers to the date of this Lien Annex first above written. Unless
the context states otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth therein or
herein), (b) references to any law, shall refer to that law as amended from time
to time and shall include any successor law, (c) any reference herein to any
Person shall be construed to included such Person’s successors and assigns
permitted hereby, (d) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof and (e) all references herein to
Paragraphs, Sections, Parts, Annexes, Schedules and Exhibits shall be construed
to refer to Paragraphs, Sections and Parts of, and Annexes, Schedules and
Exhibits to, this Agreement.

- 1 -



--------------------------------------------------------------------------------



 



PARAGRAPH 2. COUNTERPARTY REPRESENTATIONS AND WARRANTIES.
Counterparty represents to Aron, as of the Restatement Effective Date and as of
each date on which a Transaction is entered into, that:
     2.1 Ownership of Property; Liens. Each Consolidated Party has good record
and marketable (or, as to Real Property located in Texas, indefeasible) title in
fee simple to, or valid leasehold interests in, all Real Property included in
the Collateral and good title to all of its personal Property included in the
Collateral, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. All
Liens of the Administrative Agent on behalf of the Secured Hedge Counterparties
in the Collateral are duly perfected, first priority Liens in accordance with
the Collateral Documents and subject only to Permitted Liens that are expressly
allowed to have priority over the Liens of the Administrative Agent on behalf of
the Secured Hedge Counterparties. Each Consolidated Party has paid and
discharged all lawful claims that, if unpaid, could become a Lien on any
Collateral, other than Permitted Liens.
     2.2 Insurance. The Consolidated Parties maintain in full force and effect
casualty insurance with respect to the Collateral with insurers rated A or
better by Best Rating Guide, in such amounts, covering such risks and
liabilities and with such deductibles or self-insurance retentions as are deemed
sufficient for the Consolidated Parties by the management of Counterparty in the
exercise of reasonable business judgment. Schedule 2.2 hereto contains a list of
such insurance policies in effect as of the date hereof and provides a
description of coverage provided by such policies, the carrier, policy number,
expiration date and amount.
     2.3 Taxes. The Consolidated Parties have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that (i) could not reasonably be
expected to result in a Material Adverse Effect, or (ii) are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against Counterparty or any Subsidiary that would, if
made, have a Material Adverse Effect. Except as described on Schedule 2.3
hereto, no Transaction Party nor any Subsidiary thereof is party to any tax
sharing agreement.
     2.4 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent, on behalf of the
Secured Hedge Counterparties and any other secured parties identified therein,
legal, valid and enforceable, first priority security interests in all right,
title and interest of the Transaction Parties in the Collateral described
therein and all proceeds thereof (in each case subject to Permitted Liens).
Except for filings completed on or prior to the Restatement Effective Date and
as and when contemplated by this Agreement and the Collateral Documents, no
filing or other action will be necessary to perfect or protect such security
interest.
     2.5 Real Properties. The Real Property legal description set forth in each
Mortgage Instrument is a true and correct description in all material respects
of the applicable Mortgaged

- 2 -



--------------------------------------------------------------------------------



 



Property covered by such Mortgage Instrument, none of the buildings, structures
or improvements located on any Mortgaged Property is in violation of any
applicable set back or other similar requirements under applicable Law and/or
interferes with any easement rights granted to any Person with respect to such
Mortgaged Property, except as may be disclosed in the surveys previously
delivered to Aron, and neither the ownership rights of any Consolidated Party
and/or the rights of Aron under the Collateral Documents will be affected by any
title defect or third party rights with respect to such Mortgaged Property in
any manner that could reasonably be expect to have a Material Adverse Effect.
     2.6 Incorporation of Environmental Representations and Warranties. The
representations and warranties set forth in Section 2.9 of the Collateral Trust
Agreement are true and correct to the extent set forth therein.
PARAGRAPH 3. COUNTERPARTY’S COVENANT.
     3.1 Notices and Information. Counterparty covenants, and shall cause each
of its Subsidiaries, to:
     (a) Promptly notify Aron in writing of the occurrence of any Default or
Event of Default and the nature thereof.
     (b) Promptly notify Aron in writing, of any of the following that affects
any Consolidated Party: (i) the written threat or commencement of any proceeding
or investigation, whether or not covered by insurance, if an adverse
determination could reasonably be expected to have a Material Adverse Effect;
(ii) any pending or threatened material labor dispute, strike or walkout, or the
expiration of any material labor contract, except for any such dispute, strike
walkout or expiration that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (iii) any default
under or termination of a Material Contract, except for any such defaults that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (iv) the existence of any Default or Event of Default;
(v) any judgment in an amount exceeding $7,500,000; (vi) the assertion of any
Intellectual Property Claim, if an adverse resolution could reasonably be
expected to have a Material Adverse Effect; (vii) any violation or asserted
violation of any applicable Laws (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could reasonably be expected to
have a Material Adverse Effect; (viii) any Environmental Release by a
Consolidated Party or on any Property owned, leased or occupied by a
Consolidated Party that could reasonably be expected to have a Material Adverse
Effect; or receipt of any Environmental Notice regarding a matter or event that
could reasonably be expected to have a Material Adverse Effect; (ix) the
discharge of or any withdrawal or resignation by Counterparty’s independent
accountants; or (x) any opening of a new office or place of business, at least
thirty (30) days prior to such opening.
     (c) Not later than five (5) Business Days after receipt thereof by any
Responsible Officer of a Consolidated Party thereof, copies of all notices or
written requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any material indenture, loan or
credit or similar agreement and, from time to time

- 3 -



--------------------------------------------------------------------------------



 



upon request by Aron, such information and reports regarding such material
indentures and loan and credit and similar agreements as Aron may reasonably
request.
     (d) Each notice pursuant to this Paragraph 3.1(a) through (b) shall be
accompanied by a statement of a Responsible Officer of the General Partner
setting forth in reasonable detail the occurrence referred to therein and
stating what action Counterparty has taken and proposes to take with respect
thereto. Each notice pursuant to Paragraph 3.1(a) shall describe with
particularity any and all provisions of this Agreement and any other Transaction
Document that have been breached.
     3.2 Preservation of Existence, Licenses, Etc. Counterparty covenants, and
shall cause each of its Subsidiaries, to: (a) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction (i) permitted by
Paragraph 3.8, (ii) whereby Counterparty merges or consolidates with any of its
Subsidiaries, provided that Counterparty shall be the continuing or surviving
corporation, (iii) whereby any Transaction Party other than Counterparty merges
or consolidates with any other Transaction Party other than Counterparty,
(iv) whereby any Consolidated Party which is not a Transaction Party merges or
consolidates with or into any Transaction Party, provided that such Transaction
Party shall be the continuing or surviving corporation, (v) whereby any
Consolidated Party which is not a Transaction Party merges or consolidates with
or into any other Consolidated Party which is not a Transaction Party,
(vi) whereby Counterparty or any Subsidiary of Counterparty merges with any
Person other than a Consolidated Party, provided that Counterparty or such
Subsidiary shall be the continuing or surviving corporation or (vii) whereby any
Wholly Owned Subsidiary of Counterparty dissolves, liquidates or winds up its
affairs, provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect;
(b) take all reasonable action to maintain all rights, privileges, permits,
Licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (c) preserve or renew all of its
material registered copyrights, patents, trademarks, trade names and service
marks, except for any such failure to preserve or renew that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (d) without limitation of the foregoing, keep each License
affecting any Collateral in full force and effect; promptly notify Aron of any
proposed modification to any such License, or entry into any new License, in
each case at least thirty (30) days prior to its effective date; pay all
Royalties when due; and notify Aron of any default or breach asserted by any
Person to have occurred under any License.
     3.3 Maintenance of Properties. Counterparty covenants, and shall cause each
of its Subsidiaries, to: (a) maintain, preserve and protect all of its material
Properties and Equipment included within the Collateral and necessary in the
operation of the business in good working order and condition, ordinary wear and
tear and Involuntary Dispositions excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
     3.4 Application of Insurance Proceeds. In the event that the Consolidated
Parties receive Net Cash Proceeds on account of any Involuntary Dispositions of
Collateral, the Transaction Parties shall (i) within the applicable Application
Period, apply (or cause to be

- 4 -



--------------------------------------------------------------------------------



 



applied) an amount equal to the Net Cash Proceeds of such Involuntary
Disposition to make Eligible Reinvestments (including but not limited to the
repair or replacement of the related Property) and (ii) pending final
application of the Net Cash Proceeds of any Disposition of Collateral to
Eligible Reinvestments, deposit such proceeds (in excess of amounts already
applied toward Eligible Reinvestments) in the PP&E Proceeds Account. All
insurance proceeds shall be subject to the security interest of the
Administrative Agent, for the benefit of the Secured Hedge Counterparties, under
the Collateral Documents.
     3.5 Additional Guarantors. Counterparty covenants, and shall cause each of
its Subsidiaries, to notify Aron at the time that any Person becomes a
Subsidiary (other than an Immaterial Subsidiary) of a Transaction Party and
promptly thereafter (and in any event within 30 days), with respect to each such
Person that is a Domestic Subsidiary (other than an Immaterial Subsidiary),
cause such Person to (i) to execute and deliver to Aron a Subsidiary Guaranty,
(ii) execute the Security Agreement and the Collateral Trust Agreement by
executing and delivering to the Administrative Agent a Joinder Agreement.
     3.6 Pledged Assets; Etc. Counterparty covenants, and shall cause each of
its Subsidiaries, to:
     (a) Collateral. (i) Cause all of the owned and leased Real Properties and
personal Property of each Transaction Party (other than Working Capital Priority
Collateral and Excluded Property) to be subject at all times (other than as set
forth in clauses (b) and (c) below) to first priority, perfected and, in the
case of Real Properties (whether leased or owned), title insured, Liens in favor
of the Administrative Agent, for the benefit of the Secured Hedge
Counterparties, to secure the Secured Hedge Obligations pursuant to the terms
and conditions of the Collateral Documents, or, with respect to Property
acquired after the Restatement Effective Date, such other additional security
documents as the Administrative Agent, in its own discretion or by direction of
a Majority Vote Action, shall reasonably request, subject in any case to
Permitted Liens, and (ii) deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including
appropriate UCC-1 financing statements, real estate title insurance policies,
surveys, environmental reports, landlord’s waivers, certified resolutions and
other organizational and authorizing documents of such Person, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Lien of the Administrative Agent,
for the benefit of the Secured Hedge Counterparties, thereunder) and other items
of the types required to be delivered pursuant to Part 7(e)(3) of the Schedule
to the Agreement and Paragraph 3.1(c) hereof, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
     (b) Certain Consents. On or before date that is 180 days from the
Restatement Effective Date, provide the Administrative Agent with any
(i) landlord or other third party lien waivers and (ii) third party consents
related to the processes necessary to complete work-in-process fuel and
specialty Inventory, in each case as required by the Administrative Agent and in
form and substance substantially identical to those previously provided.
     (c) Certain Intellectual Property Matters. On or before date that is
60 days from the Restatement Effective Date, file or cause to be filed with the
United States Patent and Trademark

- 5 -



--------------------------------------------------------------------------------



 



Office such documentation as reasonably requested by the Administrative Agent so
that applicable records correctly reflect the applicable Transaction Party’s
ownership of all registered patents and trademarks (or applications therefore)
listed on Schedule 3.6(c) hereto.
     (d) PP&E Proceeds Account. (i) Promptly (and in any event within two
(2) Business Days) provide the Administrative Agent with notice of the
occurrence of any Disposition of, or of any receipt of proceeds from an
Involuntary Disposition of, Collateral, (ii) include with such notice an
indication as to whether the Transaction Parties intend to apply all or any
portion of such Net Cash Proceeds to make Eligible Reinvestments during the
Application Period, and (iii) if the Transaction Parties so intend and the PP&E
Proceeds Account has not already been established prior to the date of such
notice, (A) promptly take such action as reasonably requested by the
Administrative Agent to establish the PP&E Proceeds Account to hold such Net
Cash Proceeds as required by Paragraphs 3.4 and 3.8 and Section 5(k) of the
Security Agreement and (B) execute and deliver the PP&E Proceeds Account Control
Agreement in the form attached to the Collateral Trust Agreement.
     3.7 Liens. No Transaction Party shall, nor shall they permit any Subsidiary
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
upon any Collateral, whether now owned or hereafter acquired, other than the
following:
     (a) Liens granted to Aron (or the Administrative Agent on behalf of Aron)
pursuant to any Collateral Document;
     (b) Liens granted to Secured Hedge Counterparties (other than Aron)
pursuant to the Collateral Documents to secure Secured Hedge Obligations
incurred pursuant to Paragraph 3.11, provided that such Secured Hedge
Counterparty properly joined the Collateral Trust Agreement pursuant to the
terms thereof;
     (c) Liens existing on the date hereof and listed on Schedule 3.7 hereto and
any renewals or extensions thereof, provided that (i) the Property (or, in the
case of fungible Property, any replacement thereof) covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased (other
than for reasonable and customary transaction costs incurred in connection with
such renewal or extension), and (iii) the direct or any contingent obligor with
respect thereto is not changed, provided that (x) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Transaction Parties or Aron than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and (y) the interest rate applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate (it being understood that it shall be
deemed a permitted refinancing under this Paragraph 3.7(c) if funds, raised in a
public offering of debt securities, are restricted to repayment of such
Indebtedness, even if a period of up to thirty (30) days (or a longer period to
the extent that such funds are escrowed pursuant to arrangements satisfactory to
Aron) intervenes between the date such public offering closes and the date that
the applicable Indebtedness is repaid from such funds);

- 6 -



--------------------------------------------------------------------------------



 



     (d) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (e) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the Ordinary Course
of Business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
     (f) pledges or deposits in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the Ordinary Course of Business;
     (h) easements, rights-of-way, zoning restrictions and other similar
encumbrances affecting real Property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
     (i) Liens securing judgments for the payment of money not constituting an
Event of Default under Paragraph 4.4, and pre-judgment Liens created by or
existing from any litigation or legal proceeding that are being contested in
good faith by appropriate proceedings, promptly instituted and diligently
conducted, for which adequate reserves have been made to the extent required by
GAAP, and which would not, upon becoming Liens securing judgments for the
payment of money, constitute an Event of Default under Paragraph 4.4;
     (j) Liens on Pledged Purchased Property securing Indebtedness secured by
such Pledged Purchased Property; provided that (i) such Liens do not at any time
encumber any Property other than the Property financed by such Indebtedness and
the proceeds thereof (including insurance proceeds), (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value on the date of
acquisition, whichever is lower, of the Property being acquired and (iii) such
Liens attach to such Property concurrently with or within 90 days after the
acquisition thereof;
     (k) Liens securing Acquisition Indebtedness on Property acquired pursuant
to an Acquisition, or on the Property of a Subsidiary in existence at the time
such Subsidiary is acquired pursuant to an Acquisition, provided that (i) such
Acquisition Indebtedness was not incurred in connection with, or in anticipation
or contemplation of such Acquisition, (ii) such Liens existed at the time such
Person became a Subsidiary and were not created in connection with, or in
contemplation or anticipation of, such Acquisition, and (iii) such Liens do not
attach

- 7 -



--------------------------------------------------------------------------------



 



to any other Property of Counterparty or any of its Subsidiaries that is
included within the Collateral;
     (l) leases or subleases granted to others not interfering in any material
respect with the business of any Consolidated Party;
     (m) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (n) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (o) Liens deemed to exist in connection with investments in repurchase
agreements described in clause (e) of the definition of Cash Equivalents;
     (p) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (q) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (r) Liens of sellers of goods to the Consolidated Parties arising under
Article 2 of the Uniform Commercial Code or similar provisions of applicable Law
in the Ordinary Course of Business, covering only the goods sold and securing
only the unpaid purchase price for such goods and related expenses;
     (s) customary setoff rights and related settlement procedures under any
Swap Contract permitted to be incurred pursuant to Paragraph 3.11;
     (t) Liens arising in connection with (i) any lease of catalyst elements or
precious metals necessary for the operation of the refinery assets of the
Consolidated Parties in the Ordinary Course of Business or (ii) any commodity
leases for catalyst elements or precious metals necessary for the operation of
the refinery assets of the Consolidated Parties in the Ordinary Course of
Business and not for the purpose of speculation; provided, in each case, that
such Liens do not encumber any Property other than the catalyst element or the
commodity being leased, or any insurance proceeds of either of the foregoing;
and
     (u) other Liens (other than Liens on any Real Property (including
improvements thereon) or any Material Operating Unit, in each case that are part
of or associated with any Refinery Property) securing Indebtedness or other
obligations in an aggregate principal amount not to exceed $5,000,000 at any
time outstanding.
     3.8 Disposition.
     (a) No Transaction Party shall, nor shall they permit any Subsidiary to,
directly or indirectly, make any Disposition of Collateral other than an
Excluded Disposition unless (i)(A) the consideration paid in connection
therewith shall be in cash or Cash Equivalents, such

- 8 -



--------------------------------------------------------------------------------



 



payment to be contemporaneous with consummation of such transaction, and shall
be in an amount not less than the fair market value of the Property disposed of,
(B) such transaction is not a Sale and Leaseback Transaction, (C) the aggregate
fair market value of all operating assets sold or otherwise disposed of in such
transactions after the Closing Date shall not exceed in respect of any single
Disposition, $10,000,000, and with respect to all such Dispositions in any
fiscal year, $20,000,000, (D) no later than five (5) Business Days prior to any
such Disposition, Counterparty shall have delivered to Aron a certificate of a
Responsible Officer of the General Partner specifying the anticipated date of
such Disposition, briefly describing the assets to be sold or otherwise disposed
of and setting forth the fair market value of such assets, the aggregate
consideration and the Net Cash Proceeds to be received for such assets in
connection with such Disposition, (E) the Transaction Parties shall, within the
Application Period, apply (or cause to be applied) an amount equal to the Net
Cash Proceeds of such Disposition to make Eligible Reinvestments in accordance
with the terms of Paragraph 3.8(c), and (F) the Transaction Parties shall,
pending final pending final application of the Net Cash Proceeds of any
Disposition of Collateral to Eligible Reinvestments, deposit such proceeds (in
excess of amounts already applied toward Eligible Reinvestments) in the PP&E
Proceeds Account or (ii) such Disposition is (A) made to any Joint Venture and
(B) meets the requirements set forth in clause (b) below.
     (b) A Disposition to a Joint Venture under clause (a)(ii) above shall be
permitted if:
          (i) after giving effect to such Disposition, the fair market value of
all Collateral Disposed of in all Dispositions on or after the Restatement
Effective Date pursuant to clause (a)(ii) above does not exceed $25,000,000 in
the aggregate (determined at the time each Disposition is made);
          (ii) Counterparty provides the Administrative Agent with a first
priority, perfected Lien on substitute Collateral that (A) has a fair market
value that is equal to or greater than the fair market value of the Collateral
to be Disposed of, and (B) is otherwise reasonably acceptable to Aron;
          (iii) after giving effect to such Disposition, (A) all representations
and warranties made by Counterparty hereunder shall be true and correct as if
made immediately after such Disposition, and (B) no Event of Default or
Potential Event of Default will exist with respect to Counterparty;
          (iv) no later than ten Business Days prior to the effective date of
such Disposition, Counterparty has provided written notice to Aron:
               (A) identifying with specificity the Collateral that is to be
Disposed and specifying the fair market value thereof and the method for
determining such fair market value;
               (B) identifying with specificity the Collateral that is proposed
as substitute Collateral and specifying the fair market value thereof and the
method for determining such fair market value; and
               (C) certifying that that the conditions set forth in clauses (i),
(ii)(A), (ii)(B), and (iii) above will be satisfied after giving effect to such
proposed Disposition;

- 9 -



--------------------------------------------------------------------------------



 



          (v) prior to or concurrently with such Disposition, Counterparty shall
have (1) caused such substitute Collateral to be subject at all times to (x) a
first priority, perfected and, in the case of Real Property, title insured,
Liens in favor of the Administrative Agent, for the benefit of the Secured Hedge
Counterparties and (y) such other additional security documents as the
Administrative Agent or Aron shall reasonably request, and (2) delivered such
other documentation as the Administrative Agent or Aron may reasonably request
in connection with the foregoing, including appropriate UCC-1 financing
statements, real estate title insurance policies, surveys, environmental
reports, landlord’s waivers, certified resolutions and other organizational and
authorizing documents, favorable opinions of counsel (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Lien of the
Administrative Agent, for the benefit of the Secured Hedge Counterparties,
thereunder), all in form, content and scope reasonably satisfactory to the
Administrative Agent; and
          (vi) the effective date for such Disposition does not occur earlier
than the perfection of the Lien of the Administrative Agent, for the benefit of
the Secured Hedge Counterparties, on such substitute collateral.
     (c) Immediately upon the occurrence of an Involuntary Disposition
Non-Reinvestment Event, Counterparty shall prepay the ABL Credit Facility in an
aggregate amount equal to 100% of the Net Cash Proceeds of the related
Involuntary Disposition not applied (or caused to be applied) by any Transaction
Party during the related Application Period to make Eligible Reinvestments as
contemplated by the terms of Paragraph 3.4.
     3.9 Organization Documents; Fiscal Year; Accounting Practices. No
Transaction Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, permit any Consolidated Party to amend, modify or change its
Organization Documents in a manner adverse to the interest of Aron.
     3.10 Ownership of Subsidiaries. Notwithstanding any other provisions of
this Agreement to the contrary, no Transaction Party shall, nor shall they
permit any Consolidated Party to, directly or indirectly, (a) permit any Person
(other than (i) the MLP Parent to own any Capital Stock of the General Partner
or the Limited Partner, (ii) the MLP Parent, the General Partner and the Limited
Partner to own any Capital Stock of Counterparty, or (iii) Counterparty or any
Wholly Owned Subsidiary of Counterparty) to own any Capital Stock of any
Guarantor, except (A) to qualify directors where required by applicable law or
to satisfy other requirements of applicable law with respect to the ownership of
Capital Stock of Foreign Subsidiaries or (B) as a result of or in connection
with a dissolution, merger, consolidation or disposition of a Guarantor not
prohibited by Paragraphs 3.2 or 3.8(a); (b) permit the General Partner, the
Limited Partner or any Guarantor to issue or have outstanding any shares of
preferred Capital Stock; or (c) permit, create, incur, assume or suffer to exist
any Lien on any Capital Stock of the General Partner, the Limited Partner or any
Guarantor, except for Permitted Liens.
     3.11 Trading.
     (a) Counterparty shall not, and shall not permit any Consolidated Party to,
create, incur, assume or permit to exist any obligation under any Swap Contract
other than Hedge

- 10 -



--------------------------------------------------------------------------------



 



Transactions. A “Hedge Transaction” is a Swap Contract that meets all of the
following requirements: (i) the purpose of such Swap Contract is to protect one
or more Consolidated Parties against currency, interest rate, commodity price,
commodity availability or similar risks, in each case, reasonably expected to
arise the Ordinary Course of Business of the Consolidated Parties, (ii) such
Swap Contract (when aggregated with all other Trading Transactions under which
any Consolidated Party is obligated) does not result in the Consolidated Parties
being exposed to commodity prices or commodity volumes other than with respect
to commodities and volumes of such commodities reasonably expected to be
utilized or produced (as applicable) in the Ordinary Course of Business of the
Consolidated Parties over the term of such Swap Contract, and (iii) such
transaction entered into in the Ordinary Course of Business of the Consolidated
Parties.
     (b) Counterparty shall not, and shall not permit any Consolidated Party to,
create, incur, assume or permit to exist any Secured Hedge Obligation other than
obligations arising under Hedge Transactions that meet all of the following
requirements: (i) such Hedge Transaction relates to exposure of one or more
Consolidated Parties to fluctuations in the price, availability or supply of a
physical commodity used or produced in the Ordinary Course of Business by the
Consolidated Parties, (ii) such Hedge Transaction does not result in material
credit exposure of the counterparty thereto to any Consolidated Party either at
the time such Hedge Transaction is entered into or upon the occurrence of any
other event other than normal market price fluctuation in the price of the
commodity traded under such Hedge Transaction, and (iii) either (A) such Hedge
Transaction does not result in a Locked-in Loss, or (B) such Hedge Transaction
does result in a Locked-in Loss but (1) the total amount of Locked-in Losses
then outstanding (after giving effect to such Hedge Transaction) does not exceed
U.S.$10,000,000 and the Locked-in Loss resulting from such Hedge Transaction is
expected to be fully paid within twelve months. A “Locked-in Loss” is a fixed
payment obligation owing from the Transaction Parties (on a consolidated basis)
arising from the combined effect of two or more Hedge Transactions between any
Transaction Party and any Secured Hedge Counterparty (or any Affiliate of a
Secured Hedge Counterparty).
PARAGRAPH 4. ADDITIONAL EVENTS OF DEFAULT.
     Any of the following that has occurred and is continuing shall constitute
an Event of Default:
     4.1 Specific Covenants (No Grace Period). Any Transaction Party fails to
perform or observe any term, covenant or agreement contained in any of
Paragraphs 3.1, 3.2, 3.4, 3.6, 3.7, 3.8, 3.9, 3.10 or 3.11.
     4.2 Specific Covenants (Grace Period). Any Transaction Party fails to
perform or observe any term, covenant or agreement contained in Paragraph 3
(other than as provided in Paragraph 4.1 above) and such failure continues for
fifteen (15) days after a Responsible Officer of a Transaction Party has
knowledge thereof or receives written notice thereof from Aron, whichever is
sooner; provided, however, that such notice and opportunity to cure shall not
apply if the breach or failure to perform is not capable of being cured within
such period or is a willful breach by a Transaction Party; or

- 11 -



--------------------------------------------------------------------------------



 



     4.3 Cross Default. (i) Any Transaction Party (A) fails to perform or
observe (beyond the applicable grace period with respect thereto, if any) any
Contractual Obligation if such failure could reasonably be expected to have a
Material Adverse Effect, (B) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (C) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
Counterparty or any Subsidiary of Counterparty is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which Counterparty or any Subsidiary of
Counterparty is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Counterparty or such Subsidiary as a result thereof is
greater than the Threshold Amount; or
     4.4 Judgments. There is entered against the any Consolidated Party (i) any
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     4.5 Invalidity of Transaction Documents; Guarantees. (i) Any provision of
any Transaction Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any
Transaction Party or any other Person contests in any manner the validity or
enforceability of any provision of any Transaction Document; or any Transaction
Party denies that it has any or further liability or obligation under any
Transaction Document, or purports to revoke, terminate or rescind any provision
of any Transaction Document; or (ii) except as the result of or in connection
with a dissolution, merger or disposition of a Subsidiary not prohibited by
Paragraphs 3.2 or 3.8, the Subsidiary Guaranties given by each Guarantor or any
provision thereof shall cease to be in full force and effect, or any Guarantor
thereunder or any Person acting by or on behalf of such Guarantor shall deny or
disaffirm such Guarantor’s obligations under its respective Subsidiary Guaranty,
or any Guarantor shall default in the due performance

- 12 -



--------------------------------------------------------------------------------



 



or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to its respective Subsidiary Guaranty; or
     4.6 ABL Credit Agreement. There shall occur and be continuing an “Event of
Default” under (and as defined in) the ABL Credit Agreement; or
     4.7 Transaction Documents. There shall occur and be continuing an event of
default under any of the other Transaction Documents (other than an event of
default under any Mortgage Instrument that exists solely due to an underlying
default under any other Secured Hedge Agreement in respect of obligations having
an aggregate principal amount less than U.S.$5,000,000.00);
     4.8 Actions Against the Collateral. The Administrative Agent shall have
been directed by a Majority Vote Action or an individual Secured Hedge
Counterparty to exercise on behalf of itself and the Secured Hedge
Counterparties any rights and remedies available to it and the Secured Hedge
Counterparties under the Collateral Documents pursuant to Section 6.2(a) of the
Collateral Trust Agreement; or
4.9 Change of Control. There occurs any Change of Control.
PARAGRAPH 5. OPTIONAL TERMINATION OF LIEN ANNEX
     5.1 Option to Terminate Lien Annex. Provided that no Potential Event of
Default, Event of Default or Termination Event with respect to Counterparty is
then in existence, Counterparty may terminate this Lien Annex at any time by
providing prior written notice to Aron and the Administrative Agent, with the
effective date of such termination (the “Lien Annex Termination Date”) being the
date upon which Counterparty has posted any Eligible Collateral required to be
posted in accordance with the Agreement after giving effect to such termination
of the Lien Annex (as provided in the Credit Support Annex).
     5.2 Withdrawal from Collateral Trust Agreement. Promptly following the Lien
Annex Termination Date, Aron shall, in accordance with Section 5.3 of the
Collateral Trust Agreement, execute and deliver to the Administrative Agent a
written agreement to withdraw from the Collateral Documents and cease to be a
Secured Hedge Counterparty (except as provided in the Collateral Trust
Agreement).
     5.3 Effect of Termination of Lien Annex. From and after the Lien Annex
Termination Date, this Lien Annex shall have no further force and effect.
PARAGRAPH 6. SUBORDINATION AGREEMENT
     Aron and Counterparty hereby agree to negotiate in good faith the terms and
conditions of a subordination and intercreditor agreement (including priority of
Liens, enforcement of Liens, application of proceeds, turnover of payments,
release of Liens, and the rights of secured parties under insolvency and
liquidation proceedings), in form and substance substantially identical to those
previously provided.
[Signature Page Follows]

- 13 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Lien Annex on the respective
dates specified below effective on the date specified on the first page of this
document.

             
J. ARON & COMPANY
      CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP    
 
      By: CALUMET LP GP, LLC, Its General Partner    
 
      By: Calumet Operating, LLC, its sole member    
 
      By: Calumet Specialty Products Partner LP., its sole member    
 
      By: Calumet GP, LLC, its general partner    
 
           
 
            /s/ Greg Agran
 
Name: Grea Agran
       
 
Name:    
Title: Managing Director
      Title:    
Date:
      Date:    

[Signature Page to Lien Annex]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Lien Annex on the respective
dates specified below effective on the date specified on the first page of this
document.

             
J. ARON & COMPANY
      CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP    
 
      By: Calumet LP GP, LLC, its general partner    
 
      By: Calumet Operating, LLC, its sole member    
 
      By: Calumet Specialty Products Partners, L,P.,
its sole member    
 
      By: Calumet GP, LLC, its general partner    
 
           
 
             
 
Name:
      /s/ R. Patrick Murray, II
 
Name: R. Patrick Murray, II    
Title:
      Title: VP & CFO    
Date:
      Date:    

     [Signature Page to Lien Annex]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Defined Terms
     “ABL Obligations” has the meaning specified for the term “Obligations” in
the ABL Credit Agreement.
     “Acquisition” means, with respect to any Person, the acquisition by such
Person, in a single transaction or in a series of related transactions, of all
of the Capital Stock or all or substantially all of the Property, or a business
unit or product line, of another Person, whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
     “Acquisition Indebtedness” means Indebtedness of a Person acquired pursuant
to an Acquisition that becomes a Subsidiary (or Indebtedness assumed by a
Consolidated Party pursuant to an Acquisition as a result of a merger or
consolidation, or the acquisition of Property securing such Indebtedness), so
long as (i) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Acquisition and (ii) the aggregate
principal amount of all such Acquisition Indebtedness does not exceed the lower
of (A) U.S.$50,000,000.00 and (B) the greater of (1) U.S.$25,000,000.00 and
(2) 50% of the fair market value of all assets securing such Acquisition
Indebtedness (with such fair market value being determined at the time such
Person becomes a Subsidiary).
     “Administrative Agent” is defined in the Collateral Trust Agreement.
     “Application Period” means, in respect of the Net Cash Proceeds of any
Disposition and/or Involuntary Disposition, the period of 545 days (or such
earlier date as provided for reinvestment of the proceeds thereof under the ABL
Credit Agreement) following receipt of such Net Cash Proceeds by any
Consolidated Party.
     “Approved Counterparty” is defined in the Collateral Trust Agreement.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
     “Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership
Exhibit A - 1

 



--------------------------------------------------------------------------------



 



interests (whether general or limited), (d) in the case of a limited liability
company, membership interests and (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
     “Cash Equivalents” means, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (ii) any bank
whose short-term commercial paper rating from Standard & Poor’s is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) with respect to any
Foreign Subsidiaries, (1) time deposits and customary short term investments
with one of the three largest banks doing business in the jurisdiction in which
the Foreign Subsidiary is conducting business, and (2) other short term
investments customarily used by multinational corporations in the country in
which the Foreign Subsidiary is doing business for the purpose of cash
management, which investments have the preservation of capital as their primary
objective, (d) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by Standard & Poor’s or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (e) repurchase agreements entered into by any Person with a bank or
trust company or recognized securities dealer having capital and surplus in
excess of $500,000,000 for direct obligations issued by or fully guaranteed by
the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (f) investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to investments whose primary objective is the
preservation of capital and whose investments are limited to “cash equivalents”
as defined under GAAP.
     “CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq. ), as amended.
“Change of Control” means the occurrence of any of the following events:
(a) (i) the Existing Partners shall fail to own beneficially, directly or
indirectly, at least 30% of the outstanding Voting Stock of the MLP Parent;
     (ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) other than the Existing Partners
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group
Exhibit A - 2

 



--------------------------------------------------------------------------------



 



has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the outstanding Voting Stock of the MLP Parent; or
     (iii) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the MLP Parent
cease to be composed of individuals (A) who were members of that board or
equivalent governing body on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual contested solicitation of proxies or consents
for the election or removal of one or more directors by any person or group
other than a solicitation for the election of one or more directors by or on
behalf of the board of directors or equivalent governing body).
     (iv) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the MLP Parent, or control over the
Voting Stock of the MLP Parent entitled to vote for members of the board of
directors or equivalent governing body of the MLP Parent on a fully-diluted
basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right) representing 30% or more of
the combined voting power of such securities; or
     (v) the MLP Parent shall fail to own, directly or indirectly, 100% of the
outstanding Capital Stock of each of Counterparty, the General Partner and the
New Limited Partner; or
     (b) the occurrence of a “Change of Control” (or any comparable term) under,
and as defined in, the ABL Credit Agreement.
“Closing Date” means January 3, 2008.
     “Collateral” means, subject to the proviso at the end of this definition,
all of the present and future assets and property of the Counterparty and each
Guarantor, whether real, personal or mixed, including:
(a) all of the following present and future Property of Counterparty:
Exhibit A - 3

 



--------------------------------------------------------------------------------



 



     (i) all present and future real Property, fixtures, machinery and other
Equipment comprising or used for or in connection with the Refinery Properties,
the Terminal Property and any domestic operating facility owned by Counterparty;
     (ii) all present and future patents and patent license rights, trademarks
and trademark license rights, copyrights and copyright license rights, trade
secrets and processes and other intellectual property;
     (iii) the PP&E Proceeds Account and all cash from time to time on deposit
in the PP&E Proceeds Account; and
     (iv) all other present and future machinery and other Equipment, Real
Property (whether owned or leased) fixtures, financial assets, investment
Property, commercial tort claims and hedge agreements;
     (b) all proceeds (including, without limitation, casualty insurance
proceeds) of the Property described in the foregoing clause (a);
provided, however, that the Collateral shall not include any Posted Credit
Support (as defined in the Agreement), any Working Capital Priority Collateral
or any Excluded Property.
     “Collateral Documents” means a collective reference to the Security
Agreement, the Mortgage Instruments, the PP&E Proceeds Account Control Agreement
and such other security documents as may be executed and delivered by the
Transaction Parties pursuant to the terms of Paragraphs 3.5 and 3.6.
     “Collateral Trust Agreement” means the Collateral Trust Agreement dated
April [__], 2011 by and among Counterparty, Bank of America, N.A., in its
capacity as Administrative Agent on behalf of the Secured Hedge Counterparties,
and the Secured Hedge Counterparties that are parties thereto from time to time.
     “Consolidated Parties” means the MLP Parent and the Subsidiaries of the MLP
Parent, and “Consolidated Party” means any one of them.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of a stated grace period, or
both, would be an Event of Default.
Exhibit A - 4

 



--------------------------------------------------------------------------------



 



     “Disposition” or “Dispose” means any disposition (including pursuant to a
Sale and Leaseback Transaction) of any or all of the Property of any
Consolidated Party whether by sale, lease, licensing, transfer or otherwise;
provided, however, that the term “Disposition” shall be deemed to exclude any
Equity Issuance.
“Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary of a Consolidated Party that is
organized under the laws of any political subdivision of the United States.
     “Eligible Reinvestment” means any acquisition (whether or not constituting
a capital expenditure, but not constituting an Acquisition) of assets or any
business (or any substantial part thereof) used or useful in the same or a
similar line of business as Counterparty and its Subsidiaries were engaged in on
the Restatement Effective Date (or any reasonable extensions or expansions
thereof), provided that each case 100% of such assets or business constitute
Collateral hereunder.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
other legally-binding governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
     “Environmental Notice” means a notice from any Governmental Authority or
other Person of any possible noncompliance with, investigation of a possible
violation of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or Hazardous Materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
     “Environmental Release” means a release as defined in CERCLA or under any
other Environmental Law.
     “Equipment” has the meaning specified in the UCC, including all machinery,
apparatus, equipment, fittings, furniture, fixtures, motor vehicles and other
tangible personal Property (other than Inventory), and all parts, accessories
and special tools therefor, and accessions thereto.
“ERISA” means the Employee Retirement Income Security Act of 1974.
     “Equity Issuance” means any issuance by any Consolidated Party to any
Person of (a) shares of its Capital Stock, (b) any shares of its Capital Stock
pursuant to the exercise of options or warrants, (c) any shares of its Capital
Stock pursuant to the conversion of any debt securities to equity or the
conversion of any class equity securities to any other class of equity
securities or (d) any options or warrants relating to its Capital Stock. The
term “Equity Issuance” shall not be deemed to include any Disposition.
     “Excluded Disposition” means, with respect to any Consolidated Party, any
Disposition consisting of (a) the sale, lease, license, transfer or other
disposition of Property in the Ordinary
Exhibit A - 5

 



--------------------------------------------------------------------------------



 



Course of Business of such Consolidated Party, (b) the sale, lease, license,
transfer or other disposition of obsolete or worn out Equipment, (c) any sale,
lease, license, transfer or other disposition of Property by such Consolidated
Party to any Transaction Party, provided that Counterparty and Guarantor shall
cause to be executed and delivered such documents, instruments and certificates
as Aron may request so as to cause Counterparty and Guarantors to be in
compliance with the terms of Paragraph 3.4 after giving effect to such
transaction, (d) the sale, lease, license, transfer or other disposition of
Property by such Consolidated Party to any Consolidated Party that is not a
Transaction Party and (e) any Involuntary Disposition by such Consolidated
Party; provided, however, that the term “Excluded Disposition” shall not include
any Disposition to the extent that any portion of the proceeds of such
Disposition would be required by the ABL Credit Agreement to be applied to the
prepayment of any ABL Obligations unless such proceeds are used to make Eligible
Reinvestments.
     “Excluded Property” means, with respect to any Transaction Party, including
any Person that becomes a Transaction Party after the Restatement Effective
Date, (a) any leased real Property which (i) has an actual, annual rent less
than U.S.$5,000,000 or (ii) is located outside of the United States, (b) any
owned real or personal Property which is located outside of the United States
and which has a net book value of less than $1,000,000, provided that the
aggregate net book value of all real or personal Property of all of the
Transaction Parties excluded pursuant to this clause (b) shall not exceed
$2,000,000, (c) any other owned real Property located in the United States which
has a net book value of less than $250,000, provided that the aggregate net book
value of all real Property of all of the Transaction Parties excluded pursuant
to this clause (c) shall not exceed $500,000, (d) the leased Real Property
located in Indianapolis, Indiana and The Woodlands, Texas and described on
Schedule A(i) hereto, and any other leased real Property that is a lease of
office space being used for administrative or similar corporate support services
and that is not part of any Refinery Property, (e) any leased personal Property,
(f) any owned personal Property (including, without limitation, motor vehicles)
in respect of which perfection of a Lien is not either governed by the Uniform
Commercial Code or effected by appropriate evidence of the Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (g) any Pledged Purchase Property and (h) any catalyst
elements and precious metals necessary for the operation of the refinery assets
of the Consolidated Parties in the Ordinary Course of Business.
     “Existing Partners” means The Heritage Group, the Fehsenfeld and Grube
Families and their respective Affiliates.
“FLSA” means the Fair Labor Standards Act of 1938, as amended.
     “Foreign Subsidiary” means any Subsidiary of a Consolidated Party that is
not a Domestic Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
Exhibit A - 6

 



--------------------------------------------------------------------------------



 



“General Partner” means Calumet LP GP, LLC, a Delaware limited liability
company.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantors” means a collective reference to the MLP Parent, the General
Partner, the Limited Partner, Calumet Shreveport, LLC, an Indiana limited
liability company, Calumet Shreveport Lubricants & Waxes, LLC, an Indiana
limited liability company, Calumet Shreveport Fuels, LLC, an Indiana limited
liability company, Calumet Sales Company Incorporated, a Delaware corporation,
Calumet Penreco, LLC, a Delaware limited liability company, and each other
Person that subsequently becomes, or is required to become, a Guarantor by
executing a Subsidiary Guaranty as contemplated by Paragraph 3.5, and
“Guarantor” means any one of them. For the purpose of clarification, it is
understood and agreed that the MLP General Partner is not, and shall not be
required to become, a Guarantor.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
Exhibit A - 7

 



--------------------------------------------------------------------------------



 



     “Immaterial Subsidiary” means any Subsidiary of the MLP Parent which
(a) for the most recent fiscal year of the Consolidated Parties had less than
$5,000 of revenues and (b) as of the end of such fiscal year was the owner of
less than $5,000 of assets, all as shown on the consolidated financial
statements of Counterparty for such fiscal year. A list of all Immaterial
Subsidiaries as of the Restatement Effective Date is set forth on Schedule A(ii)
hereto.
     “Indebtedness” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the Ordinary
Course of Business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the Ordinary Course of Business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) the Attributable
Indebtedness of such Person with respect to Capital Leases and Synthetic Lease
Obligations, (g) all net obligations of such Person under Swap Contracts,
(h) all direct and contingent reimbursement obligations in respect of letters of
credit (other than trade letters of credit) and bankers’ acceptances, including,
without duplication, all unreimbursed drafts drawn thereunder (less the amount
of any cash collateral securing any such letters of credit or and bankers’
acceptances), (i) the principal component or liquidation preference of all
Capital Stock issued by a Consolidated Party and which by the terms thereof
could at any time prior to the date all Obligations have been satisfied be (at
the request of the holders thereof or otherwise) subject to mandatory sinking
fund payments, mandatory redemption or other acceleration, (j) the outstanding
principal amount of all obligations of such Persons under Securitization
Transactions, (k) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (l) all Guarantees of such Person with
respect to Indebtedness of another Person and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Indebtedness is recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. To the
extent that the rights and remedies of the obligee of any Indebtedness are
limited to certain property and are otherwise non-recourse to such Person, the
amount of such Indebtedness shall be limited to the value of the Person’s
interest in such property (valued at the higher of book value or market value as
of such date of determination).
     “Intellectual Property” means all intellectual and similar Property of a
Person, including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, registrations
and franchises; all books and records describing or used in connection with the
foregoing; and all licenses or other rights to use any of the foregoing.
Exhibit A - 8

 



--------------------------------------------------------------------------------



 



     “Intellectual Property Claim” means any claim or assertion (whether in
writing, by suit or otherwise) that a Consolidated Party’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
     “Inventory” has the meaning specified in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Transaction Party’s business (but excluding Equipment).
     “Involuntary Disposition” means any loss of, damage to or destruction of,
or any condemnation or other taking for public use of, any Collateral,
including, without limitation, any such event or occurrence that results in the
receipt by any of the Consolidated Parties of insurance proceeds or other
compensation that would be required by the ABL Credit Agreement to be applied
either to make Eligible Reinvestments or to the prepayment of any ABL
Obligations.
     “Involuntary Disposition Non-Reinvestment Event” means, with respect to any
Involuntary Disposition, the failure of the Transaction Parties to apply (or
cause to be applied) an amount equal to the Net Cash Proceeds of such
Involuntary Disposition, if any, to make Eligible Reinvestments (including but
not limited to the repair or replacement of the Property affected by such
Involuntary Disposition) during the Application Period for such Involuntary
Disposition, subject to the terms and conditions of Paragraph 3.8(c).
     “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided
that, in no event shall any Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, Licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
     “License” means any license or agreement under which a Consolidated Party
is authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Partner” means Calumet Operating, LLC, a Delaware limited liability
company.
Exhibit A - 9

 



--------------------------------------------------------------------------------



 



     “Material Contract” means any agreement or arrangement to which a
Consolidated Party is party (other than the Loan Documents) (a) that is deemed
to be a material contract under any securities Law applicable to such
Consolidated Party, including the Securities Act of 1933, as amended, (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect, or (c) that relates to
Indebtedness of such Consolidated Party in an aggregate amount of $25,000,000 or
more.
     “Material Operating Unit” means a unit of equipment that is integral to the
processing or refining of either crude oil or other feedstocks into other types
of products, and without which such processing or refining would not be
possible.
“MLP General Partner” means Calumet GP, LLC a Delaware limited liability
company.
     “MLP Parent” means Calumet Specialty Products Partners, L.P., a Delaware
limited partnership.
     “Mortgage Instrument” means fully executed and notarized mortgages, deeds
of trust or deeds to secure debt as the same may be amended, modified, restated
or supplemented from time to time. encumbering the fee interest and/or leasehold
interest of any Transaction Party in each of the Mortgaged Properties.
     “Mortgaged Property” means Refinery Properties, the Terminal Property and
each of the other Real Properties designated on Schedule A(iii) hereto as a
Mortgaged Property, and “Mortgaged Properties” means all of the foregoing.
     “Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Consolidated Party in respect of any Disposition of Collateral
or Involuntary Disposition of Collateral, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) Taxes paid or payable as a
result thereof and (c) in the case of any Disposition, the amount necessary to
retire any Indebtedness secured by a Permitted Lien (ranking senior to any Lien
of Aron) on the related Property; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by any such
Consolidated Party in any Disposition of Collateral or Involuntary Disposition
of Collateral.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Transaction Party rising under any Transaction
Document, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, expenses, costs and fees that accrue
after the commencement by or against any Transaction Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
     “Operating Lease” means, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any Property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.
Exhibit A - 10

 



--------------------------------------------------------------------------------



 



     “Ordinary Course of Business” means, with respect to any Person, the
ordinary course of business of such Person, consistent with past practices and
undertaken in good faith (and not for the purpose of evading any provision of a
Transaction Document).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“OSHA” means the Occupational Safety and Health Act of 1970, as amended.
     “Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Paragraph 3.7.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pledged Purchased Property” means Property that is subject to a Lien
securing only purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Lease Obligations) incurred after the Restatement
Effective Date by any Consolidated Party to finance fixed assets provided that
(i) the aggregate amount of all such Indebtedness for all such Persons taken
together does not exceed an aggregate principal amount of $25,000,000 at any one
time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price or value of the asset(s) financed; and (iii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing
“PP&E Proceeds Account” is defined in the Security Agreement.
     “PP&E Proceeds Account Control Agreement” means an agreement dated as of
the Closing Date by and among Counterparty, Bank of America or an affiliate
thereof, as depository institution or securities intermediary, as applicable,
and the Administrative Agent or the Control Agent, in form and substance
acceptable to the Administrative Agent and the Counterparty, and which provides
the Administrative Agent or Control Agent, as applicable, with “control” as such
term is used in the UCC, while also providing to Counterparty the ability to
select investment options for the balance therein that provide customary rates
of return for cash equivalents.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Real Properties” means, at any time, a collective reference to each of the
facilities and real Properties owned, leased or operated by the Consolidated
Parties at such time.
Exhibit A - 11

 



--------------------------------------------------------------------------------



 



     “Refinery Properties” means a collective reference to each of the refinery
facilities owned and operated by the Consolidated Parties and located in
Princeton, Louisiana, Cotton Valley, Louisiana and Shreveport, Louisiana,
respectively and each of the specialty hydrocarbon processing facilities located
in Karns City, Pennsylvania and Dickinson, Texas and “Refinery Property” means
any such facility.
     “Responsible Officer” means, with respect to any Person, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
     “Royalties” means all royalties, fees, expense reimbursement and other
amounts payable by a Consolidated Party under a License.
     “Sale and Leaseback Transaction” means any arrangement (other than a sale,
lease or sale and leaseback with respect to any catalyst elements or precious
metals) pursuant to which any Consolidated Party, directly or indirectly,
becomes liable as lessee, guarantor or other surety with respect to any lease,
whether an Operating Lease or a Capital Lease, of any Property (a) which such
Consolidated Party has sold or transferred (or is to sell or transfer) to a
Person which is not a Consolidated Party or (b) which such Consolidated Party
intends to use for substantially the same purpose as any other Property which
has been sold or transferred (or is to be sold or transferred) by such
Consolidated Party to another Person which is not a Consolidated Party in
connection with such lease.
     “Secured Hedge Agreement” means this Agreement and any Swap Contract
entered into by a Transaction Party for the purpose of managing its risk with
respect to the market price of the commodity traded thereunder (regardless of
whether such Swap Contract is effected by means of a futures contract, an
over-the-counter hedging agreement or otherwise) that is (a) in effect on the
date hereof with a Secured Hedge Counterparty or (b) is entered into after the
date hereof with a counterparty that becomes a Secured Hedge Counterparty at the
time such Swap Contract is entered into.
     “Secured Hedge Obligation” means any obligation that is secured by any Lien
granted pursuant to any Collateral Document.
     “Secured Hedge Counterparties” means Aron and each other Approved
Counterparty that is an initial party to or properly joins the Collateral Trust
Agreement pursuant to the terms thereof.
     “Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which
Counterparty or any Subsidiary of Counterparty may sell, convey or otherwise
transfer, or grant a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
third party financial institution or a special purpose subsidiary or Affiliate
of
Exhibit A - 12

 



--------------------------------------------------------------------------------



 



Counterparty, and such transaction involving a special purpose subsidiary or
Affiliate is related to a second step sale to or other financing of such
property by a third party financial institution.
“Security Agreement is defined in the Collateral Trust Agreement.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Counterparty.
     “Subsidiary Guaranty” means the guaranty of all Obligations delivered to
Aron by each current Guarantor as of the Restatement Effective Date and each
future Guarantor in accordance with Paragraph 3.5, in each case, in form and
substance reasonably acceptable to Aron.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such
Exhibit A - 13

 



--------------------------------------------------------------------------------



 



Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
     “Terminal Property” means the terminal facility owned and operated by
Counterparty and located in Burhnam, Illinois.
     “Transaction Document” means each of the Agreement (including each
Confirmation entered into thereunder), each of the Collateral Documents, and
each of the other Credit Support Documents of Counterparty, and “Transaction
Documents” means all of the foregoing.
     “Transaction Parties” means, collectively, Counterparty and each Guarantor,
and “Transaction Party” means any one of them. For the purpose of clarification,
it is understood and agreed that the MLP General Partner is not, and shall not
be required to become, a Transaction Party.
“United States” and “U.S.” mean the United States of America.
     “Voting Stock” means, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Wholly Owned Subsidiary” means, with respect to any Person, any other
Person 100% of whose Capital Stock is at the time owned by such Person directly
or indirectly through other Persons 100% of whose Capital Stock is at the time
owned, directly or indirectly, by such Person.
“Working Capital Priority Collateral” means
     (a) all of the Capital Stock of each of the present and future Subsidiaries
of Counterparty;
     (b) all of the following present and future Property of Counterparty:
     (i) accounts (other than accounts or other payment obligations constituting
the proceeds of Collateral);
(ii) Inventory;
     (iii) chattel paper, instruments, documents and payment intangibles, in
each case to the extent relating to accounts (other than accounts or other
payment obligations constituting the proceeds of Collateral) or Inventory;
(iv) deposit accounts (other than the PP&E Proceeds Account);
(v) cash (other than cash in the PP&E Proceeds Account);
Exhibit A - 14

 



--------------------------------------------------------------------------------



 



     (vi) letter-of-credit rights in respect of Inventory or accounts (other
than accounts or other payment obligations constituting the proceeds of
Collateral);
     (vii) books and records and accounting systems relating to Accounts or
Inventory;
(viii) customer contracts;
(ix) tax refunds; and
(x) financial hedge agreements;
     (c) all proceeds (including, without limitation, insurance proceeds) and
products of the Property described in the foregoing clauses (a) and (b).
Exhibit A - 15

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.3
to
Lien Annex
INSURANCE POLICIES

                      Transaction   Type of       Policy         Party   Policy
  Policy Number   Period   Underwriter   Major Limits of Liability
Calumet GP,
LLC, et al
  Commercial
General
Liability   HDOG24942764   July 1, 2010
—
July 1, 2011   ACE American Insurance Co.   General Aggregate Limit (other than
products and completed operations aggregate) - $4,000,000


 
                  products and completed operations - $4,000,000


 
                  personal Injury & advertising Limit - $2,000,000


 
                  Each occurrence limit - $2,000,000


 
                  Damage to premises rented to you - $100,000


 
                  Medical Expense limit - $5,000


 
                   
Calumet GP,
LLC, et al
  Commercial Umbrella
Liability   XOO —G25907917   July 1, 2010
—
July 1, 2011   ACE Property & Casualty Insurance Co.   $15,000,000 each
occurrence
$15,000,000 aggregate
$25,000 retained limit
 
                   
Calumet GP,
LLC, et al
  Commercial Excess
Liability   15972444         .   July 1, 2010
—
July 1, 2011   Illinois National Insurance Co.   $25,000,000 each occurrence
$25,000,000 general aggregate
$25,000,000 products/completed operations Aggregate
$10,000 Self Insured Retention
$250,000 crisis response sublimit of insurance

Schedule 2.3 - 1

 



--------------------------------------------------------------------------------



 



                      Transaction   Type of       Policy         Party   Policy
  Policy Number   Period   Underwriter   Major Limits of Liability
Calumet GP, LLC, et al (includes all affiliated, associated, and subsidiary
companies, corporations, partnerships and joint ventures)
  Property Insurance   JLWM40I5
JLWM4016
B0180E110600   April 1,
2011 –
April 1,
2012   Domestic, Lloyd’s & European Insurers Admitted & Non-Admitted  
$450,000,000 combined limit of liability for property damage & Business
Interruption & expense arising from any one occurrence

Schedule 2.3 - 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.4
to
Lien Annex
TAX SHARING AGREEMENTS
None.
Schedule 2.4

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.7
to
Lien Annex
EXISTING LIENS

          Transaction Party   Jurisdiction   Lien
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 200800005913422 — equipment financing
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 200800009734134 — equipment financing
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 200300005861520— equipment financing
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2204524; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2242070; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2253607; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2266531; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2283288; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2283289; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2290601; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2298165; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2299456; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2304450; continuation filed — Railcars
 
       
Calumet Lubricants Co., Limited Partnership
  Indiana Sec. of State   File No. 2312721; continuation filed — Railcars

Schedule 3.7 - 1

 



--------------------------------------------------------------------------------



 



          Transaction Party   Jurisdiction   Lien
Calumet Lubricants Co.,Limited Partnership
  Indiana Sec. of State   File No. 2319096 — Railcars
 
       
Calumet Lubricants Co.,Limited Partnership
  Indiana Sec. of State   File No. 2328363 — Railcars
 
       
Calumet Lubricants Co.,Limited Partnership
  Indiana Sec. of State   File No. 200500011032024; amendment and continuation
filed - Revolving Credit Facility
 
       
Calumet Specialty Products Partners, L.P.
  Delaware Sec. of State   File No. 60391326; amendment and continuation filed –
Revolving Credit Facility
 
       
Calumet LP GP, LLC
  Delaware Sec. of State   File No. 60391300; amendment and continuation filed –
Revolving Credit Facility
 
       
Calumet Operating, LLC
  Delaware Sec. of State   File No. 60391318; amendment and continuation filed –
Revolving Credit Facility
 
       
Calumet Shreveport, LLC
  Indiana Sec. of State   File No. 200500011032579; amendment and continuation
filed Revolving Credit Facility
 
       
Calumet Shreveport Lubricants & Waxes, LLC
  Indiana Sec. of State   File No. 200500011032791; amendment and continuation
filed - Revolving Credit Facility
 
       
Calumet Shreveport Fuels, LLC
  Indiana Sec. of State   File No. 200500011033378; amendment and continuation
filed - Revolving Credit Facility
 
       
Calumet Sales Company Incorporated
  Delaware Sec. of State   File No. 60391292; amendment and continuation filed –
Revolving Credit Facility
 
       
Calumet Penreco, LLC
  Delaware Sec. of State   File No. 20080037646; amendment filed — Revolving
Credit Facility

Schedule 3.7 — 2

 



--------------------------------------------------------------------------------



 



SCHEDULE A(i)
to
Lien Annex
CERTAIN EXCLUDED PROPERTY

      Location   Type
2780 Waterfront Parkway E. Drive
Suite 200
Indianapolis, Indiana 46214
  Leased
 
   
Penreco Corporate Offices
8701 New Trails Drive, Suite 175
The Woodlands, TX 77381
  Leased

Schedule A(i)

 



--------------------------------------------------------------------------------



 



SCHEDULE A(ii)
to
Lien Annex
IMMATERIAL SUBSIDIARIES
Calumet Finance Corp., a Delaware Corporation
Schedule A(ii)

 



--------------------------------------------------------------------------------



 



SCHEDULE A(iii)
to
Lien Annex
MORTGAGED PROPERTIES

      Location   Type
Brown Station, including pipeline connected to Shreveport Refinery
Chandler Road
Shreveport, LA 71108
  Leased
 
   
Burnham Terminal
14000 Mackinaw Ave.
Burnham, IL 60633
  Owned
 
   
Burnham Terminal
13921 Mackinaw Ave.
Burnham, IL 60633
  Owned
 
   
Princeton Refinery
10234 Hwy 157
Princeton, LA 71067
  Owned
 
   
Cotton Valley Refinery
1756 Old Hwy 7
Cotton Valley, LA 71018
  Owned
 
   
Shreveport Refinery
3333 Midway Avenue
Shreveport, LA 71109
  Owned
 
   
Shoreline Property, including pipeline connecting to Princeton Refinery
Hwy l
Caddo Parish, LA
  Leased
 
   
Cottage Grove Property
Bossier Parish, LA
  Leased
 
   
Fitch Station, including pipeline connected to the Cotton Valley Refinery
Calumet Tank Farm
247 Thomasville Road
Sarepta , LA 71071
  Owned
 
   
Lots near the Shreveport Refinery
3125 & 3127 Parkhurst
Shreveport, LA 71109
  Owned
 
   
Dickinson Facility
4401 Park Avenue
Dickinson, TX 77539
  Owned
 
   
Karns City Facility
138 Petrolia Street
Karns City, PA 16041
  Owned

Schedule A(iii)

 



--------------------------------------------------------------------------------



 



Execution Copy
AMENDMENT NO. 1
Effective as of April 21, 2011
TO
LIEN ANNEX
(the “Lien Annex”)
to the Amended and Restated Schedule
dated as of April 21, 2011
to the ISDA MASTER AGREEMENT
dated as of March 17, 2006 (the “Agreement”)
between
J. ARON & COMPANY,
a general partnership organized under the laws of the State of New York
(“Aron”)
And
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
a limited partnership organized under the laws of the State of Indiana
(“Counterparty”)
          This Amendment No. 1 (this “Amendment”) to the Lien Annex supplements,
forms part of and is subject to, the above-referenced Agreement, is part of its
Schedule and is a Credit Support Document under the Agreement with respect to
Counterparty.
          In consideration of the premises and the mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree,
in order to correctly set forth their intent as of April 21, 2011, as follows:
Section 1.1 The defined term “Working Capital Priority Collateral” in Exhibit A
to the Lien Annex shall be amended and restated in its entirety to read as
follows:
          “Working Capital Priority Collateral” means:

  (a)   all of the Capital Stock of each of the present and future Subsidiaries
of MLP Parent;     (b)   all of the following present and future Property of
(I) MLP Parent or (II) any present or future Subsidiary of MLP Parent (including
all Transaction Parties):

- 1 -



--------------------------------------------------------------------------------



 



          (i) accounts (other than accounts or other payment obligations
constituting the proceeds of Collateral);
          (ii) Inventory;
          (iii) chattel paper, instruments, documents and payment intangibles,
in each case to the extent relating to accounts (other than accounts or other
payment obligations constituting the proceeds of Collateral) or Inventory;
          (iv) deposit accounts (other than the PP&E Proceeds Account);
          (v) cash (other than cash in the PP&E Proceeds Account);
          (vi) letter-of-credit rights in respect of Inventory or accounts
(other than accounts or other payment obligations constituting the proceeds of
Collateral);
          (vii) books and records and accounting systems relating to Accounts or
Inventory;
          (viii) customer contracts;
          (ix) tax refunds; and
          (x) financial hedge agreements;
          (b) all proceeds (including, without limitation, insurance proceeds)
and products of the Property described in the foregoing clauses (a) and (b).
Section 1.2 Effect on Agreement and Related Documents.
          (a) Except as amended herein, the Agreement, Lien Annex, Schedules and
Credit Support Documents shall remain in full force and effect as originally
executed, and nothing herein shall act as a waiver of any of Aron’s rights under
such documents, as amended.
          (c) Upon and after the execution of this Amendment by each of the
parties hereto, each reference in the Lien Annex to “this Lien Annex”,
“hereunder”, “hereof” or words of like import referring to the Lien Annex, and
each reference in the Agreement, Schedules and Credit Support Documents to “the
Lien Annex”, “thereunder”, “thereof” or words of like import referring to the
Lien Annex, shall mean and be a reference to the Lien Annex as modified hereby.
[remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment on the respective
dates specified below effective on the date specified on the first page of this
document.

                  J. ARON & COMPANY   CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP  
 
      By:   CALUMET LP GP, LLC, Its General Partner    
 
      By:   Calumet Operating, LLC, its sole member  
 
      By:   Calumet Specialty Products Partner LP., its sole member  
 
      By:   Calumet GP, LLC, its general partner    

                  /s/ Colleen Foster   /s/ R. Patrick Murray, II              
Name: 
  Colleen Foster   Name: R. Patrick Murray, II    
Title:
  Managing Director   Title: Vice President and Chief Financial Officer    
Date:
  06/23/2011   Date: 06/23/2011    

[Signature Page to Amendment No. 1 to Lien Annex]





--------------------------------------------------------------------------------



 



Execution Version
PARAGRAPH 13 TO THE CREDIT SUPPORT ANNEX
to the Schedule to the
Master Agreement
dated as of March 17,2006
Amended and Restated as of April 21, 2011
between
J.ARON & COMPANY (“Aron”)
and
CALUMET LUBRICANTS CO. LIMITED PARTNERSHIP
(“Counterparty”).
Paragraph 13. Elections and Variables
(a) Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes the following additional obligations:
     With respect to Aron.: Not applicable.
     With respect to Counterparty: Not applicable.
(b) Credit Support Obligations.
     (i) Delivery Amount, Return Amount and Credit Support Amount.
(A) “Delivery Amount” has the meaning specified in Paragraph 3(a).
(B) “Return Amount”. (1) Prior to the date that the Lien Annex to the Schedule
to the Agreement is terminated in accordance with the provisions of
Paragraph 5.1 thereof, “Return Amount” (x) means zero as long as the Credit
Support Amount is greater than U.S.$145,000,000.00 and less than or equal to
U.S.$150,000,000.00 (y) has the meaning specified in Paragraph 3(b) as long as
the Credit Support Amount is equal to or less than U.S.$145,000,000.00 or
greater than U.S.$150,000,000.00, and (2) from and after the date that the Lien
Annex to the Schedule to the Agreement is terminated in accordance with the
provisions of Paragraph 5.1 thereof, “Return Amount” has the meaning specified
in Paragraph 3(b).
(C) “Credit Support Amount” has the meaning specified in Paragraph 3.
     (ii) Eligible Collateral. The following items will qualify as “Eligible
Collateral” for the party specified:

1



--------------------------------------------------------------------------------



 



                 
 
  Counterparty   Valuation Percentage  
 
            (A) 
Cash
             
 
  [X]     100 % (B)
Letters of credit from an Eligible Financial Institution in the form set forth
in Attachment A hereto or such other form acceptable to Aron
  [X]     100 %

     (iii) Other Eligible Support. The following items will qualify as “Other
Eligible Support” for the party specified: None.
     (iv) Thresholds.

  (A)   “Independent Amount” means with respect to Counterparty:
U.S.$25,000,000.00.         “Independent Amount” means with respect to Aron:
None.     (B)   “Threshold” means with respect to Counterparty: Prior to the
date that the Lien Annex to the Schedule to the Agreement is terminated in
accordance with the provisions of Paragraph 5.1 thereof, U.S.$150,000,000.00,
and from and after such date, U.S.$25,000,000.00.         “Threshold” means with
respect to Aron: not applicable; it being understood that Aron shall only be a
Secured Party hereunder and not a Pledgor and shall be under no obligation to
Transfer collateral hereunder.     (C)   “Minimum Transfer Amount” means with
respect to Counterparty and Aron: U.S.$250,000, provided, however, that if an
Event of Default has occurred and is continuing with respect to a party, the
Minimum Transfer Amount with respect to such party shall be zero.     (D)  
Rounding. The Delivery Amount and the Return Amount will be rounded up and down
to the nearest integral multiple of U.S.$10,000, respectively.

(c) Valuation and Timing.

  (i)   “Value” with respect to Eligible Credit Support shall be the “Value”
thereof determined in accordance with the definition of such term in Part 7 of
the Schedule to the Agreement.     (ii)   “Valuation Agent” means, for the
purposes of Paragraphs 3 and 5, the party making the demand under Paragraph 3,
and for the purposes of Paragraph 6(d), the Secured Party receiving or deemed to
receive the Distributions or the Interest Amount, as applicable; provided,
however, that, in all cases, if an Event of Default has occurred and is
continuing with respect to the party designated as the

2



--------------------------------------------------------------------------------



 



      Valuation Agent, then in such case, and for so long as the Event of
Default continues, the Non-Defaulting Party (either Aron or Counterparty) will
be the Valuation Agent.     (iii)   “Valuation Date” means each New York
Business Day (as defined below) which, if treated as a Valuation Date, would
result in a Delivery Amount or a Return Amount. A notice of the Valuation
Agent’s calculations may be combined with a demand for a Delivery Amount or a
Return Amount.     (iv)   “Valuation Time” means the close of business in New
York City on the Valuation Date; provided that the calculations of Value and
Exposure will be made as of approximately the same time on the same date.    
(v)   “Notification Time” means 12:00 noon, New York time, on a New York
Business Day. Notwithstanding Paragraph 4(b), if on any New York Business Day a
demand for Transfer of Eligible Credit Support or Posted Credit Support is made
by the Notification Time, then the relevant Transfer will be made by the close
of business on that New York Business Day and if any such demand is made after
the Notification Time, the relevant Transfer will be made by the close of
business on the next New York Business Day.     (vi)   “New York Business Day”
means a Local Business Day in New York City.

(d) Conditions Precedent and Secured Party’s Rights and Remedies. For the
purposes of Paragraphs 8(a)(2) and 8(b), each Termination Event for which all
Transactions are Affected Transactions will constitute a Specified Condition.
For all other purposes of this Annex, the following Termination Event(s) will be
a “Specified Condition” for the party specified (that party being the Affected
Party if the Termination Event occurs with respect to that party):

              Aron   Counterparty
Illegality
       
Tax Event
  [ X ]   [ X ]
Tax Event Upon Merger
  [  ]   [  ]
Credit Event Upon Merger
  [ X ]   [ X ]
Additional Termination Event(s):
  [ X ]   [ X ]

(e) Substitution.

  (i)   “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).    
(ii)   Consent. If specified here as applicable, then the Pledgor must obtain
the Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable.

(f) Dispute Resolution.

  (i)   “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which notice of the dispute is given under
Paragraph 5.

3



--------------------------------------------------------------------------------



 



  (ii)   For purposes of Paragraphs 5(i)(c) and 5(ii), disputes over Value will
be resolved by the Valuation Agent seeking three mid-market quotes as of the
relevant Valuation Date or date of Transfer from parties that regularly act as
dealers in the securities or other property in question. The Value will be the
arithmetic mean of the quotes received by the Valuation Agent.     (iii)   The
provisions of Paragraph 5 will apply; provided, however, that, pending the
resolution of the dispute, Transfer of the undisputed Value of Eligible Credit
Support or Posted Credit Support involved in the relevant demand will be due as
provided in paragraph 5 if the demand is given by the Notification Time but will
be due on the Second Local Business Day after the demand if the demand is given
after the Notification Time. The parties agree that the mechanisms herein
providing for resolution of disputes shall not be used if the amount in dispute
does not exceed U.S.$500,000.

(g) Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians. Aron and its
Custodian will be entitled to hold Posted Collateral pursuant to Paragraph 6(b);
provided that the following conditions applicable to it are satisfied:

(A) Aron is not a Defaulting Party and there is no Specified Condition that has
occurred or is continuing with respect to Aron.
(B) Posted Collateral may be held only in the United States.
Initially, the Custodian for Aron is Goldman Sachs & Co.

  (ii)   Use of Posted Collateral. The provisions of Paragraph 6(c) will apply
to each party.

(h) Distributions and Interest Amount.

  (i)   Interest Rate. The “Interest Rate” will be the Federal Funds (Effective)
rate minus 25 basis points as displayed on Telerate page 120. Notwithstanding
anything herein to the contrary, each calendar month shall be an “Interest
Period.”

  (i)   Transfer of Interest Amount. The Transfer of the Interest Amount will be
made on the third New York Business Day following the end of each Interest
Period and on termination pursuant to Section 6 of this Agreement.

  (ii)   Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii)
will apply.

(i) Additional Representations. None.
(j) Other Eligible Support and Other Posted Support. Not applicable.
(k) Demands and Notices.

4



--------------------------------------------------------------------------------



 



All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, unless otherwise specified here:

         
Aron:
  as specified in Part 4 of the Schedule to the Agreement.  
 
     
Counterparty:
  as specified in Part 4 of the Schedule to the Agreement.

  (l)    Addresses for Transfers.  

         
Aron:
  as notified in writing from time to time.  
 
     
Counterparty:
  as notified in writing from time to time.

  (m)   Other Provisions.

  (i)   In Paragraph 4(d)(ii), the phrase “(or less than, but as close as
practicable to)” shall be inserted in the second-to-last line after the words
“equal to.”     (ii)   Paragraph 7 is amended as follows: In clause (iii), the
words “under this Annex” are inserted on line 1 after the words “or obligation”
and the reference to “30 days” shall be “15 days.”     (iii)   Paragraph 8(a) is
amended as follows: In the second line, the words “Early Termination Period has
commenced or an” are inserted before the term “Early Termination Date,” and on
the fourth-from-last line. the words “or commodities” are inserted after the
phrase “in the form of securities.”     (iv)   Paragraph 1(b) is deleted and
replaced by the following:

     “(b) Secured Party and Pledgor. All references in this Annex to the
‘Secured Party’ will be to Aron and all corresponding references to the
‘Pledgor’ will be to Counterparty; provided, however, that if Other Posted
Support is held by a party to this Annex, all references herein to that party as
the Secured Party with respect to that Other Posted Support will be to that
party as the beneficiary thereof and will not subject that support or that party
as beneficiary thereof to provisions of law generally relating to security
interest and secured parties.”

  (v)   Modifications to Paragraph 12. The following definitions of “Pledgor”
and “Secured Party” are substituted for the definitions of those terms contained
in Paragraph 12 of this Annex:

     “Pledgor” means Counterparty, when that party (i) receives a demand for or
is required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).
     “Secured Party” means Aron, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Collateral.

5



--------------------------------------------------------------------------------



 



  (vi)   Counterparty, Aron and Goldman, Sachs & Co. (“GS&Co.”) hereby agree
that Posted Credit Support may be held by GS&Co. as agent and securities
intermediary on behalf of Aron. Counterparty acknowledges and GS&Co. agrees that
GS&Co. will take only such actions with respect to such Posted Credit Support as
Aron shall direct (including, but not limited to, instructions from Aron
directing transfer of Posted Credit Support in circumstances prescribed by the
provisions of this Annex), and in no event shall any consent of Counterparty be
required for the taking of any such action by GS&Co.

[remainder of page left intentionally blank]

6



--------------------------------------------------------------------------------



 



     
J. ARON & COMPANY
  CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
  By: CALUMET LP GP, LLC, Its general partner
 
  By: Calumet Operating, LLC, its sole member
 
  By: Calumet Specialty Products Partner LP., its sole member
 
  By: Calumet GP, LLC, its general partner
 
   
/s/ Greg Agran
   
 
   
Name: Greg Agran
  Name:
Title: Managing Director
  Title:
Date:
  Date:

[Signature Page to Paragraph 13 of the CSA]

 



--------------------------------------------------------------------------------



 



     
J. ARON & COMPANY
  CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
  By: Calumet LP GP, LLC, its general partner
 
  By: Calumet Operating, LLC, its sole member
 
  By: Calumet Specialty Products Partner, LP., its sole member
 
  By: Calumet GP, LLC, its general partner
 
   
 
  /s/ R. Patrick Murray, II
 
   
Name:
  Name: R. Patrick Murray, II
Title:
  Title: VP & CFO
Date:
  Date:

[Signature Page to Paragraph 13 of the CSA]

 



--------------------------------------------------------------------------------



 



Attachment A
Form of Letter of Credit
IRREVOCABLE STANDBY LETTER OF CREDIT
[Insert Issuing Bank Letterhead]
[DATE]
          IRREVOCABLE STANDBY LETTER OF CREDIT NO. [____]
          [Insert Name of Party B]
          [Insert Party B Address]
          Ladies and Gentlemen:
          At the request, on the instructions and for the account of Calumet
Lubricants Co., Limited Partnership, a limited liability company organized under
the laws of the State of Indiana (the “Company”), we hereby establish this
Irrevocable Standby Letter of Credit No. _________________, (this “Letter of
Credit”) for a sum not exceeding _________________ (the “Stated Amount”) in your
favor, effective immediately and expiring at (i) 4:00 p.m., New York City time
on _________ [insert month and year], or (ii) any automatic extension period
provided for in the next paragraph (the dates referred to in the foregoing
clauses (i) and (ii) being hereinafter referred to as the “Expiration Date”).
          This Letter of Credit shall be automatically extended without
amendment from the current expiry date for a period of one year and from each
successive future expiry date for additional one year periods unless we notify
you in writing, registered mail, return receipt requested, or overnight courier
service (to the above addressee or the transferee at the address set forth in
Annex B) at least 90 days prior to the then current expiry date, that we elect
not to extend this Letter of Credit; provided, however, that the Expiration Date
shall not be extended beyond _________________ (the “Final Expiry Date”). If any
expiry date for this Letter of Credit falls on a day which is not a Business
Day, this Letter of Credit shall expire on the next succeeding Business Day. The
term “Business Day” means any day other than a Saturday, Sunday or a legal
holiday in the State of New York or a day on which banks in New York, New York
are authorized or required to be closed. Upon your request, we agree to deliver
a notice confirming the automatic extended expiration date.
          Multiple and partial drawings are permitted hereunder; provided,
however, that the aggregate drawing amount does not exceed the Stated Amount,
and each such partial drawing shall reduce the then available balance of this
Letter of Credit.
          Subject to the foregoing and the further provisions of this Letter of
Credit, a demand for payment may be made by you by presentation to us at
[_________________], of your drawing certificate in the form of Annex A attached
hereto. Such certificate, which forms an integral part of this Letter of

Form of Letter of Credit - 1



--------------------------------------------------------------------------------



 



Credit. shall have all blanks appropriately filled in and shall be signed by one
of your officers (each an “Authorized Officer”), and delivered along with this
Letter of Credit to us.
          Demand for payment may be made by you under this Letter of Credit
prior to the Expiration Date hereof at our address set forth above on any
Business Day. If demand for payment is made by you hereunder on a Business Day
on or prior to 1:00 p.m., New York time, and your drawing certificate conforms
to the terms and conditions hereof, payment shall be made to you on the next
immediately succeeding Business Day. If demand for payment is made by you
hereunder on a Business Day after 1:00 p.m., New York time, and your drawing
certificate conforms to the terms and conditions hereof, payment shall be made
to you on the second immediately succeeding Business Day.
          Demands for payment hereunder honored by us shall not, in the
aggregate, exceed the Stated Amount in effect at the time, and each such drawing
shall reduce pro tanto the Stated Amount of this Letter of Credit.
          Upon the earliest of (i) the honoring by us of the final drawing of
all amounts available hereunder, and (ii) the Expiration Date hereof, this
Letter of Credit shall automatically terminate.
          This Letter of Credit sets forth in full the terms of our undertaking.
and this undertaking shall not in any way be modified, amended, amplified or
limited by reference to any document, instrument or agreement referred to herein
or in which this Letter of Credit is referred to or to which this Letter of
Credit relates, and any such reference shall not be deemed to incorporate herein
by reference any document, instrument or agreement.
          This Letter of Credit is transferable in whole, but not in part, in
connection with an assignment of your entire right, title and interest in and
to, and all of your obligations under, the ISDA Master Agreement, dated as of
March 17, 2006, by and between J. Aron & Company and the Company, all schedules
and annexes thereto and each confirmation and cover sheet issued thereunder (the
“Agreement”) upon delivery to us of this Letter of Credit accompanied by a
properly completed Notice of Transfer in the form of Annex B attached hereto.
This Letter of Credit will not be transferred to any entity or person who is
subject to sanctions issued by the U.S. Department of Commerce or to whom such
transfer is prohibited by the Foreign Assets Control Regulations or any other
United States regulations or laws. Upon such presentation and payment of our
transfer charges in the amount of $500.00, we shall forthwith endorse such
transfer on the reverse hereof to the transferee designated in such Notice. Upon
any transfer of this Letter of Credit, all references herein, and in any annex
hereto, to “you” and to the “Beneficiary” shall refer to the transferee
designated in the notice delivered to us in the form of Annex B.
          We shall not be responsible for the content or verification of any
statement presented pursuant to this Letter of Credit nor the authorization of
any signer of any such statement.
          Upon the payment to you or your account of the amount specified in the
drawing certificate, we shall be fully discharged on our obligation under this
Letter of Credit with respect

Form of Letter of Credit - 2



--------------------------------------------------------------------------------



 



to such drawing, and we shall not thereafter be obligated to make any further
payments under this Letter of Credit in respect of such drawing to you or to any
other person.
          All charges related to this Letter of Credit are for the Company’s
account.
          This Letter of Credit shall be governed by, and construed in
accordance with, the terms of the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 600
(the “Uniformed Customs”). If this credit expires during an interruption of
business as described in Article 17 of said Uniform Customs, the bank hereby
specifically agrees to effect payment if the credit is drawn against within
10 days after the resumption of our business. As to matters not governed by the
Uniform Customs, this Letter of Credit shall be governed by and construed in
accordance with Article 5 of the Uniform Commercial Code as in effect in the
State of New York.
          Communications with respect to this Letter of Credit shall be in
writing and be addressed to us at [          ], specifically referring to the
number of this Letter of Credit.

            Very truly yours,
      [
 
]    By:           Title:           

Form of Letter of Credit - 3



--------------------------------------------------------------------------------



 



         

Annex A
DRAWING CERTIFICATE
[Insert Name of Issuing Bank]
[Insert Address of Issuing Bank]
Ladies and Gentlemen:
     [___________________] (the “Beneficiary”) hereby certifies to
[_____________] (the “Bank”), with reference to the Bank’s Irrevocable Standby
Letter of Credit No. [_____] dated [___________________ ] (the “Letter of
Credit”) in favor of [_________] or the transferee of the Letter of Credit.)
that:
     1. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to such terms in the Letter of Credit.
     2. The Beneficiary is making a demand for payment under the Letter of
Credit for the sum of $[__________], which amount does not exceed either (i) the
current Stated Amount of the Letter of Credit, or (ii) the undrawn portion of
the Letter of Credit.
     3. An Event of Default, Specified Condition or Letter of Credit Default
(each as defined in the Agreement) has occurred and is continuing with respect
to the Company.
     4. A copy of this certificate has, concurrently with the delivery hereof to
the Bank, been sent by telecopy and by email to the chief financial officer and
to the chief executive officer of the Company, using the telecopy and email
information last provided to the Beneficiary by the Company.
     5. You are hereby directed to pay the amount so demanded to: [Insert wire
transfer instruction with respect to bank account of the beneficiary of the
Letter of Credit].
     IN WITNESS WHEREOF, the Beneficiary has executed and delivered this
Certificate as of the [_________] day of [month], [year].

            Very truly yours,
      [
 
]    By:           Title:           

Annex A

 



--------------------------------------------------------------------------------



 



Annex B
NOTICE OF TRANSFER
[Insert Name of Issuing Bank]
[Insert Address of Issuing Bank]
Attention: Letter of Credit Unit
Ladies and Gentlemen:
     [                                             ] (the “Transferor”) hereby
provides this
     Notice of Transfer to [                              ] (the “Bank”), with
reference to the Bank’s Irrevocable Standby Letter of Credit No. [             ]
dated [                       ] (the “Letter of
     Credit”) in favor of[ ] or the transferee of the Letter of Credit.) that:
     1 Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings given to such terms in the Letter of Credit.
     2. Transferor has transferred its entire right, title and interest in and
to the Letter of Credit which is attached hereto, to [            ] (the
“Transferee”), and you are hereby requested to endorse the Letter of Credit to
the Transferee as the new Beneficiary thereof. Transferor, by execution and
delivery of this Notice of Transfer, hereby certifies that the transfer of the
Letter of Credit has been made in connection and coincident with the assignment
to the Transferee by Transferor of Transferor’s entire right, title and interest
in and to, and all of its obligations under, the Agreement.
     3 By this transfer all our rights as the transferor, including all rights
to make drawings under the Letter of Credit, go to the Transferee. The
Transferee shall have sole rights as beneficiary, whether existing now or in the
future, including sole rights to agree to any amendments, including increases or
extensions or other changes. All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.
     We enclose the original Letter of Credit and any amendments. Please
indicate your acceptance of our request for the transfer by endorsing the Letter
of Credit and sending it to the Transferee with your customary notice of
transfer.
For your transfer fee of $500.00
* Enclosed is our check for $___________________________.
* You may debit my/our Account No._________________.
We also agree to pay you on demand any expenses which may be incurred by you in
connection
Annex B

 



--------------------------------------------------------------------------------



 



with this transfer.
The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) is implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that we are relying on the foregoing certifications pursuant
to 31 C.P.R. Section 103.121 (b)(6).
______________________________________
NAME OF BANK
______________________________________
AUTHORIZED SIGNATURE AND TITLE
______________________________________
PHONE NUMBER
______________________________________
NAME OF TRANSFEROR
______________________________________
NAME OF AUTHORIZED SIGNER AND TITLE
______________________________________
AUTHORIZED SIGNATURE
Annex B

 